Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT

 

THIS AMENDMENT, dated as of June 8, 2018 (this “Amendment”), is among KLX INC.,
a Delaware corporation (the “Company”), JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”) and the lenders party hereto,
and amends that certain Amended and Restated Credit Agreement, dated as of
May 19, 2015, among the Company, the Administrative Agent, the lenders party
thereto from time to time and the other parties thereto (the “Existing Credit
Agreement”, as amended by this Amendment and as further amended, restated,
modified or supplemented from time to time, the “Credit Agreement”). Terms used
but not defined herein shall have the respective meanings ascribed thereto in
the Existing Credit Agreement.

 

ARTICLE I. AMENDMENT. The Existing Credit Agreement is, effective as of the
Amendment Closing Date (as defined below), hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Existing Credit Agreement attached as Exhibit A hereto.

 

Furthermore, the parties hereto agree that (a) no earlier than 15 days prior to
the completion of the ESG Spin-Off (as defined in Exhibit A), the Company may
capitalize KLX Energy Services Holdings, Inc. (“ESG Spin Co.”), a wholly owned,
direct subsidiary of the Company, (i) by transferring to ESG Spin Co. all of the
outstanding membership interests issued by KLX Energy Services LLC and (ii) by
making a cash contribution to the capital of ESG Spin Co. in an amount equal to
$50,000,000 (subject to true-up adjustment) (collectively, the “Capitalization
Transaction”), in each case, without ESG Spin Co., or any shares of capital
stock issued by ESG Spin Co. or any property owned by ESG Spin Co., being
subject to the requirements of Section 8.10 of the Credit Agreement, and (b) any
Collateral or Subsidiary Guarantor that ceases to be owned by the Company or its
Subsidiaries as a result of the ESG Spin-Off (as defined in Exhibit A) shall be
automatically released from the Liens securing the Obligations and the guaranty
thereof pursuant to the Guaranty, respectively, upon the occurrence of the
Amendment Closing Date, and the Administrative Agent and/or the Collateral Agent
are each hereby authorized to acknowledge, file, execute and/or deliver any
releases, instruments, certificates or any other documents and take any other
actions as they may determine in their discretion are necessary or advisable to
evidence the forgoing or effect the intent of the foregoing, with the
Administrative Agent and/or Collateral Agent entitled to rely conclusively on a
certificate confirming the Amendment Closing Date and such automatic release
provided to it by the Company upon its reasonable request without any further
inquiry.

 

ARTICLE II. REPRESENTATIONS. The Company makes the representations in Section 6
of the Credit Agreement and confirms that such representations, to the extent
already qualified by materiality, are true and correct in all respects, and, if
not so already qualified, are true and correct in all material respects, in any
case on and as of the Amendment Effective Date (as defined below) as if made on
and as of such date (unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date). Additionally, the Company represents
and warrants that immediately before and after giving effect to this Amendment
on the Amendment Effective Date, no Default or Event of Default has occurred and
is continuing.

 

ARTICLE III. CONDITIONS TO AMENDMENT EFFECTIVE DATE. This Amendment (other than
the amendments and other modifications set forth in Article I, except that the
modifications relating to the Capitalization Transaction shall become effective
on the date hereof) shall initially become effective on the first date (the
“Amendment Effective Date”) on which each of the following conditions have been
satisfied:

 

--------------------------------------------------------------------------------


 

3.1                                      This Amendment is duly executed and
delivered by the Company, the Administrative Agent and the Required Lenders.

 

3.2                                      (a) No Default or Event of Default
shall have occurred and be continuing immediately before and after giving effect
to this Amendment on the Amendment Effective Date and (b) the representations in
Section 6 of the Credit Agreement, to the extent already qualified by
materiality, are true and correct in all respects, and, if not so already
qualified, are true and correct in all material respects, in any case on and as
of the Amendment Effective Date as if made on and as of such date (unless stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).

 

3.3                                      The Administrative Agent shall have
received a certificate, dated the Amendment Effective Date and signed by a
responsible officer of the Company, confirming the matters specified in
Section 3.2.

 

3.4                                      The Administrative Agent shall have
received, for the benefit of each Lender that has provided its signature hereto
to the Administrative Agent no later than 3:00 p.m., New York City time, on
May 31, 2018, an amendment fee in an amount equal to 0.025% of the amount of
such Lender’s Commitment on the Amendment Effective Date (immediately after
giving effect to the reduction thereof pursuant to Section 3.6 below, e.g. based
on $650.0 million of aggregate outstanding Commitments).

 

3.5                                      The Administrative Agent shall have
received, for the account of the applicable Person, (a) any fees owing from the
Company in respect of this Amendment as separately agreed in writing by the
Company and (b) reimbursement or payment of all the Administrative Agent’s
reasonable and documented out-of-pocket expenses (including reasonable and
documented out-of-pocket fees, charges and disbursements of counsel) incurred in
connection with this Amendment.

 

3.6                                      The Company shall have reduced the
aggregate amount of the Commitments to an amount not greater than $650.0 million
pursuant to Section 5.4(a) of the Existing Credit Agreement. The Required
Lenders hereby agree to modify the prior notice period for delivery by the
Company of a notice reducing such Commitments for purposes of this Section 3.6,
so that such notice can be delivered on the Amendment Effective Date.

 

ARTICLE IV. CONDITIONS TO AMENDMENT CLOSING DATE. The amendments and other
modifications set forth in Article I of this Amendment (other than the
modifications relating to the Capitalization Transaction set forth in Article I)
shall become effective on the first date (the “Amendment Closing Date”) on which
each of the following conditions have been satisfied:

 

4.1              The Amendment Effective Date shall have occurred.

 

4.2                 The ESG Spin-Off shall have been consummated or shall be,
substantially contemporaneously with the occurrence of the Amendment Closing
Date, consummated in all material respects in accordance with the terms of the
Merger Agreement (as defined in Exhibit A hereto), without giving effect to any
modifications, amendments, waivers or consents to such terms that are materially
adverse to the interest of the Lenders.

 

4.3                      The Administrative Agent shall have received a
certificate, dated the Amendment Closing Date and signed by a responsible
officer of the Company, confirming the matters specified in Section 4.2.

 

4.4                The Administrative Agent shall have received a completed
Borrowing Base Certificate, dated the Amendment Closing Date and setting forth
the Borrowing Base as of the last date as of which a Borrowing Base Certificate
was required to be delivered under the Existing Credit Agreement on a pro forma
basis after giving effect to the ESG Spin-Off, which such certificate shall
demonstrate that, after giving effect to the ESG Spin-Off as of such last date,
the aggregate Revolving Credit Outstandings do not

 

2

--------------------------------------------------------------------------------


 

exceed the Line Cap (including, for the avoidance of doubt, after giving effect
to the reduction in the Commitments pursuant to Section 3.6, and after giving
effect to any repayments of Loans or Cash Collateralization of Revolving L/C
Obligations on the Amendment Closing Date).

 

ARTICLE V. MISCELLANEOUS.

 

5.1                                      On and after the date hereof,
references in the Credit Agreement or in any other Credit Document to the Credit
Agreement shall be deemed to be references to the Credit Agreement as amended
hereby and as further amended, restated, modified or supplemented from time to
time. This Amendment shall constitute a Credit Document.

 

5.2                                      Nothing in this Amendment shall be
deemed to be a novation of any Obligations. Except as expressly amended hereby,
the Company agrees that the Credit Agreement and the other Credit Documents are
ratified and confirmed and shall remain in full force and effect in accordance
with their terms. Except as expressly set forth herein, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the
Credit Documents, nor constitute a waiver of any provision of any of the Credit
Documents. Nothing herein shall be deemed to entitle the Company to any future
consent to, or waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document in similar or different circumstances.

 

5.3                                      This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or electronic mail message shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

5.4                                      This Amendment shall be construed in
accordance with and governed by the law of the State of New York.

 

5.5                                      If any provision of this Amendment is
held to be illegal, invalid or unenforceable, (i) the legality, validity and
enforceability of the remaining provisions of this Amendment shall not be
affected or impaired thereby and (ii) the parties hereto shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

[Remainder of page intentionally blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

KLX INC.

 

 

 

By:

/s/ Michael F. Senft

 

Name:

Michael F. Senft

 

Title:

Vice President & Chief Financial Officer

 

KLX Amendment

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

and as a Lender

 

 

 

By:

/s/ Cristina Caviness

 

Name:

Cristina Caviness

 

Title:

Vice President

 

KLX Amendment

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ David L. Smith

 

Name:

David L. Smith

 

Title:

Vice President and Director

 

KLX Amendment

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA., as a Lender

 

 

 

 

 

By:

/s/ Chris Lam

 

Name:

Chris Lam

 

Title:

Authorized Signatory

 

KLX Amendment

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Moses Harris

 

Name:

Moses Harris

 

Title:

Authorized Signatory

 

KLX Amendment

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Sinan Tarlan

 

Name:

Sinan Tarlan

 

Title:

Authorized Signatory

 

KLX Amendment

 

--------------------------------------------------------------------------------


 

 

SunTrust Bank, as a Lender

 

 

 

By:

/s/ Bryan Van Horn

 

Name: Bryan Van Horn

 

Title: VP

 

KLX Amendment

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender

 

 

 

 

By:

/s/ Judith E. Smith

 

Name: Judith E. Smith

 

Title: Authorized Signatory

 

 

 

By:

/s/ Szymon Ordys

 

Name: Szymon Ordys

 

Title: Authorized Signatory

 

KLX Amendment

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

By:

/s/ Jake Lam

 

Name: Jake Lam

 

Title: Assistant Vice President

 

KLX Amendment

 

--------------------------------------------------------------------------------


 

 

Deutsche Bank AG New York Branch, as a Lender

 

 

 

By:

/s/ Alicia Schug

 

Name: Alicia Schug

 

Title: Vice President

 

 

 

By:

/s/ Marguerite Sutton

 

Name: Marguerite Sutton

 

Title: Vice President

 

KLX Amendment

 

--------------------------------------------------------------------------------


 

 

PNC Bank, National Association, as a Lender

 

 

 

By:

/s/ James Cullen

 

Name: James Cullen

 

Title: Vice President

 

KLX Amendment

 

--------------------------------------------------------------------------------


 

 

Santander Bank, N.A., as a Lender

 

 

 

By:

/s/ Geoff O’Malley

 

Name: Geoff O’Malley

 

Title: Executive Director

 

 

 

By:

/s/ Philippe Sandmeier

 

Name: Philippe Sandmeier

 

Title: Managing Director

 

KLX Amendment

 

--------------------------------------------------------------------------------


 

 

TD Bank, N. A., as a Lender

 

 

 

By:

/s/ Jeffrey Saperstein

 

Name: Jeffrey Saperstein

 

Title: Vice President

 

KLX Amendment

 

--------------------------------------------------------------------------------


 

 

Capital One Business Credit Corp. as a Lender

 

 

 

By:

/s/ Jose L. Gutierrez

 

Name: Jose L. Gutierrez

 

Title: Director

 

KLX Amendment

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Christopher D. Fudge

 

Name: Christopher D. Fudge

 

Title: Vice President

 

KLX Amendment

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[Redline Credit Agreement Attached]

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION
MARKED VERSION REFLECTING CHANGES
PURSUANT TO AMENDMENT DATED JUNE 8, 2018
ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKETHROUGH

 

Dated as of May 19, 2015

 

KLX INC.

 

CERTAIN LENDERS

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and U.S. Collateral Agent

 

J.P. MORGAN EUROPE LIMITED,

as European Collateral Agent

 

CITIGROUP GLOBAL MARKETS INC.

GOLDMAN SACHS BANK, USA,

WELLS FARGO BANK, N.A.,

ROYAL BANK OF CANADA, and

SUNTRUST BANK

as Syndication Agents

 

and

 

BARCLAYS BANK PLC,

DEUTSCHE BANK SECURITIES INC.,

PNC BANK, NATIONAL ASSOCIATION,

SANTANDER BANK, N.A., and

TD BANK, N.A.

as Documentation Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.,

GOLDMAN SACHS BANK, USA,

WELLS FARGO BANK, N.A.,

RBC CAPITAL MARKETS,

SUNTRUST ROBINSON HUMPHREY, and

CREDIT SUISSE SECURITIES (USA) LLC

as Joint Lead Arrangers and as Joint Bookrunners

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

1.

Definitions

1

 

 

 

 

 

1.1

UCC Definitions

1

 

1.2

Defined Terms

1

 

1.3

Other Definitional Provisions

4345

 

 

 

 

2.

Amount and Terms of Revolving Credit Commitments

4445

 

 

 

 

2.1

Revolving Credit Commitments

4445

 

2.2

Proceeds of Revolving Credit Loans

4546

 

2.3

Issuance of Letters of Credit

4546

 

2.4

Participating Interests

4647

 

2.5

Procedure for Opening Letters of Credit

4648

 

2.6

Payments in Respect of Letters of Credit

4748

 

2.7

Swing Line Commitment

4849

 

2.8

Participations

4950

 

2.9

Protective Advances

4950

 

 

 

 

3.

Amount and Terms of Incremental Loans; Extension of Revolving Credit Termination
Date

5051

 

 

 

 

3.1

Requests for Incremental Loans

5051

 

3.2

Ranking and Other Provisions

5152

 

3.3

Notices; Lender Elections

5152

 

3.4

Incremental Facility Amendment

5152

 

3.5

Effective Date and Allocations

5253

 

3.6

Conditions to Effectiveness of Increase

5253

 

3.7

Effect of Incremental Facility Amendment

53

 

3.8

Revolving Credit Commitment Increases

5354

 

3.9

Conflicting Provisions

5354

 

3.10

Extension of Existing Revolving Credit Termination Date

5354

 

 

 

 

4.

[RESERVED]

5657

 

 

 

5.

General Provisions Applicable to Loans and Letters of Credit

 5657

 

 

 

 

5.1

Procedure for Borrowing by the Company

5657

 

5.2

Repayment of Loans; Evidence of Debt

5758

 

5.3

Conversion and Continuation Options

58

 

5.4

Changes of Commitment Amounts

59

 

--------------------------------------------------------------------------------


 

 

5.5

Optional Prepayments

5960

 

5.6

Mandatory Prepayments

60

 

5.7

Interest Rates and Payment Dates

6061

 

5.8

Computation of Interest and Fees

61

 

5.9

Commitment Fees

6162

 

5.10

Certain Fees

62

 

5.11

Letter of Credit Fees

62

 

5.12

Letter of Credit Reserves

6263

 

5.13

Further Assurances

6364

 

5.14

Obligations Absolute

6364

 

5.15

Assignments

6465

 

5.16

Participations

6465

 

5.17

Inability to Determine Interest Rate for Eurodollar Loans

 6465

 

5.18

Pro Rata Treatment and Payments

6566

 

5.19

Illegality

6768

 

5.20

Requirements of Law

68

 

5.21

Indemnity

6970

 

5.22

Replacement of Lenders

70

 

5.23

Taxes

7071

 

5.24

Defaulting Lenders

75

 

 

 

 

6.

Representations and Warranties

77

 

 

 

 

 

6.1

Corporate Existence; Compliance with Law

77

 

6.2

Corporate Power; Authorization

7778

 

6.3

Enforceable Obligations

78

 

6.4

No Conflict With Law or Contractual Obligations

78

 

6.5

No Material Litigation

78

 

6.6

Borrowing Base Certificate

7879

 

6.7

Investment Company Act

79

 

6.8

Federal Reserve Regulations

79

 

6.9

No Default

79

 

6.10

Taxes

79

 

6.11

Subsidiaries

80

 

6.12

Ownership of Property; Liens

80

 

6.13

ERISA

80

 

ii

--------------------------------------------------------------------------------


 

 

6.14

Environmental Matters

80

 

6.15

Accuracy and Completeness of Financial Statements

81

 

6.16

Absence of Undisclosed Liabilities

8182

 

6.17

No Material Adverse Change

8182

 

6.18

Solvency

82

 

6.19

Intellectual Property

82

 

6.20

Creation and Perfection of Security Interests

82

 

6.21

Accuracy and Completeness of Disclosure

83

 

6.22

[Reserved]

8384

 

6.23

Anti-Corruption Laws and Sanctions

84

 

6.24

Patriot Act

84

 

6.25

Plan Assets; Prohibited Transactions

84

 

 

 

 

7.

Conditions Precedent

84

 

 

 

 

7.1

Conditions to Effective Date

84

 

7.2

Conditions to All Loans and Letters of Credit

88

 

 

 

 

8.

Affirmative Covenants

89

 

 

 

 

8.1

Financial Statements

89

 

8.2

Certificates; Other Information

90

 

8.3

Payment of Other Obligations

92

 

8.4

Continuation of Business and Maintenance of Existence and Material Rights and
Privileges

93

 

8.5

Compliance with All Applicable Laws and Regulations and Material Contractual
Obligations

93

 

8.6

Maintenance of Property; Insurance

93

 

8.7

Maintenance of Books and Records

94

 

8.8

Right of the Lenders to Inspect Property and Books and Records

94

 

8.9

Notices

94

 

8.10

Subsidiary Guaranties and Collateral

95

 

8.11

Compliance with Environmental Laws

100

 

8.12

Appraisals; Field Examinations

101100

 

8.13

Further Assurances

101

 

8.14

Depositary Banks

102101

 

 

 

 

9.

Negative Covenants

102

 

 

 

 

9.1

Financial Condition Covenant

102

 

9.2

Indebtedness

102

 

iii

--------------------------------------------------------------------------------


 

 

9.3

Limitation on Liens

105

 

9.4

[Reserved]

107

 

9.5

Prohibition on Fundamental Changes

108107

 

9.6

Prohibition on Sale of Assets

108

 

9.7

Limitation on Investments, Loans and Advances

109

 

9.8

Amendments to Documents

112111

 

9.9

Limitation on Dividends

112

 

9.10

Transaction with Affiliates

113112

 

9.11

[Reserved]

113

 

9.12

Other Indebtedness

113

 

9.13

Fiscal Year

114113

 

9.14

[Reserved]

114

 

9.15

Limitation on Guarantees

114

 

9.16

Independence of Covenants

114

 

 

 

 

10.

Events of Default

114

 

 

 

 

10.1

Events of Default

114

 

 

 

 

11.

The Syndication Agents; the Documentation Agents; the Administrative Agent; the
Issuing Lender

117

 

 

 

 

 

11.1

Appointment

117

 

11.2

Delegation of Duties

120

 

11.3

Exculpatory Provisions

120

 

11.4

Reliance by Syndication Agents, Documentation Agents, Administrative Agent or
Collateral Agents

121120

 

11.5

Notice of Default

121

 

11.6

Non-Reliance on Syndication Agents, Documentation Agents, Administrative Agent,
Collateral Agents and Other Lenders

121

 

11.7

Indemnification

122

 

11.8

Syndication Agent, Documentation Agent, Administrative Agent and Collateral
Agents in its Individual Capacity

122

 

11.9

Successor Syndication Agent, Documentation Agent, Administrative Agent or
Collateral Agents

123122

 

11.10

Issuing Lender as Issuer of Letters of Credit

124123

 

11.11

Parallel Debt

124123

 

11.12

Certain ERISA Matters

125

 

 

 

 

12.

Miscellaneous

125127

 

 

 

 

 

12.1

Amendments and Waivers

125127

 

iv

--------------------------------------------------------------------------------


 

 

12.2

Notices

127129

 

12.3

No Waiver; Cumulative Remedies

130132

 

12.4

Survival of Representations and Warranties

130132

 

12.5

Payment of Expenses; Indemnification

131132

 

12.6

Successors and Assigns; Participations; Purchasing Lenders

133134

 

12.7

Adjustments; Set-off; Cashless Settlement

136138

 

12.8

Counterparts

138139

 

12.9

Integration

138139

 

12.10

GOVERNING LAW; NO THIRD PARTY RIGHTS

138140

 

12.11

SUBMISSION TO JURISDICTION; WAIVERS

138140

 

12.12

Acknowledgements

139141

 

12.13

Confidentiality

140141

 

12.14

USA Patriot Act

141142

 

[g151361kk05i001.gif]12.15

Judgment Currency

141143

 

12.16

Amendment and Restatement

142143

 

[g151361kk05i002.gif]12.17

Severability

142143

 

12.18

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

144

 

v

--------------------------------------------------------------------------------


 

SCHEDULES:

Schedule 1A

—

Commitment Amounts

Schedule 1B

—

Existing Money Market Funds

Schedule 2.3

—

Existing Letters of Credit

Schedule 6.11(a)

—

Domestic Subsidiaries

Schedule 6.11(b)

—

Foreign Subsidiaries

Schedule 6.12

—

Leasehold Interests

Schedule 9.2(i)

—

Existing Indebtedness

Schedule 9.2(l)

—

Existing Contingent Obligations

Schedule 9.3

—

Existing Liens

Schedule 9.6

—

Permitted Asset Sales

Schedule 9.7

—

Investments, Loans and Advances

Schedule 9.10

—

Transaction with Affiliates

EXHIBITS:

 

 

Exhibit A

—

Form of Pledge and Security Agreement

Exhibit B-1

—

Form of Company Closing Certificate (Secretary)

Exhibit B-2

—

Form of Company Closing Certificate (Officer)

Exhibit C-1

—

Form of Assignment and Acceptance

Exhibit C-2

—

[Reserved]

Exhibit D

—

Form of Borrowing Base Certificate

Exhibit E

—

[Reserved]

Exhibit F

—

[Reserved]

Exhibit G

—

Form of Subordination Terms and Conditions of Intercompany Note

Exhibit H

—

Form of Credit Party Accession Agreement

Exhibit I

—

Form of Guaranty

Exhibit J

—

Form of Solvency Certificate

Exhibit K

—

Form of Maturity Extension Request

Exhibit L

—

Form of U.S. Tax Compliance Certificates

Exhibit M-1

—

Form of Landlord Waiver

Exhibit M-2

—

Form of Bailee Letter

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 19, 2015 (as the same may
be amended, supplemented or otherwise modified from time to time after the date
hereof, this “Agreement”), among KLX INC., a Delaware corporation (the
“Company”), the several Lenders from time to time parties hereto, JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders and as U.S. Collateral Agent
(as defined below), J.P. MORGAN EUROPE LIMITED, as European Collateral Agent (as
defined below), CITIGROUP GLOBAL MARKETS INC., GOLDMAN SACHS BANK USA, WELLS
FARGO BANK, N.A., ROYAL BANK OF CANADA and SUNTRUST BANK, as syndication agents
for the Lenders, and BARCLAYS BANK PLC, DEUTSCHE BANK SECURITIES INC., PNC BANK,
NATIONAL ASSOCIATION, SANTANDER BANK, N.A. and TD BANK, N.A., as documentation
agents for the Lenders.

 

WHEREAS, the Company, the lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and certain other financial
institutions party thereto are parties to the Credit Agreement, dated as of
December 16, 2014 (as amended and as in effect immediately before giving effect
to the amendment and restatement contemplated hereby, the “Existing Credit
Agreement”); and

 

WHEREAS, the Company has requested that the Existing Credit Agreement be amended
and restated in its entirety to read as provided herein in order to, among other
things, provide asset-based commitments to the Company in an aggregate amount of
$750,000,000, subject to increase and/or decrease in accordance with the terms
of this Agreement, and to amend and restate certain other provisions of the
Existing Credit Agreement in connection therewith;

 

NOW THEREFORE, effective as of the Effective Date (as defined below), the
Existing Credit Agreement shall be amended and restated in its entirety to read
as follows:

 

1.                                             DEFINITIONS

 

1.1                                      UCC Definitions

 

The following terms which are defined in the UCC (as defined below) are used
herein as so defined: Account, Chattel Paper, Commercial Tort Claim, Deposit
Account, Document, Equipment, General Intangible,
Goods, Instrument, Inventory, Investment Property, Letter of Credit,
Letter-of-Credit Rights, Record, Securities Account and Supporting Obligations.

 

1.2                                      Defined Terms

 

As used in this Agreement, the following terms have the following meanings:

 

“ABL First Priority Collateral” means all Collateral consisting of the
following: (i) all Accounts; (ii) all Inventory; (iii) all Pledged Deposit
Accounts; (iv) all assets credited to any Pledged Deposit Account; (v) all
Chattel Paper, Documents, Instruments and General Intangibles evidencing or
governing any of the items referred to in any of the preceding clauses (i),
(ii), (iii) and (iv); provided that, to the extent any of the foregoing also
relates to Other Priority Collateral, only that portion related to the items
referred to in the preceding clauses (i), (ii), (iii) and (iv) shall be included
in the ABL First Priority Collateral; (vi) all books and records relating to any
of the foregoing (including, without limitation, all books, databases, customer
lists and records, whether

 

--------------------------------------------------------------------------------


 

tangible or electronic which contain any information relating to any of the
foregoing); and (vii) all Proceeds of, and all Supporting Obligations
(including, without limitation, guarantees, collateral security and
Letter-of-Credit Rights) with respect to, any of the foregoing.

 

“ABR” means, for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1.00%) equal to the greatest of (i) the Prime Rate in effect on
such day, (ii) the Federal Funds Effective Rate in effect on such day plus 1/2
of 1.00% and (iii) Adjusted LIBOR for a one month Interest Period on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1.00%. For purposes hereof: Prime Rate means the rate of interest per annum
publicly announced from time to time by JPMCB as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMCB in connection with extensions of credit
to debtors); and Federal Funds Effective Rate means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1.00%) of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1.00%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it; provided, that, if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement. If for any reason the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate, for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms hereof, the ABR shall be
determined without regard to clause (ii) of the first sentence of this
definition, as appropriate, until the circumstances giving rise to such
inability no longer exist. Any change in the ABR due to a change in the Prime
Rate, the Federal Funds Effective Rate or the applicable LIBOR shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, the Federal Funds Effective Rate or the applicable LIBOR,
respectively.

 

“ABR Loans” means Loans whose interest rate is based on the ABR.

 

“Account Debtor” means each person obligated on an Account.

 

“Additional Collateral Documents” has the meaning specified in Section 8.10(d).

 

“Adjusted LIBOR” means, with respect to Eurodollar Loans for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1.00%) equal to (a) the LIBOR for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

 

“Adjustment Date” has the meaning specified in the definition of “Applicable
Margin”.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under any of the Credit Documents, or any successor
administrative agent.

 

“Affiliate” of any Person means (i) any Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or (ii) any Person who is a director or officer of
(A) such Person, (B) any Subsidiary of such Person or

 

2

--------------------------------------------------------------------------------


 

(C) any Person described in clause (i) above. For purposes of this definition,
control of a Person shall mean the power, direct or indirect, either (i) to vote
10% or more of the securities having ordinary voting power for the election of
directors of such Person or (ii) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 

“Agents” means a collective reference to the Syndication Agents, the
Documentation Agents, the Administrative Agent and the Collateral Agents.

 

“Aggregate Revolving Credit Extensions of Credit” means, at any particular time,
the sum of (i) the aggregate then outstanding principal amount of the Revolving
Credit Loans, (ii) the Dollar Equivalent of the aggregate amount then available
to be drawn under all outstanding Letters of Credit and (iii) the aggregate
amount of all Revolving L/C Obligations.

 

“Alternate Currency” means (i) Dollars, (ii) Euro, (iii) Pounds Sterling and
(iv) any other currency (x) that is a lawful currency (other than Dollars) that
is readily available and freely transferable and convertible into Dollars,
(y) for which a LIBO Screen Rate is available in the Administrative Agent’s
determination and (z) that is agreed to by the Administrative Agent and each of
the Revolving Credit Lenders.

 

“Agreement” has the meaning specified in the preamble hereof.

 

“Amendment” means that certain Amendment to this Agreement, dated as of the
Amendment Effective Date, among the Company, the Administrative Agent and the
Lenders party thereto.

 

“Amendment Effective Date” means June 8, 2018.

 

“Ancillary Spin-Off Agreements” has the meaning specified in the definition of
“ESG Spin-Off Agreements”.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the U.K. Bribery Act 2010, and similar laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries concerning or
relating to bribery or corruption.

 

“Applicable Level” means, Level I, Level II or Level III below, whichever is
applicable on such day, with each new Level to take effect on each Adjustment
Date:

 

Applicable Level

 

Average Historical Availability

I

 

Less than 33% of the Line Cap

II

 

Less than or equal to 66 2/3% of the Line Cap but greater than or equal to 33%
of the Line Cap

III

 

Greater than 66 2/3% of the Line Cap

 

Each determination of the Average Historical Availability shall be made in a
manner consistent with the determination thereof pursuant to the definition of
the term “Average Historical Availability”.

 

3

--------------------------------------------------------------------------------


 

“Applicable Margin” means for each day (i) from the Effective Date until the
first Adjustment Date on which the Applicable Level is determined, 0.50% per
annum in the case of ABR Loans (including all Swing Line Loans) and 1.50% per
annum in the case of Eurodollar Loans, and (ii) thereafter, the rate per annum
for the relevant Type of such Loan set forth below opposite the Applicable Level
as calculated on each Adjustment Date:

 

Applicable Level

 

Applicable Margin for
ABR Loans

 

Applicable Margin for
Eurodollar Loans

 

I

 

0.75

%

1.75

%

II

 

0.50

%

1.50

%

III

 

0.25

%

1.25

%

 

The Applicable Margin shall be determined as of the end of each fiscal quarter
of the Company based upon the Borrowing Base Certificate that is delivered from
time to time to the Lenders pursuant to Section 8.2(f), with any changes to the
Applicable Margin resulting from changes in the Average Historical Availability
to be effective on the first day after such fiscal quarter end (the “Adjustment
Date”); provided, however, that: (i) in the event that the Borrowing Base
Certificate referred to in Section 8.2(f) is not delivered when due, then during
the period from the date upon which such Borrowing Base Certificate was required
to be delivered, until the date upon which it is actually delivered, the
Applicable Level shall be Level I; (ii) in the event the Borrowing Base
Certificate referred to in Section 8.2(f) is proven to have been incorrect, then
the Applicable Level for the relevant period shall be adjusted retroactively to
reflect the level which would have applied for such period based on the
corrected Borrowing Base Certificate, and any additional interest owing as a
result of such readjustment shall be payable within one Business Day after the
Company receives notice that such additional interest is due; and (iii) at all
times during which a Default or an Event of Default shall have occurred and be
continuing, the Applicable Level shall be Level I.

 

“Appraised Net Orderly Liquidation Value” shall mean, with respect to Eligible
Inventory, the appraised net orderly liquidation value thereof (expressed as a
percentage of the Cost of such Inventory) as determined by an appraiser
acceptable to the Administrative Agent and in a manner consistent with the
Baseline Determination Method.

 

“ASG Business” means all businesses of the Company and its Subsidiaries, other
than the ESG Business.

 

“Asset Sale” means any sale, sale-leaseback, assignment, conveyance, transfer or
other disposition by the Company or any Restricted Subsidiary of any of its
property or assets, including the stock of any Restricted Subsidiary.

 

“Assignee” has the meaning specified in Section 12.6(c).

 

“Assignor” has the meaning specified in Section 12.6(c).

 

4

--------------------------------------------------------------------------------


 

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit C-1 hereto.

 

“Availability” means, at any time, (a) the Line Cap at such time, minus (b) the
Revolving Credit Outstandings at such time.

 

“Available Revolving Credit Commitment” means, as to any Lender, at a particular
time, an amount equal to the excess, if any, of (i) the amount of such Lender’s
Revolving Credit Commitment at such time less (ii) the sum of (A) the aggregate
then outstanding principal amount of all Revolving Credit Loans made by such
Lender pursuant to Section 2.1, (B) such Lender’s L/C Participating Interest in
the Dollar Equivalent of the aggregate amount then available to be drawn under
all outstanding Letters of Credit, (C) such Lender’s Revolving Credit Commitment
Percentage of the aggregate amount of all Revolving L/C Obligations, (D) such
Lender’s Revolving Credit Commitment Percentage of the aggregate then
outstanding principal amount at such time of all Protective Advances, and
(E) such Lender’s Revolving Credit Commitment Percentage of the aggregate then
outstanding principal amount at such time of all Swing Line Loans, provided that
for purposes of calculating Available Revolving Credit Commitments pursuant to
Section 5.9 the amount referred to in this clause (E) shall be zero;
collectively, as to all the Lenders, the “Available Revolving Credit
Commitments.”

 

“Average Historical Availability” shall mean, for the most recently ended fiscal
quarter of the Company, the average daily Availability for such period.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, but only so long as such
ownership interest of a Governmental Authority or an instrumentality thereof
does not result in, or provide such Person with, immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets, or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

 

“Baseline Determination Method” means the methodology employed in the
determination of the Borrowing Base as reflected in the certificate delivered
pursuant to Section 7.1(k).

 

5

--------------------------------------------------------------------------------


 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“Benefitted Lender” has the meaning specified in Section 12.7(a) hereof.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrowing Base” means, at any time, an amount equal to the sum of the
following: (a) the sum of (i) 85% of the aggregate amount of all Eligible
Accounts plus (ii) the lesser of (A) 65% of the lower of Cost, on a first in,
first out basis, and market value of all Eligible Inventory and (B) 85% of the
Appraised Net Orderly Liquidation Value of all Eligible Inventory minus (b) the
sum of all applicable Reserves at such time.

 

The Administrative Agent may, in its Permitted Discretion, (i) reduce the
advance rates set forth above or (ii) modify one or more of the other elements
used in computing the Borrowing Base, with any such changes to be effective
three Business Days after delivery of notice thereof to the Company and the
Lenders. The Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to and in accordance with Section 8.2(f).

 

“Borrowing Base Certificate” shall mean a certificate by a Responsible Officer
of the Company, substantially in the form of Exhibit D (or such other form as
may be agreed between the Company and the Administrative Agent) setting forth
the calculation of the Borrowing Base, including a calculation of each component
thereof (including, to the extent the Company has received notice of any such
Reserve from the Administrative Agent, any of the Reserves required to be
maintained for purposes of calculation of the Borrowing Base), all in such
detail as shall be reasonably satisfactory to the Administrative Agent. All
calculations of the Borrowing Base in connection with the preparation of any
Borrowing Base Certificate shall be made by the Company and certified to the
Administrative Agent.

 

“Borrowing Date” means any Business Day specified in a notice pursuant to
(i) Section 2.7 or 5.1 as a date on which the Company requests the Swing Line
Lender to make Swing Line Loans or the Lenders to make Revolving Credit Loans or
Incremental Revolving Credit Loans hereunder or (ii) Section 2.5 as a date on
which the Company requests the Issuing Lender to issue a Letter of Credit
hereunder.

 

“Business Day” means, when such term is used in connection with (i) a Eurodollar
Loan, any day (other than a Saturday or a Sunday) on which (A) the London
interbank market is open for general banking business and (B) banks in New York
City are open for general banking business and (ii) an ABR Loan, any day (other
than a Saturday or Sunday) on which banks in New York City are open for general
banking business.

 

“Capital Expenditures” means, for any period, all amounts (other than those
arising from the acquisition or lease of businesses and assets which are
permitted by Section 9.7) that would, in

 

6

--------------------------------------------------------------------------------


 

accordance with GAAP, be included as additions to property, plant and equipment
and other capital expenditures of the Company and its Restricted Subsidiaries
for such period, excluding interest capitalized during construction, as the same
are or would be set forth in a consolidated statement of cash flows of the
Company and its Subsidiaries for such period.

 

“Capital Lease” means, of any Person, any lease of (or other arrangement
conveying the right to use) property (whether real, personal or mixed) by such
Person as lessee which would, in accordance with GAAP, be required to be
accounted for as a capital lease on the balance sheet of such Person.

 

“Cash Dominion Event” shall occur at any time that the Company shall have
received written notice from the Administrative Agent that (a) Availability is
less than the greater of (1) $95,000,000 and (2) 12.5% of the Line Cap then in
effect, for three consecutive Business Days or (b) an Event of Default has
occurred and is continuing. Once commenced, a Cash Dominion Event shall be
deemed to be continuing until such time as (x) no Event of Default has occurred
and is continuing and (y) if such Cash Dominion Event resulted from an event
specified in the preceding clause (a), Availability equals or exceeds for 30
consecutive days the greater of (1) $95, 000,000 and (2) 12.5% of the Line Cap
then in effect.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender and the Lenders, as
collateral for the Revolving L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Lender.

 

“Cash Equivalents” means (i) securities issued or directly and fully guaranteed
or insured by the United States Government or any agency or instrumentality
thereof having maturities of not more than one year from the date of
acquisition, (ii) certificates of deposit and Eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any Lender or with any domestic commercial bank having
capital and surplus in excess of $500,000,000, (iii) repurchase obligations with
a term of not more than 30 days for underlying securities of the types described
in clauses (i) and (ii) entered into with any financial institution meeting the
qualifications specified in clause (ii) above, (iv) commercial paper issued by
any Lender, the parent corporation of any Lender or any Subsidiary of such
Lender’s parent corporation, and commercial paper rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
and in each case maturing within one year after the date of acquisition thereof,
(v) money market funds that (A) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a- 7 under the Investment Company Act of 1940,
(B) are rated AA by S&P and Aa by Moody’s and (C) have portfolio assets of at
least $5,000,000,000, (vi) money market funds existing on the Effective Date
that are listed on Schedule 1B, and (vii) in the case of Foreign Subsidiaries,
investments that are substantially equivalent to the foregoing investments
described in clauses (i) through (v) above that are available in the currency of
the jurisdiction in which such Foreign Subsidiary is organized.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, purchasing or debit
card, electronic funds transfer and other cash management arrangements.

 

7

--------------------------------------------------------------------------------


 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement or on the Effective Date, is a Lender or a Joint Lead
Arranger or an Affiliate of a Lender or a Joint Lead Arranger, in its capacity
as a party to such Cash Management Agreement.

 

“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person owing to a Cash
Management Bank under or in respect of a Cash Management Agreement.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“CFC Holdco” means any direct or indirect Domestic Subsidiary that has no
material assets other than direct or indirect equity in, and Indebtedness owing
by, one or more Subsidiaries that are CFCs.

 

“Change in Law” means, with respect to any Lender, the adoption of any law,
treaty, rule, regulation, policy, guideline or directive (whether or not having
the force of law) or any change therein or in the interpretation or application
thereof by any Governmental Authority, including, without limitation, the
issuance of any final rule, regulation or guideline by any regulatory agency
having jurisdiction over such Lender or, in the case of Section 5.12(b) or
5.20(b), any corporation controlling such Lender, in each case, after the date
such Lender becomes a party to this Agreement; provided, however, that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means the occurrence of any of the following events after
the Effective Date:

 

(i)                                     any “person” or “group” (as such terms
are used in Section 13(d) and 14(d) of the Exchange Act) has become the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that any such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time (such
right, an option right)), directly or indirectly, by way of merger,
consolidation or otherwise, of 35% or more (on a fully-diluted basis after
giving effect to the conversion and exercise of all outstanding rights,
warrants, options, convertible securities, exchangeable securities, indebtedness
or other rights, in each case exercisable for or convertible or exchangeable
into, directly or indirectly, Equity Interests of the Company or securities
exercisable for or convertible or exchangeable into Equity Interests of the
Company, whether at the time of issuance or upon the passage of time or the
occurrence of some future event (whether or not such securities are then
currently convertible or exercisable and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right)) of the Equity Interests of the Company having ordinary power to vote in
the election of members of the board of directors

 

8

--------------------------------------------------------------------------------


 

of the Company (irrespective of whether, at the time, Equity Interests of any
other class or classes of the Company shall have or might have voting power by
reason of the happening of any contingency);

 

(ii)                                  during any period of 12 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Company cease to be composed of individuals (A) who were
members of that board or equivalent governing body at the time of the Effective
Date, (B) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (A) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (C) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (A) and (B) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or

 

(iii)                               a “change of control” or comparable term in
any Senior Note Document occurs.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms hereof or of the Collateral Documents to be subject to Liens in
favor of the relevant Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Access Agreement” means any landlord waiver substantially in the
form of Exhibit M-1, any bailee letter substantially in the form of Exhibit M-2,
or any other landlord waiver, bailee letter or other agreement, in form and
substance satisfactory to the Administrative Agent, between the relevant
Collateral Agent and any third party (including any bailee, consignee, customs
broker, or other similar Person) in possession of any Collateral or any landlord
of any real property where any Collateral is located, as such landlord waiver or
other agreement may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Collateral Agent” means, as the context may require, (i) with respect to any
Collateral Documents other than the European Security Agreements, the U.S.
Collateral Agent and (ii) with respect to the European Security Agreements, the
European Collateral Agent, in each case in its capacity as collateral agent
and/or security trustee (as applicable) for the Secured Parties.

 

“Collateral Documents” means, collectively, the Pledge and Security Agreement,
the European Security Documents, any Additional Collateral Documents, any
additional pledges, security agreements or mortgages that create or purport to
create a Lien in favor of the relevant Collateral Agent for the benefit of the
Secured Parties and any instruments of assignment, control agreements, lockbox
letters or other instruments or agreements executed pursuant to the foregoing.

 

“Collection Account” shall have the meaning assigned to such term in the Pledge
and Security Agreement.

 

“Commitment Fee” has the meaning specified in Section 5.9(a).

 

9

--------------------------------------------------------------------------------


 

“Commitment Percentage” means, with respect to any Lender, the Revolving Credit
Commitment Percentage of such Lender.

 

“Commitments” means the collective reference to the Revolving Credit
Commitments, the Swing Line Commitments and the Revolving Credit Commitments
Increases, if any; individually, a “Commitment”. On the Effective Date, the
aggregate amount of the Revolving Credit Commitments is $750,000,000. On the
Amendment Effective Date, the aggregate amount of the Revolving Credit
Commitments is $650,000,000. The aggregate amount of all Revolving Credit
Commitments Increases shall not exceed $250,000,000.

 

“Commonly Controlled Entity” means an entity, whether or not incorporated,
organized or constituted, which is under common control with the Company within
the meaning of Section 4001 of ERISA or is part of a group which includes the
Company and which is treated as a single employer under Section 414 of the Code.

 

“Company” has the meaning specified in the preamble hereof.

 

“Company Materials” has the meaning specified in Section 8.2.

 

“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument,
subject to the consent of the Administrative Agent and the Company (which
consent shall not be unreasonably withheld, delayed or conditioned); provided,
that the designation by any Lender of a Conduit Lender shall not relieve the
designating Lender of any of its obligations to fund a Loan under this Agreement
if, for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (i) be entitled to receive any greater amount pursuant
to Sections 5.12, 5.19, 5.20 or 5.21 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (ii) be deemed to have any Commitment.

 

“Consenting Lender” has the meaning specified in Section 3.10(a).

 

“Consolidated Cash Interest Expense” means, for any period, the amount of
Consolidated Interest Expense paid or required to be paid in cash by the Company
and its Restricted Subsidiaries during such period.

 

“Consolidated EBITDA” means, for any period for the Company and its Restricted
Subsidiaries, the sum of:

 

(i)                                     Consolidated Net Income for such period
(excluding therefrom any unusual or extraordinary items of gain or loss); plus

 

(ii)                                  without duplication, those amounts which,
in the determination of Consolidated Net Income for such period, have been
deducted for:

 

10

--------------------------------------------------------------------------------


 

(A)                     Consolidated Interest Expense;

 

(B)                     provisions for Federal, state, local and foreign income,
value added and similar taxes;

 

(C)                     depreciation, amortization (including, without
limitation, amortization of goodwill and other intangible assets), impairment of
goodwill and other non-cash charges or expenses (excluding any such non-cash
charge or expense to the extent that it represents amortization of a prepaid
cash expense that was paid in a prior period);

 

(D)                     non-cash compensation expense, or other non-cash
expenses or charges, arising from the granting of stock options, the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution or change of any such stock option, stock
appreciation rights or similar arrangements);

 

(E)                      any costs, fees, expenses or charges incurred by the
Company or any of its Restricted Subsidiaries as a result of, or in connection
with, the Spin-Off;

 

(F)                       any (x) financial advisory fees, underwriting fees,
accounting fees, legal fees and other similar advisory and consulting fees and
related out-of- pocket expenses, and (y) prepayment premiums, breakage costs and
LIBOR indemnities, redeployment costs or funding costs, in each case incurred by
the Company and its Restricted Subsidiaries as a result of, or in connection
with, any issuance, incurrence, refinancing, redemption, repayment or prepayment
of Indebtedness, to the extent permitted under this Agreement; and

 

(G)                     any (x) financial advisory fees, accounting fees, legal
fees and other similar advisory and consulting fees and related out-of-pocket
expenses, and (y) all cash and non-cash restructuring and integration charges,
costs, and expenses, in each case incurred by the Company and its Restricted
Subsidiaries as a result of any Permitted Acquisition or Permitted Foreign
Acquisition and deducted from net income, and in the case of items describe in
clause (y) above, which are factually supportable, identifiable and documented
and which are not objected to by the Administrative Agent; minus

 

(iii)                               any amount which, in the determination of
Consolidated Net Income for such period, has been added for any non-cash income
or non-cash gains, all as determined in accordance with GAAP; minus

 

(iv)                              the aggregate amount of cash payments made
during such period in respect of any non-cash accrual, reserve or other non-cash
charge or expense accounted for in a prior period which were added to
Consolidated Net Income to determine Consolidated EBITDA for such prior period
and which do not otherwise reduce Consolidated Net Income for the current
period.

 

11

--------------------------------------------------------------------------------


 

For purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Measurement Period”) pursuant to any
determination of the Fixed Charge Coverage Ratio and the Secured Leverage Ratio,
if during such period (or in the case of pro-forma calculations, during the
period from the last day of such period to and including the date as of which
such calculation is made) the Company or one or more of its Restricted
Subsidiaries shall have made an Asset Sale, a Permitted Acquisition or a
Permitted Foreign Acquisition, Consolidated EBITDA for such period shall be
calculated after giving effect thereto on a pro- forma basis, giving effect to
identifiable cost savings documented to the reasonable satisfaction of the
Administrative Agent, taken or expected in good faith to be taken within 12
months following the last day of such period (calculated on a pro forma basis as
though such cost savings had been realized on the first day of such period).

 

Notwithstanding anything herein to the contrary, Consolidated EBITDA shall be
deemed to be $103,141,000 for the fiscal quarter ended on March 31, 2014,
$101,773,000 for the fiscal quarter ended on June 30, 2014, $103,165,000 for the
fiscal quarter ended on September 30, 2014 and $97,821,000 for the fiscal
quarter ended on December 31, 2014.

 

“Consolidated Interest Expense” means, for any period the sum of (i) the amount
of interest expense, both expensed and capitalized (excluding amortization and
write offs of debt discount and debt issuance costs and any other non-cash
interest expense or accretions of discounts), net of interest income, of the
Company and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, for such period and (ii) dividends paid in cash during
such period on preferred stock issued by the Company or any of its Restricted
Subsidiaries; provided that, for purposes of calculating Consolidated Interest
Expense for any period for determining the Fixed Charge Coverage Ratio and the
Secured Leverage Ratio, if during such period (or in the case of pro-forma
calculations, during the period from the last day of such period to and
including the date as of which such calculation is made) the Company or one or
more of its Restricted Subsidiaries shall have made an Asset Sale, made a
Permitted Acquisition, made a Permitted Foreign Acquisition or incurred or
discharged any Material Indebtedness, then Consolidated Interest Expense for
such period shall be calculated after giving effect thereto on a pro-forma
basis, giving effect to identifiable cost savings documented to the reasonable
satisfaction of the Administrative Agent.

 

“Consolidated Net Income” means, for any period, the net income (or net loss)
after taxes of the Company and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded from the calculation of Consolidated Net Income for such
period (i) the income (or loss) of any Person in which any other Person (other
than the Company or any of its Wholly-Owned Restricted Subsidiaries) has an
ownership interest, except to the extent that any such income is actually
received in cash by the Company or such Wholly-Owned Restricted Subsidiary in
the form of dividends or other equity distributions during such period, (ii) the
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary or is merged with or into or consolidated with the Company or any of
its Restricted Subsidiaries or that Person’s assets are acquired by the Company
or any of its Restricted Subsidiaries and (iii) the income of any Subsidiary of
the Company to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary.

 

12

--------------------------------------------------------------------------------


 

“Consolidated Subsidiary” means at any date any Subsidiary of the Company or
other entity the accounts of which would be consolidated with those of the
Company in its consolidated financial statements if such statements were
prepared as of such date in accordance with GAAP, and “Consolidated
Subsidiaries” means all of them, collectively.

 

“Consolidated Total Assets” means, at any date, the total consolidated assets of
the Company and its Consolidated Subsidiaries determined on a consolidated basis
in accordance with GAAP (and excluding all intercompany items) as of the date of
the most recent financial statements delivered in accordance with
Section 8.1(a) or (b) of this Agreement.

 

“Consolidated Total Indebtedness” means, as of any date of determination, all
Indebtedness of the Company and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP, but excluding any obligations in
respect of hedging arrangements.

 

“Consolidated Total Secured Indebtedness” means, as of any date of
determination, the aggregate outstanding principal amount of the Loans plus the
aggregate outstanding principal amount of all other Consolidated Total
Indebtedness of the Company and its Restricted Subsidiaries which is secured by
any Lien on any property or assets of the Company or one or more of its
Restricted Subsidiaries.

 

“Contingent Obligation” means, as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term “Contingent Obligation” shall not
include (x) endorsements of instruments for deposit or collection in the
ordinary course of business and (y) any obligation resulting from the existence
of deferred revenue, including customer deposits. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount (based on the maximum reasonably anticipated net liability in respect
thereof as determined by the Company in good faith) of the primary obligation or
portion thereof in respect of which such Contingent Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated net liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by the Company in good faith.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of the property owned by it is
bound.

 

“Corresponding Debt” has the meaning specified in Section 11.11.

 

13

--------------------------------------------------------------------------------


 

“Cost” means, with respect to any item of Inventory, the cost of purchase of
such Inventory, calculated based upon the Company’s accounting practices as
reflected in the most recent financial statements required to be delivered
pursuant to Section 8.1(a) or 8.1(b).

 

“Covenant Trigger Event” shall occur at any time that Availability is less than
the greater of (a) $75,000,000 and (b) 10% of the Line Cap then in effect. Once
commenced, a Covenant Trigger Event shall be deemed to be continuing until such
time as Availability equals or exceeds the greater of (i) $75,000,000 and
(ii) 10% of the Line Cap then in effect for 30 consecutive days.

 

“Credit Documents” means the collective reference to this Agreement, the Notes,
the Administrative Agency Fee Letter, the Guaranty (including any guarantee or
Credit Party Accession Agreement executed and delivered pursuant to Section 8.10
or 9.15 of this Agreement), the Collateral Documents and any Incremental
Facility Amendment.

 

“Credit Parties” means the collective reference to the Company and each
Subsidiary Guarantor.

 

“Credit Party Accession Agreement” means an accession agreement, substantially
in the form of Exhibit H hereto, executed and delivered by a Subsidiary after
the Effective Date, in accordance with Section 8.10 or Section 9.15 hereof.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Declining Lender” has the meaning specified in Section 3.10(a).

 

“Default” means any of the events specified in Article 10, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender” means, subject to Section 5.24, any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, to
(i) fund any portion of its Loans, (ii) fund any portion of its participations
in Letters of Credit or Swing Line Loans or (iii) pay over to any Finance Party
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the Company
or any Finance Party in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement relates to such
Lender’s obligation to fund a Loan hereunder and indicates that such position is
based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request in writing by the Administrative Agent, the
Swing Line Lender or any Issuing Lender, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Line Loans under this Agreement,
provided that such Lender shall cease to be a

 

14

--------------------------------------------------------------------------------


 

Defaulting Lender pursuant to this clause (c) upon such Finance Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has, or has a direct or indirect parent entity that
has, after the date hereof, become the subject of a Bankruptcy Event or a
Bail-In Action.

 

“Designated Cash Management Obligations” means, as of any date, Cash Management
Obligations that are Finance Obligations and that have been designated in
writing (or designated in the Borrowing Base Certificate most recently delivered
on or prior to such date) by the Company in its sole discretion to the
Administrative Agent as “Designated Cash Management Obligations”; provided that
in each case such designation shall not become effective until the third
Business Day following the Administrative Agent’s receipt of such designation
(it being acknowledged and agreed that, unless so designated, no Reserve in
respect of such Cash Management Obligation will be instituted or maintained).
All Cash Management Obligations of the Administrative Agent and its Affiliates
that are Finance Obligations will be deemed to be “Designated Cash Management
Obligations” without the need of further notice.

 

“Designated Subsidiary” means each wholly owned Restricted Subsidiary other than
(a) a Restricted Subsidiary that is (i) a Foreign Subsidiary, (ii) a
Foreign-Subsidiary Holding Company or (iii) a Subsidiary of a Foreign Subsidiary
or a Foreign-Subsidiary Holding Company, (b) a Subsidiary that is not a Material
Subsidiary, (c) a Restricted Subsidiary that is not permitted by law, regulation
or contract existing on the Effective Date or on the date that any such
Subsidiary is acquired (so long as any such contractual restriction is not
incurred in contemplation of such Person becoming a Subsidiary), to provide the
Guaranty required by Section 8.10(a), or would require governmental (including
regulatory) consent, approval, license or authorization to provide such
Guaranty, unless such consent, approval, license or authorization has been
received, or for which the provision of such Guaranty would result in a material
adverse tax consequence to the Company and the Restricted Subsidiaries, taken as
a whole (including as a result of the operation of Section 956 of the Code or
any similar law or regulation in any applicable jurisdiction) to the Company or
one of its Subsidiaries (as reasonably determined by the Company) and (d) any
not-for-profit Subsidiaries, captive insurance Subsidiaries or other special
purpose entities, if any; notwithstanding the foregoing, additional subsidiaries
may be excluded from the guarantee requirements in circumstances where the
Company and the Administrative Agent determine in good faith that the cost or
burden of providing such a guarantee is excessive in relation to the value
afforded to the Lenders thereby; provided that the term “Designated Subsidiary”
shall include any Restricted Subsidiary described in clause (a) or (b) of this
definition that is designated as a “Designated Subsidiary” in accordance with
Section 8.10(b).

 

“Designated Swap Obligations” means, as of any date, Swap Obligations that are
Finance Obligations and that have been designated in writing (or designated in
the Borrowing Base Certificate most recently delivered on or prior to such date)
by the Company in its sole discretion to the Administrative Agent as “Designated
Swap Obligations”; provided that in each case such designation shall not become
effective until the third Business Day following the Administrative Agent’s
receipt of such designation (it being acknowledged and agreed that, unless so
designated, no Reserve in respect of such Swap Obligation will be instituted or
maintained). All Swap Obligations of the Administrative Agent and its Affiliates
that are Finance Obligations will be deemed to be “Designated Swap Obligations”
without the need of further notice.

 

15

--------------------------------------------------------------------------------


 

“Documentation Agents” means, collectively, Barclays Bank PLC, Deutsche Bank
Securities Inc., PNC Bank, National Association, Santander Bank, N.A. and TD
Bank, N.A., as documentation agents for the Lenders., in their capacities as
Documentation Agents with respect to the Commitments (each, a “Documentation
Agent”).

 

“Dollar Equivalent” of any currency at any date shall mean (i) the amount of
such currency if such currency is Dollars or (ii) the equivalent amount thereof
in Dollars if such currency is an Alternate Currency, calculated on the basis of
the Exchange Rate for such currency, on or as of the date of each request for
the issuance, amendment renewal or extension of any Letter of Credit.

 

“Dollars” and “$” mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary of the Company other than a Foreign
Subsidiary.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in Sections
7.1 and 7.2 are satisfied (or waived in accordance with Section 12.1).

 

Electronic Signature means an electronic sound, symbol, or process attached to,
or associated with, a contract or other record and adopted by a person with the
intent to sign, authenticate or accept such contract or record.

 

“Eligible Account” means, at any time, each Account held by and owed to the
Company other than any Account:

 

(a)                                 which is not subject to a first priority
perfected security interest in favor of the relevant Collateral Agent;

 

(b)                                 which is subject to any Lien other than
(i) a Lien in favor of the relevant Collateral Agent and (ii) a Lien permitted
by clause (a) or (t) of Section 9.3;

 

(c)                                  (i) which is unpaid more than (i) with
respect to an Account Debtor whose securities are rated BBB or better by S&P or
Baa3 or better by Moody’s based on a credit rating obtained by the Company no
earlier than the last day of the Company’s most recently ended fiscal quarter
(unless such credit rating is known by the Company on any other date or is
notified

 

16

--------------------------------------------------------------------------------


 

by the Administrative Agent to the Company) (an Investment Grade Account Debtor)
or whose credit rating or credit quality has the characteristics of an
Investment Grade Account Debtor as determined by the Administrative Agent in
good faith and on any commercially reasonable basis, 120 days after the date of
the original invoice therefor or more than 90 days after the original due date
therefor (in determining the aggregate amount owing by the same Investment Grade
Account Debtor that is unpaid hereunder there shall be excluded the amount of
any net credit balances relating to Accounts owing by such Investment Grade
Account Debtor which are unpaid more than 120 days after the date of the
original invoice therefor or more than 90 days after the original due date
therefor) or (ii) with respect to any other Account Debtor (a Non-Investment
Grade Account Debtor), 90 days after the date of the original invoice therefor
or more than 60 days after the original due date therefor (in determining the
aggregate amount owing by the same Non-Investment Grade Account Debtor that is
unpaid hereunder there shall be excluded the amount of any net credit balances
relating to Accounts owing by such Non-Investment Grade Account Debtor which are
unpaid more than 90 days after the date of the original invoice therefor or more
than 60 days after the original due date therefor);

 

(d)                                 which is owing by an Account Debtor for
which more than 50% of the Accounts owing by such Account Debtor and its
Affiliates are ineligible pursuant to clause (c) above;

 

(e)                                  which is owing by an Account Debtor to the
extent the aggregate amount of Accounts owing by such Account Debtor and its
Affiliates to the Company that would be included as “Eligible Accounts” but for
this paragraph (e) exceeds (i) with respect to an Investment Grade Account
Debtor, 25% of the aggregate amount of all Eligible Accounts or (ii) with
respect to a Non-Investment Grade Account Debtor, 15% of the aggregate amount of
all Eligible Accounts;

 

(f)                                   with respect to which any covenant,
representation or warranty contained in this Agreement or in the Collateral
Documents has been breached in any material respect;

 

(g)                                  which (i) does not arise from the sale of
goods or performance of services in the ordinary course of business, (ii) is not
evidenced by an invoice or other documentation in a form heretofore supplied to
the Administrative Agent or its agent (or is otherwise satisfactory to the
Administrative Agent) which has been sent to the Account Debtor,
(iii) represents a progress billing, (iv) is contingent upon the Company’s
completion of any further performance, (v) represents a sale on a bill-and-hold,
guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis or (vi) relates to the
payment of interest;

 

(h)                                 for which the goods giving rise to such
Account have not been shipped to the Account Debtor or for which the services
giving rise to such Account have not been performed by the Company;

 

(i)                                     with respect to which any check or other
instrument of payment has been returned uncollected for any reason;

 

17

--------------------------------------------------------------------------------


 

(j)                                    which is owed by an Account Debtor which
has (i) applied for, suffered, or consented to the appointment of any receiver,
custodian, trustee, or liquidator of its assets, (ii) had possession of all or a
material part of its property taken by any receiver, custodian, trustee or
liquidator, (iii) filed, or had filed against it, any request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as
bankrupt, winding-up, or voluntary or involuntary case under any state or
federal bankruptcy laws (other than post-petition accounts payable of an Account
Debtor that is a debtor-in-possession under a Bankruptcy Event and reasonably
acceptable to the Administrative Agent), (iv) admitted in writing its inability,
or is generally unable to, pay its debts as they become due, (v) become
insolvent, or (vi) ceased operation of its business;

 

(k)                                 which is owed by any Account Debtor which
has sold all or substantially all of its assets;

 

(l)                                     which is owed by an Account Debtor which
(i) does not maintain its chief executive office in the U.S., Canada or an
Eligible Account Foreign Jurisdiction or (ii) is not organized under applicable
law of the U.S., any state of the U.S. or the District of Columbia, Canada, any
province of Canada or an Eligible Account Foreign Jurisdiction, unless, in any
such case, such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent; provided that Accounts owing by Account Debtors
located in jurisdictions that do not otherwise qualify pursuant to this
paragraph (l) may be included in the Borrowing Base in an aggregate amount not
to exceed $20,000,000;

 

(m)                             which is owed in any currency other than U.S.
dollars, Canadian dollars, Euro or Pounds Sterling, provided that if such
Account is owed in any currency other than U.S. dollars and the Company has
recorded a foreign exchange revaluation accrual with respect to such Account,
then the amount equal to such foreign exchange revaluation accrual shall be
disregarded;

 

(n)                                 which is owed by (i) any Governmental
Authority of any country other than the U.S. unless such Account is backed by a
Letter of Credit acceptable to the Administrative Agent which is in the
possession of, and is directly drawable by, the Administrative Agent, or
(ii) any Governmental Authority of the U.S., or any department, agency, public
corporation, or instrumentality thereof, unless the Federal Assignment of Claims
Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.),
and any other steps necessary to perfect the Lien of the relevant Collateral
Agent in such Account have been complied with;

 

(o)                                 which is owed by any Credit Party or any
Affiliate of any Credit Party or any employee, officer, director, agent or
stockholder of any Credit Party or any of its Affiliates;

 

(p)                                 which is owed by an Account Debtor or any
Affiliate of such Account Debtor to which the Company is indebted, but only to
the extent of such indebtedness, or is subject to any security, deposit,
progress payment, retainage or other similar advance made by or for the benefit
of an Account Debtor, in each case to the extent thereof;

 

(q)                                 which is subject to any counterclaim,
deduction, defense, setoff or dispute, but only to the extent of any such
counterclaim, deduction, defense, setoff or dispute;

 

18

--------------------------------------------------------------------------------


 

(r)                                    which is evidenced by any promissory
note, Chattel Paper or Instrument unless all steps necessary to perfect the Lien
of the relevant Collateral Agent in such promissory note, Chattel Paper or
Instrument have been complied with in a manner reasonably satisfactory to the
Administrative Agent;

 

(s)                                   which is owed by an Account Debtor
(i) located in any jurisdiction which requires filing of a “Notice of Business
Activities Report” or other similar report in order to permit the Company to
seek judicial enforcement in such jurisdiction of payment of such Account,
unless the Company has filed such report or qualified to do business in such
jurisdiction, or (ii) which is a Sanctioned Person;

 

(t)                                    with respect to which the Company has
made any agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business but only to
the extent of any such reduction, or any Account which was partially paid and
the Company created a new receivable for the unpaid portion of such Account;

 

(u)                                 which does not comply in all material
respects with the requirements of all applicable laws and regulations, whether
Federal, state or local, including, without limitation, the Federal Consumer
Credit Protection Act, the Federal Truth in Lending Act and Regulation Z of the
Board;

 

(v)                                 which is for goods that have been sold under
a purchase order or pursuant to the terms of a contract or other agreement or
understanding (written or oral) that indicates or purports that any Person
(other than the Company) has or has had an ownership interest in such goods, or
which indicates any party (other than the Company or a Collateral Agent) as
payee or remittance party;

 

(w)                               which was created on cash on delivery terms;

 

(x)                                 as to which the contract or agreement
underlying such Account is governed by the laws of any jurisdiction other than
(or, if no governing law is expressed therein, as to which, under applicable
choice of law principles, such Account would not be governed by the laws of any
of) (i) the United States, any state thereof or the District of Columbia,
(ii) Canada or any province or other political subdivision of Canada, or
(iii) any Eligible Account Foreign Jurisdiction;

 

(y)                                 which, with respect to any Account owed by
an Account Debtor located or organized in an Eligible Account Foreign
Jurisdiction, is subject to any limitation on assignment (whether by operation
of law, agreement or otherwise) which would under the law governing the contract
or agreement underlying such Account have the effect of restricting the creation
of a security therein, in each case unless the Administrative Agent has
determined that such limitation is not enforceable; or

 

(z)                                  which the Administrative Agent otherwise
determines is unacceptable in its Permitted Discretion.

 

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Company shall notify the Administrative
Agent thereof on and at the time

 

19

--------------------------------------------------------------------------------


 

of submission to the Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Account, the face amount
of an Account may, in the Administrative Agent’s Permitted Discretion, be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that the Company may be
obligated to rebate to an Account Debtor pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Company to reduce
the amount of such Account. Standards of eligibility may be made more
restrictive from time to time by the Administrative Agent in the exercise of its
Permitted Discretion, with any such changes to be effective three Business Days
after delivery of notice thereof to the Company and the Lenders.

 

“Eligible Account Foreign Jurisdiction” means each of Belgium, Denmark, Finland,
France, Germany, Ireland, Italy, the Netherlands, Norway, Spain, Sweden,
Switzerland, and the United Kingdom.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.6 (subject to such consents, if any, as may be
required thereunder).

 

“Eligible European Jurisdiction” means Germany and England and Wales.

 

“Eligible Inventory” means, at any time, all Inventory owned by the Company
other than any Inventory:

 

(a)                                 which is not subject to a perfected Lien in
favor of the U.S. Collateral Agent under the Pledge and Security Agreement or,
with respect to any Inventory located in an Eligible European Jurisdiction, a
perfected Lien in favor of the European Collateral Agent under the relevant
European Security Document;

 

(b)                                 which is subject to any Lien other than
(i) a Lien in favor of the relevant Collateral Agent and (ii) a Lien permitted
by clause (a), (b) or (t) of Section 9.3 (provided that such Liens shall not be
prior to the Liens of the relevant Collateral Agent unless a Reserve shall have
been established for such Liens);

 

(c)                                  which is, in the Administrative Agent’s
determination consistent with the Baseline Determination Method (as such
determination may be updated pursuant to each field examination conducted
pursuant to Section 8.12) slow moving, obsolete, expired, unmerchantable,
defective, used, unfit for sale, not salable at prices approximating at least
the cost of such Inventory in the ordinary course of business or unacceptable
due to age, type, category and/or quantity, or does not comply with any
certification requirements for sale applicable to such Inventory;

 

(d)                                 with respect to which any covenant,
representation or warranty contained in this Agreement or in the Collateral
Documents has been breached in any material respect and which does not conform
in any material respect to any applicable standard applicable to the sale or use
thereof imposed by any Governmental Authority;

 

20

--------------------------------------------------------------------------------


 

(e)                                  in which any Person other than the Company
shall (i) have any direct or indirect ownership, interest or title or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

 

(f)                                   which is not finished goods or which
constitutes work-in-process, raw materials, packaging and shipping material,
samples, prototypes, displays or display items, bill-and-hold or ship-in-place
goods, goods that are returned or marked for return, repossessed goods,
defective or damaged goods, goods held on consignment, or goods which are not of
a type held for sale in the ordinary course of business;

 

(g)                                  which (i) is not located in the U.S. or a
province in Canada in which the PPSA has been adopted, provided that Inventory
located in any Eligible European Jurisdiction that would be Eligible Inventory
but for the requirement that such Inventory be located in the U.S. or a province
in Canada in which the PPSA has been adopted may be included in the Borrowing
Base in an aggregate amount not to exceed 15% of the Borrowing Base, or (ii) is
in transit (other than Inventory in transit that has been shipped from a
location where the Lien of the relevant Collateral Agent is perfected under the
laws of such location to another location where the Lien of the relevant
Collateral Agent is perfected under the laws of such other location);

 

(h)                                 which is located in any location leased by
the Company unless (i) the lessor has delivered to the Administrative Agent a
Collateral Access Agreement or (ii) a Reserve for rent, charges and other
amounts due or to become due in the next three-month period with respect to such
facility has been established;

 

(i)                                     which is located in any third party
warehouse or is in the possession of a bailee (other than a third party
processor) and is not evidenced by a Document (other than bills of lading in
respect of Inventory in transit pursuant to clause (g) above), unless (i) such
warehouseman or bailee has delivered to the Administrative Agent a Collateral
Access Agreement and such other documentation as the Administrative Agent may
require or (ii) a Reserve for charges for storage or transportation, insurance,
labor and other similar expenses for which such warehouseman or bailee has a
lien or a claim on the relevant Inventory has been established;

 

(j)                                    which (i) is located in a customer
location, (ii) cannot be located or is being processed offsite at a third party
location or outside processor, or (iii) is in-transit to or from such third
party location or outside processor;

 

(k)                                 which is a discontinued product or component
thereof;

 

(l)                                     which is the subject of a consignment by
the Company as consignor;

 

(m)                             which is perishable;

 

(n)                                 which contains or bears any intellectual
property rights licensed to the Company unless such Inventory may be sold in the
ordinary course of business without (i) infringing the rights of such licensor,
(ii) violating any contract with such licensor, or (iii) incurring any

 

21

--------------------------------------------------------------------------------


 

liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;

 

(o)                                 which is not reflected in a current
perpetual inventory report of the Company (unless such Inventory is reflected in
a report to the Administrative Agent as “in transit” Inventory);

 

(p)                                 for which reclamation rights have been
legally and validly asserted by the seller;

 

(q)                                 which is otherwise eligible to be included
in the Borrowing Base but is located in a single location and, together with any
other eligible Inventory that is located in that single location, has an
aggregate value of less than $100,000;

 

(r)                                    which has been acquired from a Sanctioned
Person;

 

(s)                                   which does not relate to the “Aerospace
Solutions Group” business; or

 

(t)                                    which the Administrative Agent otherwise
determines in its Permitted Discretion is unacceptable.

 

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Company shall notify the Administrative Agent
thereof on and at the time of submission to the Administrative Agent of the next
Borrowing Base Certificate. Standards of eligibility may be made more
restrictive from time to time by the Administrative Agent in the exercise of its
Permitted Discretion, with any such changes to be effective three Business Days
after delivery of notice thereof to the Company and the Lenders.

 

“English Security Agreement” means, individually and collectively as the context
may require, each security agreement entered into by the Company governed by the
laws of England and Wales that creates or purports to create a Lien in favor of
the European Collateral Agent for the benefit of the Secured Parties in the
Inventory of the Company located in England and Wales (and in any Accounts
governed by the laws of England and Wales).

 

“Environmental Laws” means any and all applicable Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees
or legally enforceable requirements of any Governmental Authority regulating,
relating to or imposing liability or standards of conduct concerning human
health as they relate to Materials of Environmental Concern or the protection of
the environment, including, without limitation, Materials of Environmental
Concern, as now or may at any time hereafter be in effect.

 

“Environmental Permit” means any permit, approval, license or other
authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the

 

22

--------------------------------------------------------------------------------


 

other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are outstanding on
any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ESG Business” means the business of providing technical services and related
rental equipment to oil and gas exploration and production companies in oil and
gas producing regions solely as conducted by KLX Energy and ESG Spin Co., as
applicable, but does not include any other business operated or conducted by the
Company or any of its other Subsidiaries.

 

“ESG Spin Co.” means KLX Energy Services Holdings, Inc., a Delaware corporation
and, prior to its capitalization in connection with the ESG Spin-Off, a direct,
wholly owned Subsidiary of the Company.

 

“ESG Spin Co. Common Stock” means the common stock of ESG Spin Co.

 

“ESG Spin Distribution” means the distribution to the Company’s stockholders of
all of the issued and outstanding shares of ESG Spin Co. Common Stock held by
the Company, and the related treatment of Company Restricted Stock Awards,
Company PSU Awards and Company RSU Awards (each as defined in the Merger
Agreement), each in accordance with the ESG Spin-Off Agreements.

 

“ESG Spin-Off” means the separation of the ASG Business and the ESG Business
through a taxable spin-off of the ESG Business into a separate publicly traded
company, including through the formation of, and contribution of KLX Energy to,
ESG Spin Co. and the ESG Spin Distribution.

 

“ESG Spin-Off Agreements” means (with capitalized terms used herein having the
meanings assigned to such terms in the Merger Agreement) (i) the Agreed
Form Spin-Off Agreements and (ii) all other written Contracts with unaffiliated
third parties entered into with respect to the Spin-Off and all other material
instruments and documents with unaffiliated third parties delivered in
connection therewith other than the ESG Registration Statement and any Other ESG
Required Company Filing (the “Ancillary Spin-Off Agreements”).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar Lending Office” means the office of each Lender which shall be
making or maintaining its Eurodollar Loans.

 

“Eurodollar Loans” means Loans at such time as they are made and/or being
maintained at a rate of interest based upon Adjusted LIBOR.

 

“European Collateral Agent” means J.P. Morgan Europe Limited, and its successors
and assigns in such capacity (or such of its Affiliates as it may designate from
time to time).

 

23

--------------------------------------------------------------------------------


 

“European Security Document” means, individually and/or collectively as the
context may require, (i) the German Security Agreement and (ii) the English
Security Agreement.

 

“Event of Default” means any of the events specified in Article 10, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exchange Rate” means, on any day, with respect to any Alternate Currency, the
rate at which such Alternate Currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m., London time, on such date on the Reuters
screen (or another commercially available source providing quotations of such
rate as designated by the Administrative Agent from time to time) for such
currency (or to the extent applicable, the rate at which Dollars may be
exchanged into such other currency). In the event that such rate does not appear
on such applicable Reuters screen (or another commercially available source
providing quotations of such rate as designated by the Administrative Agent from
time to time), the Exchange Rate shall be determined by reference to such other
publicly available source providing quotations of such rate as designated by the
Administrative Agent from time to time), the Exchange Rate shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by the Administrative Agent and the Company (or,
with respect to calculations to be made by the relevant Issuing Lender, such
Issuing Lender and the Company), or, in the absence of such an agreement, such
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent (or, with respect to calculations to be
made by the relevant Issuing Lender, such Issuing Lender) in the market where
its foreign currency exchange operations in respect of such currency are then
being conducted, at or about such time as the Administrative Agent (or, with
respect to calculations to be made by the relevant Issuing Lender, such Issuing
Lender) shall elect after determining that such rates shall be the basis for
determining the Exchange Rate, on such date for the purchase of Dollars for
delivery two Business Days later; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent (or, with respect to calculations to be made by the
relevant Issuing Lender, such Issuing Lender) may use any reasonable method it
deems appropriate to determine such rate, and such determination shall be
conclusive absent manifest error.

 

“Excluded Foreign Subsidiary” has the meaning specified in Section 8.2(b).

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Company hereunder, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Company under
this Agreement) or (ii) such Lender changes its

 

24

--------------------------------------------------------------------------------


 

Lending Office or designates a Conduit Lender, except in each case to the extent
that, pursuant to Section 5.23(b), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such recipient’s failure to comply with
Section 5.23(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning specified in the preamble hereof.

 

“Existing Letters of Credit” has the meaning specified in Section 2.3(a).

 

“Existing Revolving Credit Termination Date” has the meaning specified in
Section 3.10(a).

 

“Extension Effective Date” has the meaning specified in Section 3.10(a).

 

“Extensions of Credit” means the collective reference to Loans made and Letters
of Credit issued under this Agreement.

 

“Facility” means each of (i) the Revolving Credit Commitments and the extensions
of credit made thereunder (the “Revolving Credit Facility”), and (ii) the
Revolving Credit Commitments Increases and Incremental Revolving Credit Loans
(if any) made thereunder.

 

“FATCA” means Sections 1471 through 1474 of the Code (or any amended or
successor provisions that are substantively similar) and any regulations
thereunder or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” has the meaning assigned it in the definition of
“ABR”.

 

“Fee Letter” means the letter dated April 30, 2015 between the Company and
JPMorgan Securities LLC, setting forth the administrative agency fee and
collateral agency fee for the Credit Agreement.

 

“Finance Document” means (i) each Credit Document, (ii) each Swap Contract
between one or more Credit Parties and a Hedge Bank evidencing Swap Obligations
permitted hereunder and (iii) each Cash Management Agreement between any Credit
Party and a Cash Management Bank, and “Finance Documents” means all of them,
collectively.

 

“Finance Obligations” means, at any date, (i) all Obligations, (ii) all Swap
Obligations of a Credit Party permitted hereunder owed or owing under any Swap
Contract to any Hedge Bank and (iii) all Cash Management Obligations of a Credit
Party owing under any Cash Management Agreement to a Cash Management Bank.

 

“Finance Party” means the Administrative Agent, the Collateral Agents, the
Issuing Lender, the Swing Line Lender or any other Lender.

 

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by the
Company or another Credit Party.

 

25

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage Ratio” means, on any date, the ratio of (i) Consolidated
EBITDA of the Company and its Restricted Subsidiaries for the most recent period
of four consecutive fiscal quarters of the Company for which financial
statements have been or are required to be delivered pursuant to
Section 8.1(a) or 8.1(b) (or, prior to the first delivery of any such financial
statements, as set forth in the definition of Consolidated EBITDA for the fiscal
quarters specified therein) minus Unfinanced Capital Expenditures for such
period to (ii) the sum of (1) Consolidated Cash Interest Expense for such
period, (2) income taxes of the Company and its Restricted Subsidiaries paid or
payable in cash during such period (determined on a consolidated basis, but net
of any refund in respect of income taxes actually received in cash during such
period), (3) principal of Indebtedness for borrowed money of the Company and its
Restricted Subsidiaries (including payments in respect of Capital Leases but
excluding intercompany payments in respect of Indebtedness owing to the Company
or any of its Restricted Subsidiaries) scheduled to be paid during such period
(determined on a consolidated basis for such period) and (4) the aggregate
amount of all cash dividends, distributions and Qualified Stock Repurchases
(excluding items eliminated in consolidation) paid or effected under Section 9.9
during such period (other than pursuant to clause (b) or (c) of such Section.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is a resident for tax
purposes. For purposes of this definition, the United States, each state
thereof, and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary of the Company which is organized
under the laws of any jurisdiction outside the United States (within the meaning
of Section 7701(a)(9) of the Code).

 

“Foreign-Subsidiary Holding Company” means any Restricted Subsidiary
substantially all of whose assets consist of Equity Interests in Persons that
are CFCs.

 

“Form 10-K” means the annual report on Form 10-K filed by the Company with the
SEC with respect to its fiscal year ended December 31, 2014, and shall include
any further amendment thereto filed with the SEC.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect on the date of this Agreement.

 

“German Collateral” has the meaning assigned to it in Section 11.1(b).

 

“German Security Agreement” means, individually and collectively as the context
may require, each security agreement entered by the Company governed by the laws
of Germany that create or purport to create a Lien in favor of the European
Collateral Agent for the benefit of the Secured Parties in the Inventory of the
Company located in Germany (and in any Accounts governed by the laws of
Germany).

 

“Germany” means the Federal Republic of Germany.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or

 

26

--------------------------------------------------------------------------------


 

administrative functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting regulatory capital rules or standards
(including, without limitation, the Bank for International Settlements or the
Basel Committee on Banking Supervision or any successor or similar authority to
any of the foregoing).

 

“Guaranty” means the Amended and Restated Guaranty, substantially in the form of
Exhibit I hereto, made by one or more Subsidiary Guarantors in favor of the
Secured Parties, together with each other guaranty or guaranty supplement
delivered pursuant to Section 8.10 or Section 9.15 of this Agreement.

 

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
or on the Effective Date, is a Lender or a Joint Lead Arranger or an Affiliate
of a Lender or a Joint Lead Arranger, in its capacity as a party to such Swap
Contract.

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBOR”.



“Incremental Commitments Effective Date” has the meaning specified in
Section 3.5.

 

“Incremental Equivalent Debt” has the meaning specified in Section 9.2(n).

 

“Incremental Facility Amendment” has the meaning specified in Section 3.4.

 

“Incremental Facility Closing Date” has the meaning specified in Section 3.6.

 

“Incremental Lender” has the meaning specified in Section 3.3.

 

“Incremental Revolving Credit Loans” has the meaning specified in Section 3.1.

 

“Indebtedness” means, of any Person, at any particular date, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current trade payables or liabilities
and deferred payment for services to employees or former employees incurred in
the ordinary course of business and payable in accordance with customary
practices and other deferred compensation arrangements), (ii) the face amount of
all letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder, (iii) all liabilities (other than
Lease Obligations) secured by any Lien on any property owned by such Person, to
the extent attributable to such Person’s interest in such property, even though
such Person has not assumed or become liable for the payment thereof,
(iv) obligations of such Person under Capital Leases and (v) all indebtedness of
such Person arising under acceptance facilities; but excluding (x) any
obligation resulting from the existence of deferred revenue, including customer
deposits and interest thereon in the ordinary course of business, (y) deferred
rent, and (z) trade and other accounts and accrued expenses payable in the
ordinary course of business in accordance with customary trade terms and in the
case of both clauses (x) and (z) above, which are not overdue for a period of
more than 120 days or, if overdue for more than 120 days, as to which a dispute
exists and adequate reserves in conformity with GAAP have been established on
the books of such Person.

 

“Indemnified Person” has the meaning specified in Section 12.5(a)(iv).

 

27

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

 

“Information” has the meaning specified in Section 12.13(a).

 

“Insolvency” means, with respect to a Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of such term as used in Section 4245
of ERISA.

 

“Interest Payment Date” means (i) as to ABR Loans, the last day of each March,
June, September and December, commencing on the first such day to occur after
any ABR Loans are made or any Eurodollar Loans are converted to ABR Loans,
(ii) as to any Eurodollar Loan in respect of which the Company has selected an
Interest Period of one, two or three months (or any shorter period as agreed by
the Lenders), the last day of such Interest Period, (iii) as to any Eurodollar
Loan in respect of which the Company has selected an Interest Period in excess
of three months (as may be agreed by the Lenders), the day which is three months
after the date on which such Eurodollar Loan is made or continued as a
Eurodollar Loan or an ABR Loan is converted to such a Eurodollar Loan, the first
day of any subsequent three-month period and the last day of such Interest
Period and (iv) the Revolving Credit Termination Date.

 

“Interest Period” means, with respect to any Eurodollar Loan:

 

(i)                                     initially, the period commencing on, as
the case may be, the Borrowing Date or conversion or continuation date with
respect to such Eurodollar Loan and ending one, two, three or six months
thereafter (or such shorter or longer periods as the Lenders of the applicable
tranche of Loans may agree) as selected by the Company in its notice of
borrowing as provided in Section 5.1 or its notice of conversion or continuation
as provided in Section 5.3; and

 

(ii)                                  thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six months thereafter (or such shorter or
longer periods as the Lenders of the applicable tranche of Loans may agree) as
selected by the Company by irrevocable notice to the Administrative Agent no
later than 1:00 P.M. New York City time three Business Days prior to the last
day of the then current Interest Period with respect to such Eurodollar Loan;
provided that the foregoing provisions relating to Interest Periods are subject
to the following:

 

(A)                               if any Interest Period would otherwise end on
a day which is not a Business Day, that Interest Period shall be extended to the
next succeeding Business Day, unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(B)                               any Interest Period that would otherwise
extend beyond the Revolving Credit Termination Date, shall end on the Revolving
Credit Termination Date, or if the Revolving Credit Termination Date shall not
be a Business Day, on the next preceding Business Day;

 

28

--------------------------------------------------------------------------------


 

(C)                               if the Company shall fail to give notice as
provided above in clause (b), it shall be deemed to have selected a conversion
of a Eurodollar Loan into an ABR Loan (which conversion shall occur
automatically and without need for compliance with the conditions for conversion
set forth in Section 5.3); and

 

(D)                               any Interest Period that begins on the last
day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Investment” has the meaning specified in Section 9.7.

 

“Investment Grade Account Debtor has the meaning specified in the definition of
“Eligible Account”.

 

“Issuing Lender” means JPMCB or any other Lender (or their respective
Affiliates) which agrees to be an Issuing Lender and is designated by the
Company and the Administrative Agent as an Issuing Lender, as issuer of Letters
of Credit.

 

“Joint Lead Arrangers” means J.P. Morgan Securities LLC and Citigroup Global
Markets Inc., Goldman Sachs Bank USA, Wells Fargo Bank, N.A., RBC Capital
Markets (a brand name for the capital markets activities of Royal Bank of Canada
and its affiliates), SunTrust Robinson Humphrey, and Credit Suisse Securities
(USA) LLC.

 

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

 

“KLX Energy” means KLX Energy Services LLC, a Delaware limited liability
company. KLX RE Holdings LLC, a Delaware limited liability company, is a direct,
wholly owned Subsidiary of KLX Energy.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

 

“L/C Application” means a letter of credit application in the Issuing Lender’s
then customary form for the type of letter of credit requested.

 

29

--------------------------------------------------------------------------------


 

“L/C Disbursement” means a payment made by an Issuing Lender pursuant to a
Letter of Credit.

 

“L/C Participating Interest” means the Dollar Equivalent of an undivided
participating interest in the face amount of each issued and outstanding Letter
of Credit and the L/C Application relating thereto.

 

“Lease Obligations means, of the Company and its Restricted Subsidiaries, as of
the date of any determination thereof, the rental commitments of the Company and
its Restricted Subsidiaries determined on a consolidated basis, if any, under
Operating Leases (net of rental commitments from sub-leases thereof).

 

“Leaseholds” means, with respect to any Person, all of the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.

 

“Lender” means each bank or other lending institution listed on Schedule 1A,
each Eligible Assignee that becomes a Lender pursuant to Section 12.6(c), each
Incremental Lender that becomes a Lender pursuant to Article 3 and their
respective successors and shall include, as the context may require, the Issuing
Lender and the Swing Line Lender in such capacities.

 

“Lender Affiliate” means (i) any Affiliate of any Lender, (ii) any Person that
is administered or managed by any Lender and that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and (iii) with
respect to any Lender which is a fund that invests in commercial loans and
similar extensions of credit, any other fund that invests in commercial loans
and similar extensions of credit and is managed or advised by the same
investment advisor/manager as such Lender or by an Affiliate of such Lender or
investment advisor/manager.

 

“Lending Office” means, with respect to any Lender, (i) with respect to its ABR
Loans, the office of such Lender which will be making or maintaining its ABR
Loans and (ii) with respect to its Eurodollar Loans, its Eurodollar Lending
Office.

 

“Letter of Credit” means a letter of credit issued by an Issuing Lender pursuant
to Section 2.3.

 

“LIBOR” means, for any Interest Period with respect to any Eurodollar Loan, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for U.S.
Dollars for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then LIBOR shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

30

--------------------------------------------------------------------------------


 

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBOR”.

 

“Lien” means any mortgage, pledge, charge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preference, priority or
other security agreement, security interest or preferential arrangement of any
kind or nature whatsoever (including, without limitation, any conditional sale
or other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, and the filing of any financing
statement under the UCC or comparable law of any jurisdiction in respect of any
of the foregoing, except for the filing of financing statements in connection
with Lease Obligations to the extent that such financing statements relate to
the property subject to such Lease Obligations).

 

“Line Cap” means, as of any date of determination, the lesser of the aggregate
Revolving Credit Commitments and the Borrowing Base, each as then in effect.

 

“Loans” means the collective reference to the Revolving Credit Loans (including
Protective Advances), the Swing Line Loans and the Incremental Revolving Credit
Loans, if any; individually, a “Loan”.

 

“Material Adverse Effect” means (i) a material adverse effect on the business,
financial condition, assets, or results of operations of the Company and its
Subsidiaries taken as a whole, (ii) a material impairment of the ability of the
Company and the other Credit Parties, taken as a whole, to perform any of its
obligations under any Credit Document to which it is a party, (iii) a material
impairment of the rights and remedies of the Lenders under any Credit Document
or (iv) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Credit Party of any Credit Documents to which it is a
party.

 

“Material Indebtedness” means any Indebtedness of the Company or any of its
Restricted Subsidiaries in a principal amount equal to or greater than
$20,000,000.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation, medical waste and
radioactive materials, in each case, as regulated by any applicable
Environmental Laws.

 

“Material Subsidiary” means each Restricted Subsidiary (a) the Consolidated
Total Assets of which equal 7.5% or more of the Consolidated Total Assets of the
Company and the Restricted Subsidiaries or (b) the Consolidated EBITDA of which
equals 7.5% or more of the Consolidated EBITDA of the Company and the Restricted
Subsidiaries, in each case as of the end of or for the most recent period of
four consecutive fiscal quarters of the Company for which financial statements
have been delivered pursuant to Section 8.1(a) or 8.1(b) (or, prior to the first
delivery of any such financial statements, as set forth in the definition of
Consolidated EBITDA for the fiscal quarters specified therein); provided that
if, at the end of or for any such most recent period of four consecutive fiscal
quarters, the combined Consolidated Total Assets or combined Consolidated EBITDA
of all Restricted Subsidiaries that under clauses (a) and (b) above would not
constitute Material Subsidiaries shall have exceeded 7.5% of the Consolidated
Total Assets of the Company and the Restricted Subsidiaries or 7.5% of the
Consolidated EBITDA of the

 

31

--------------------------------------------------------------------------------


 

Company and the Restricted Subsidiaries, respectively, then one or more of such
excluded Restricted Subsidiaries shall for all purposes of this Agreement be
designated by the Company to be Material Subsidiaries, until such excess shall
have been eliminated.

 

“Maturity Extension Request” means a request by the Company, in the form of
Exhibit K hereto or such other form as shall be approved by the Administrative
Agent, for the extension of the then-existing Revolving Credit Termination Date
pursuant to Section 3.10.

 

“Measurement Period” has the meaning specified in the definition of
“Consolidated EBITDA”.

 

“Merger Agreement” means that certain Agreement and Plan of Merger dated
April 30, 2018 among The Boeing Company, Kelly Merger Sub, Inc. and the Company,
including the exhibits, schedules, annexes and other attachments thereto, each
as amended, supplemented or otherwise modified in a manner not materially
adverse to the interest of the Lenders.

 

“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Company and the Administrative Agent may select.

 

“Mortgage” means, in the case of owned real property interests, a mortgage or
deed of trust, in a form to be reasonably agreed between the Company and the
Administrative Agent, including any Credit Party, the Collateral Agents and one
or more trustees, as the same may be amended, modified or supplemented from time
to time.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Consenting Lender” has the meaning specified in Section 12.1.

 

“Non-Investment Grade Account Debtor” has the meaning specified in the
definition of “Eligible Account”.

 

“Notes” means the collective reference to any promissory notes evidencing Loans.

 

“Obligations” means the unpaid principal of and interest on the Loans and all
other obligations and liabilities of the Company and the other Credit Parties to
the Agents or any Lenders (including, without limitation, interest accruing
after the maturity of the Loans and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, related to the Company, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, the Loans, the other Credit Documents, any Letter of Credit or L/C
Application, or any other document made, delivered or given in connection
therewith, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including, without limitation, all fees and
disbursements of counsel to the Agents or any Lender or any such Affiliate) or
otherwise.

 

32

--------------------------------------------------------------------------------


 

“Operating Lease” means, as applied to any Person, a lease (including leases
which may be terminated by the lessee at any time) of any property (whether
real, personal or mixed) by such Person as lessee which is not a Capital Lease.

 

“Organization Documents” means: (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction); (ii) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (iii) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to a Lender (including an Issuing
Lender) or the Administrative Agent or any other recipient of any payment to be
made by or on account of any obligation of the Company hereunder, Taxes imposed
as a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

“Other Priority Collateral” means all Collateral other than the ABL First
Priority Collateral.

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes or similar Taxes arising from any payment made
hereunder or under any other Credit Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Credit
Document, but excluding property or similar Taxes imposed in such circumstances
as a result of the Company or other Credit Party being organized or resident in,
maintaining an office in, conducting business in or maintaining property located
in, the taxing jurisdiction imposing such property or similar Taxes.

 

“Parallel Debt” has the meaning specified in Section 11.11.

 

“Participant Register” has the meaning specified in Section 12.6(b).

 

“Participants” has the meaning specified in Section 12.6(b).

 

“Participating Lender” means any Lender (other than the Issuing Lender with
respect to such Letter of Credit) with respect to its L/C Participating Interest
in each Letter of Credit.

 

“Payment Conditions” means (i) no Default or Event of Default shall have
occurred and be continuing or would result from the taking of the relevant
action as to which the satisfaction of the Payment Conditions is being
determined and (ii) on a pro forma basis, immediately prior to and immediately
after giving effect to any transaction that is subject to the Payment
Conditions, either (A) (1) Availability is at least 15% of the Line Cap at such
time and for the immediately preceding 60 days and (2) the Fixed Charge Coverage
Ratio, on a pro forma basis, is at least 1.0 to 1.0 or (B)

 

33

--------------------------------------------------------------------------------


 

Availability is at least 20% of the Line Cap at such time and for the
immediately preceding 60 days.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisitions” means non-hostile acquisitions (by merger, purchase or
otherwise) by the Company or any of its Restricted Subsidiaries of all or
substantially all of the assets of, or all of the shares of the capital stock or
other Equity Interests in, a Person or division or line of business of a Person
engaged in the same business as the Company and its Subsidiaries or in a related
business, provided that immediately after giving effect thereto: (i) except for
Permitted Joint Ventures, 100% (less the amount of such capital stock or other
Equity Interests, if any, not exceeding 5% in the aggregate thereof,
attributable to director qualifying shares, shares required by the jurisdiction
of organization of such Person to be held by management or other third party and
such additional shares the current ownership of which, at the time of such
Permitted Acquisition, cannot, after commercially reasonable efforts by the
Company and its Restricted Subsidiaries, be identified or acquired) of the
outstanding capital stock or other Equity Interests of any acquired or newly
formed corporation or other entity that acquires such Person, division or line
of business is owned directly by the Company or a Restricted Subsidiary;
(ii) any such capital stock or other Equity Interests acquired by the Company or
any Subsidiary Guarantor shall be duly and validly pledged to the relevant
Collateral Agent for the ratable benefit of the Lenders (other than any capital
stock of, or other Equity Interests in, any Subsidiary that is not required to
be so pledged pursuant to Section 8.10); (iii) the Company causes any such
corporation or other entity to comply with Section 8.10 hereof, if such
Section is applicable; (iv) any such corporation or other entity is not liable
for and the Company and its Restricted Subsidiaries do not assume any
Indebtedness (except for Indebtedness permitted pursuant to Section 9.2); (v) no
Default or Event of Default shall have occurred and be continuing and the
Company shall have delivered to the Administrative Agent an officers’
certificate to such effect, together with all relevant financial information for
such corporation or other entity or acquired assets; and (vi) at the time of any
such acquisition (and after giving effect to loans, advances and investments in
connection therewith or pursuant thereto), either (A) (1) Availability is at
least 15% of the Line Cap at such time and for the immediately preceding 60 days
and (2) the Fixed Charge Coverage Ratio, on a pro forma basis, is at least 1.0
to 1.0 or (B) Availability is at least 20% of the Line Cap at such time and for
the immediately preceding 60 days, after giving pro forma effect to such
transaction and to any other event occurring after such period as to which pro
forma recalculation is appropriate (including any other transaction described in
Sections 9.6 and 9.7 occurring after such period) as if such acquisition had
occurred as of the first day of such period. All pro forma calculations required
to be made pursuant to this definition shall (A) include only those adjustments
that are based on reasonably detailed written assumptions reasonably acceptable
to the Administrative Agent and (B) be certified to by a Responsible Officer on
behalf of the Company as having been prepared in good faith based upon
reasonable assumptions.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment in accordance with customary business practices for comparable
asset-based lending transactions, provided that in exercising such judgment the
Administrative Agent shall only consider new circumstances affecting the
Collateral or changes in such factors already included in or tested by the
definition of

 

34

--------------------------------------------------------------------------------


 

“Eligible Accounts” or “Eligible Inventory”, in each case arising after the
Effective Date that affect or alter or could reasonably be expected to affect or
alter the credit risk of lending to the Company based on the security of the
Collateral in an asset-based financing.

 

“Permitted Encumbrances” means (i) those liens, encumbrances and other matters
affecting title to any mortgaged property listed in the title policies in
respect thereof and found, on the date of delivery of any such title policy to
the relevant Collateral Agent in accordance with the terms hereof, reasonably
acceptable by the relevant Collateral Agent, (ii) zoning, building codes, land
use and other similar Laws and municipal ordinances which are not violated in
any material respect by the existing improvements and the present use by the
mortgagor of the Premises (as defined in the respective Mortgage) and (iii) such
other items to which the relevant Collateral Agent may consent (such consent not
to be unreasonably withheld).

 

“Permitted Foreign Acquisitions” means non-hostile acquisitions (by merger,
purchase or otherwise) by a Foreign Subsidiary of the Company that is a
Restricted Subsidiary of all or substantially all of the assets of, or all of
the shares of the capital stock or other Equity Interests in, a Person or
division or line of business of a Person which is engaged in the same business
as the Company and its Subsidiaries or in a related business; provided that
immediately after giving effect thereto: (i) such acquired Person or the Person
directly owning such division, line of business or other assets shall be a
Consolidated Subsidiary; (ii) 100% (less the amount of such capital stock or
other Equity Interests, if any, not exceeding 5% in the aggregate thereof,
attributable to director qualifying shares, shares required by the jurisdiction
of organization of such Person to be held by management or other third party and
such additional shares the current ownership of which, at the time of such
Permitted Foreign Acquisition, cannot, after commercially reasonable efforts by
the Company and its applicable Foreign Subsidiaries, be identified or acquired)
of the outstanding capital stock or other Equity Interests of any acquired or
newly formed corporation or other entity that acquires such Person, division or
line of business is owned directly or indirectly by a First Tier Foreign
Subsidiary; (iii) 65.0% of all outstanding capital stock or other Equity
Interests of such First Tier Foreign Subsidiary shall be duly and validly
pledged to the relevant Collateral Agent for the ratable benefit of the Lenders;
(iv) neither the applicable First Tier Foreign Subsidiary nor any such other
corporation or other entity is liable for, and the Company and its Restricted
Subsidiaries do not assume, any Indebtedness (except for Indebtedness permitted
pursuant to Section 9.2(m)); (v) no Default or Event of Default shall have
occurred and be continuing and the Company shall have delivered to the
Administrative Agent an officers’ certificate to such effect, together with all
relevant financial information for such corporation or other entity or acquired
assets; and (vi) at the time of any such acquisition (and after giving effect to
loans, advances and investments in connection therewith or pursuant thereto),
either (A) (1) Availability is at least 15% of the Line Cap at such time and for
the immediately preceding 60 days and (2) the Fixed Charge Coverage Ratio, on a
pro forma basis, is at least 1.0 to 1.0 or (B) Availability is at least 20% of
the Line Cap at such time and for the immediately preceding 60 days, after
giving pro forma effect to such transaction and to any other event occurring
after such period as to which pro forma recalculation is appropriate (including
any other transaction described in Sections 9.6 and 9.7 occurring after such
period) as if such acquisition had occurred as of the first day of such period.
All pro forma calculations required to be made pursuant to this definition shall
(A) include only those adjustments that are based on reasonably detailed written
assumptions reasonably acceptable to the Administrative Agent and (B) be
certified to by a Responsible Officer

 

35

--------------------------------------------------------------------------------


 

on behalf of the Company as having been prepared in good faith based upon
reasonable assumptions.

 

“Permitted Joint Ventures” means acquisitions (by merger, purchase, formation of
partnership, joint venture or otherwise) by the Company or a Restricted
Subsidiary not constituting Permitted Acquisitions or Permitted Foreign
Acquisitions of interests in any of the assets of, or shares of the capital
stock of or other Equity Interests in, a Person or division or line of business
of a Person engaged in the same business as the Company or any of its
Subsidiaries or in a related business, provided that immediately after giving
effect thereto: (i) any outstanding capital stock or other Equity Interests of
any acquired or newly formed corporation or other entity owned directly by the
Company or a Subsidiary Guarantor is duly and validly pledged to the relevant
Collateral Agent for the ratable benefit of the Lenders if and to the extent
required to be so pledged pursuant to the definition of “Pledge and Security
Agreement” or pursuant to Section 8.10; and (ii) no Default or Event of Default
shall have occurred and be continuing, and the Company shall have delivered to
the Administrative Agent an officers’ certificate to such effect, together with
all relevant financial information for such corporation or other entity or
acquired assets.

 

“Permitted Liens” means any Liens permitted under Section 9.3.

 

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, limited liability company, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan” means any pension plan which is covered by Title IV of ERISA and in
respect of which the Company or a Commonly Controlled Entity is an “employer” as
defined in Section 3(5) of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Platform” has the meaning specified in Section 8.2.

 

“Pledge and Security Agreement” means the Amended and Restated Pledge and
Security Agreement dated as of the date hereof, among the Company, the other
Credit Parties from time to time party thereto and the U.S. Collateral Agent for
the ratable benefit of the Secured Parties, a copy of which is attached as
Exhibit A hereto, as the same may be amended, modified or supplemented in
accordance with its terms from time to time.

 

“Pledge and Security Agreements” means the collective reference to the Pledge
and Security Agreement and any other pledge agreement or security agreement
entered into by a Credit Party and the relevant Collateral Agent (on
substantially the same terms as the Pledge and Security Agreement) in accordance
with Section 8.10.

 

“Pledged Collateral” has the meaning specified for the term “Collateral” in the
Pledge and Security Agreement.

 

“Pledged Deposit Account” means any Deposit Account into which Proceeds of
Eligible Accounts are required to be paid as provided in any Collateral
Document.

 

36

--------------------------------------------------------------------------------


 

“PPSA” means the Personal Property Security Act (Ontario) and other personal
property security legislation of the applicable Canadian province or provinces
in respect of the Credit Parties or the Collateral as all such legislation now
exists or may from time to time hereafter be amended, modified, recodified,
supplemented or replaced, together with all rules, regulations and
interpretations thereunder or related thereto.

 

“Prime Rate” has the meaning assigned it in the definition of “ABR”.

 

“Proceeds” means (a) all “proceeds”, as defined in Article 9 of the UCC with
respect to the Collateral, and (b) whatever is recoverable or recovered when any
Collateral is sold, exchanged, collected, or disposed of, whether voluntarily or
involuntarily, including, without limitation, all proceeds of insurance policy
covering the Collateral.

 

“Properties” means each parcel of real property currently or previously owned or
operated by the Company or any Restricted Subsidiary.

 

“Protective Advances” has the meaning specified in Section 2.9.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 8.2.

 

“Qualified Stock Repurchases” means, collectively, one or more open market or
privately negotiated purchases by the Company for cash of the Company’s issued
and outstanding shares of common stock if each share of common stock so
purchased is retired and cancelled (and returned to the status of authorized and
unissued shares) promptly following the consummation of such repurchase.

 

“Real Property” means, with respect to any Person, all of the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.

 

“Refunded Swing Line Loans” has the meaning specified in Section 2.7(b).

 

“Register” has the meaning specified in Section 12.6(d).

 

“Regulation D, O, T, U or X” means Regulation D, O, T, U or X, respectively, of
the Board, as amended, or any successor regulation.

 

“Related Document” means any agreement, certificate, document or instrument
relating to a Letter of Credit.

 

“Related Parties” has the meaning specified in Section 12.5(a)(iv).

 

“Reorganization” means, with respect to a Multiemployer Plan, the condition that
such Plan is in reorganization as such term is used in Section 4241 of ERISA.

 

37

--------------------------------------------------------------------------------


 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder.

 

“Required Lenders” means, at a particular time, and subject to Section 5.24(b),
Lenders that hold more than 50% of the sum of (i) the Revolving Credit
Commitments or, if the Revolving Credit Commitments have been cancelled, the sum
of (A) the aggregate then outstanding principal amount of the Revolving Credit
Loans, plus (B) the L/C Participating Interests in the aggregate amount then
available to be drawn under all outstanding Letters of Credit, plus (C) the
Dollar Equivalent of the aggregate then outstanding principal amount of
Revolving L/C Obligations, plus (D) the aggregate amount represented by the
agreements of the Lenders in Sections 2.7(b) and (c) with respect to the Swing
Line Loans then outstanding plus (E) the aggregate amount represented by the
agreements of the Lenders in Sections 2.9(a) and (b) with respect to the
Protective Advances then outstanding and (ii) from and after any applicable
Incremental Facility Closing Date, the related Revolving Credit Commitments
Increases or, if the Revolving Credit Commitments Increases have been cancelled,
the aggregate then outstanding principal amount of the related Incremental
Revolving Credit Loans.

 

“Required Ratios” means, on any date of determination with respect to any
incurrence of Indebtedness under Section 9.2(j) or Section 9.2(k) or any
dividend, distribution or Qualified Stock Repurchase pursuant to Section 9.9(d),
for the most recent period of four consecutive fiscal quarters of the Company
for which financial statements have been or are required to be delivered
pursuant to Section 8.1(a) or 8.1(b) (or, prior to the first delivery of any
such financial statements, as set forth in the definition of Consolidated EBITDA
for the fiscal quarters specified therein), (A) the ratio of (i) Consolidated
Total Indebtedness as of the end of such period to (ii) Consolidated EBITDA for
such period shall not exceed (1) for each Measurement Period ending in 2015, 4.5
to 1.0; (2) for each Measurement Period ending in 2016, 4.0 to 1.0; and (3) for
each Measurement Period thereafter, 3.5 to 1.0; and (B) the ratio of
(i) Consolidated EBITDA for such period to (ii) Consolidated Cash Interest
Expense shall not be less than 3.0 to 1.0.

 

“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and any Law (including, without limitation, Environmental Laws), in each
case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Reserves” means, on any date of determination, the sum of the following
reserves established by the Administrative Agent (and determined without
duplication):

 

(a)                                 in the case of Designated Cash Management
Obligations, the aggregate exposure on such date of all Cash Management Banks
under all Designated Cash Management Obligations, based on the most recent
exposure notified to the Administrative Agent by the relevant Cash Management
Banks and the Company; plus

 

(b)                                 in the case of Designated Swap Obligations,
the aggregate mark-to-market termination exposure (after giving effect to
applicable netting arrangements) on such date of all Swap Banks under all
Designated Swap Obligations, based on the most recent mark-to-market termination
exposure notified to the Administrative Agent by the relevant Hedge Banks and
the Company; plus

 

38

--------------------------------------------------------------------------------


 

(c)                                  in the case of Eligible Accounts, reserves
established by the Administrative Agent in its Permitted Discretion for
dilution, for uninsured, underinsured, un-indemnified or under-indemnified
liabilities or potential liabilities with respect to any litigation and for
taxes, fees, assessments and other governmental charges; plus

 

(d)                                 in the case of Eligible Inventory, reserves
established by the Administrative Agent in its Permitted Discretion for
volatility, for Inventory shrinkage, for customs charges and shipping charges
related to any Inventory in transit, for rent at locations leased by the
Company, for consignee’s, warehousemen’s and bailee’s charges, for uninsured
losses, for uninsured, underinsured, un-indemnified or under-indemnified
liabilities or potential liabilities with respect to any litigation, for taxes,
fees, assessments, and other governmental charges and for retention of title or
similar arrangements; plus

 

(e)                                  in the case of Eligible Accounts owed by
Account Debtors located or organized in an Eligible Account Foreign Jurisdiction
or in the case of Eligible Inventory located in an Eligible European
Jurisdiction, the following reserves established by the Administrative Agent in
its Permitted Discretion: reserves for VAT, reserves for enforceable
restrictions on assignments by way of security or creation of security over
Accounts, reserves for extended or extendible retention of title arrangements
over Accounts, reserves for the prescribed part of the Company’s net property
that would be made available for the satisfaction of its unsecured liabilities
pursuant to §176A of the United Kingdom’s Insolvency Act of 1986, reserves which
would constitute preferential debts pursuant to §386A of the United Kingdom’s
Insolvency Act of 1986, reserves for netting or similar arrangements with
respect to German law governed Accounts and current account arrangement
(Kontokorrentabrede), and reserves for fees payable to an insolvency
administrator pursuant to Sec. 171 of the German Insolvency Code (or relevant
successor provisions); plus

 

(f)                                   other reserves established by the
Administrative Agent in good faith and on commercially reasonable basis in
respect of new circumstances arising after the Effective Date affecting the
Eligible Accounts or Eligible Inventory or that could reasonably be expected to
adversely affect the ability of the relevant Collateral Agent to exercise
remedies in respect of the ABL First Priority Collateral.

 

“Responsible Officer” means the chief executive officer or the chief operating
officer of the Company or, with respect to financial matters, the chief
financial officer, controller, vice president — finance or treasurer of the
Company.

 

“Restricted Subsidiary” means each Subsidiary other than an Unrestricted
Subsidiary.

 

“Revolving Credit Commitment” means, as to any Lender, its obligations to make
Revolving Credit Loans to the Company pursuant to Section 2.1, to purchase its
L/C Participating Interest in any Letter of Credit and to purchase
participations in Protective Advances in an aggregate amount not to exceed at
any time the amount set forth opposite such Lender’s name in Schedule 1A under
the heading “Revolving Credit Commitment” and in an aggregate amount not to
exceed at any time the amount equal to such Lender’s Revolving Credit Commitment
Percentage of the aggregate Revolving Credit Commitments, as the aggregate
Revolving Credit Commitments may

 

39

--------------------------------------------------------------------------------


 

be reduced or adjusted from time to time pursuant to this Agreement (including,
without limitation, increases pursuant to Article 3); collectively, as to all
the Lenders, the “Revolving Credit Commitments”. On the Effective Date, the
aggregate amount of the Revolving Credit Commitments is $750,000,000.  On the
Amendment Effective Date, the aggregate amount of the Revolving Credit
Commitments is $650,000,000.

 

“Revolving Credit Commitment Increase” has the meaning specified in Section 3.1.

 

“Revolving Credit Commitment Percentage” means, as to any Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment constitutes of
all of the Revolving Credit Commitments (or, if the Revolving Credit Commitments
shall have been terminated, the percentage of the outstanding Aggregate
Revolving Credit Extensions of Credit, Swing Line Loans and Protective Advances
constituted by such Lender’s Aggregate Revolving Credit Extensions of Credit and
participating interest in Swing Line Loans and Protective Advances).

 

“Revolving Credit Commitment Period” means the period from and including the
Effective Date to but not including the Revolving Credit Termination Date.

 

“Revolving Credit Lenders” means the Lenders with Revolving Credit Commitments
and/or outstanding Revolving Credit Loans.

 

“Revolving Credit Loan” and “Revolving Credit Loans” has the meaning specified
in Section 2.1(a), and shall include Protective Advances made pursuant to
Section 2.9.

 

“Revolving Credit Outstandings” means, as to any Lender at a particular time,
the sum of (i) the aggregate unpaid principal amount at such time of all
Revolving Credit Loans made by such Lender pursuant to Section 2.1 (including
any Incremental Revolving Credit Loans), (ii) such Lender’s L/C Participating
Interest in the aggregate amount available to be drawn at such time under all
outstanding Letters of Credit, (iii) such Lender’s Revolving Credit Commitment
Percentage of the aggregate outstanding amount of Revolving L/C Obligations,
(iv) such Lender’s Revolving Credit Commitment Percentage of the aggregate
unpaid principal amount at such time of all Swing Line Loans and (v) such
Lender’s Revolving Credit Commitment Percentage of the Protective Advances.

 

“Revolving Credit Termination Date” means, subject to Section 3.10, the earliest
of (i) the date which is the fifth anniversary of the Effective Date; (ii) any
other date on which the Revolving Credit Commitments shall terminate hereunder;
and (iii) the date that is six months prior to the earliest maturity of the
Senior Notes or any other Indebtedness of the Company or any of its Subsidiaries
consisting of debt securities issued pursuant to one or more public offerings or
private offerings exempt from registration under the Securities Act of 1933, as
amended, and the Rules and Regulations promulgated thereunder.

 

“Revolving L/C Obligations” means the obligations of the Company to reimburse
the Issuing Lender for any payments made by an Issuing Lender under any Letter
of Credit that have not been reimbursed by the Company pursuant to Section 2.6.

 

“Same Day Funds” means immediately available funds.

 

40

--------------------------------------------------------------------------------


 

“Sanctions” means applicable economic or financial sanctions, imposed,
administered or enforced from time to time by (a) the U.S. Government, including
those administered by the U. S. Department of Treasury Office of Foreign Assets
Control, or the U.S. Department of State including but not limited to the
International Emergency Economic Powers Act, Trading with the Enemy Act, United
Nations Participation Act, Foreign Narcotics Kingpin Designation Act,
Comprehensive Iran Sanctions, Accountability, and Divestment Act, Iran Threat
Reduction and Syria Human Rights Act, the International Traffic in Arms
Regulations, and similar laws, executive orders and regulations concerning
sanctions, (b) Her Majesty’s Treasury of the United Kingdom, (c) the European
Union, and any European Union member state, or (d) the United Nations Security
Council.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (as of the Effective Date, Cuba, Iran,
North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the United States Department of the Treasury or the U.S.
Department of State, (b) any Person listed in any Sanctions-related list of
designated Persons maintained by the United Nations Security Council, the
European Union or any European Union member state, (c) any Person located,
organized or resident in a Sanctioned Country, or (d) any Person that is 50% or
more owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of McGraw
Hill Financial Inc., and any successor thereto.

 

“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(i) Consolidated Total Secured Indebtedness as of such date to (ii) Consolidated
EBITDA for the twelve months ending on the last day of the most recent fiscal
quarter for which financial statements required by Section 8.1(a) or (b), as
applicable, have been delivered.

 

“Secured Parties” means, collectively, the Lenders and any other Persons the
obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.

 

“Senior Notes” means the $1,200,000,000 original aggregate principal amount of
Senior Unsecured Notes issued by the Company on December 16, 2014.

 

“Senior Note Documents” means the Senior Notes, the related indentures and all
other agreements, documents and instruments relating to the Senior Notes, in
each case as the same may be amended, modified or supplemented from time to time
in accordance with the provisions thereof and of this Agreement.

 

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (ii) the present fair salable value of the

 

41

--------------------------------------------------------------------------------


 

assets of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Spin-Off” means the corporate transaction pursuant to which all the issued and
outstanding common stock of the Company were distributed on a pro rata basis to
its shareholders in a tax-free transaction on December 16, 2014.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBOR, for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Subsidiary” means, as to any Person, a corporation, partnership or other entity
of which shares of capital stock or other Equity Interests having ordinary
voting power (other than capital stock or other equity interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, directly or indirectly, or the management of
which is otherwise controlled, directly or indirectly, or both, by such Person.
Unless the context otherwise requires, the term “Subsidiary” means a Subsidiary
of the Company.

 

“Subsidiary Guarantor” means each Restricted Subsidiary of the Company that from
time to time shall or shall be required to deliver a Guaranty or a Credit Party
Accession Agreement or other guaranty or guaranty supplement pursuant to
Section 8.10 or 9.15.

 

“Supermajority Lenders” means, at a particular time, and subject to
Section 5.24(b), Lenders that hold more than 66 2/3% of the sum of (i) the
Revolving Credit Commitments or, if the Revolving Credit Commitments have been
cancelled, the sum of (A) the aggregate then outstanding principal amount of the
Revolving Credit Loans, plus (B) the L/C Participating Interests in the
aggregate amount then available to be drawn under all outstanding Letters of
Credit, plus (C) the Dollar Equivalent of the aggregate then outstanding
principal amount of Revolving L/C Obligations, plus (D) the aggregate amount
represented by the agreements of the Lenders in Sections 2.7(b) and (c) with
respect to the Swing Line Loans then outstanding plus (E) the aggregate amount
represented by the agreements of the Lenders in Sections 2.9(a) and (b) with
respect to the Protective Advances

 

42

--------------------------------------------------------------------------------


 

then outstanding, and (ii) from and after any applicable Incremental Facility
Closing Date, the related Revolving Credit Commitments Increases or, if the
Revolving Credit Commitments Increases have been cancelled, the aggregate then
outstanding principal amount of the related Incremental Revolving Credit Loans.

 

“Swap Contract” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

“Swap Obligation” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Debtor Relief Law) of such
Person in respect of any Swap Contract, excluding any amounts which such Person
is entitled to set-off against its obligations under applicable law.

 

“Swing Line Commitment” means the Swing Line Lender’s obligation to make Swing
Line Loans pursuant to Section 2.7.

 

“Swing Line Lender” and “Swing Line Lenders” have the meaning specified in
Section 2.7(a).

 

“Swing Line Loan” and “Swing Line Loans” have the meaning specified in
Section 2.7(a).

 

“Syndication Agents” means, collectively, Citigroup Global Markets Inc., Goldman
Sachs Bank, USA, Wells Fargo Bank, N.A., Royal Bank of Canada and SunTrust Bank,
in their capacities as Syndication Agents with respect to the Commitments (each,
a “Syndication Agent”).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, or other similar charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Type” means, as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, UCC means the Uniform Commercial Code as in effect from time to

 

43

--------------------------------------------------------------------------------


 

time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

 

“Unfinanced Capital Expenditures” means, with respect to any Person and for any
period, Capital Expenditures made by such Person during such period and not
financed from the proceeds of Indebtedness (other than, for the avoidance of
doubt, Loans), the proceeds of any issuance of equity or the proceeds of any
asset sale.

 

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1998 Revision), International Chamber of Commerce Publication No. 500 (or any
successor publication), as the same may be amended from time to time.

 

“Unmatured Surviving Obligations” means, at any date, contingent indemnification
or expense reimbursement claims which are not then due and payable or with
respect to which no demand has been made.

 

“Unrestricted Subsidiaries” means (a) any Subsidiary that is formed or acquired
after the Effective Date and is designated subsequent to the Effective Date as
an Unrestricted Subsidiary by the Company pursuant to Section 8.10(b) and
(b) any Subsidiary of an Unrestricted Subsidiary. As of the Effective Date,
there are no Unrestricted Subsidiaries.

 

“U.S. Collateral Agent” means JPMCB, and its successors and assigns in such
capacity (or such of its Affiliates as it may designate from time to time).

 

“U.S. Person” means a “United States Person” as defined in Section 7701(a)(30)
of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 5.23(g)(ii)(B)(III).

 

“VAT” means any tax imposed by EC Directive 2006/112/EC on the Common System of
value added tax, any national legislation implementing that directive, together
with any legislation supplemental thereto, and any other tax of a similar nature
and all penalties, cost and interest related thereto.

 

“Wholly-Owned Domestic Subsidiary” means at any date a Wholly-Owned Subsidiary
of the Company which is a Domestic Subsidiary at such date, and “Wholly-Owned
Domestic Subsidiaries” means all of them, collectively.

 

“Wholly-Owned Domestic Subsidiary Guarantor” means at any date a Wholly-Owned
Domestic Subsidiary which is a Credit Party under and in compliance with all
Collateral Documents at such date, and “Wholly-Owned Domestic Subsidiary
Guarantors” means all of them, collectively.

 

“Wholly-Owned Restricted Subsidiary” means at any date a Wholly-Owned Subsidiary
which is a Restricted Subsidiary at such date, and “Wholly-Owned Restricted
Subsidiaries” means all of them, collectively.

 

“Wholly-Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the shares of capital stock or other ownership
interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person.

 

44

--------------------------------------------------------------------------------


 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.3                               Other Definitional Provisions

 

(a)                                 Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in any
other Credit Document or any certificate or other document made or delivered
pursuant hereto.

 

(b)                                 As used herein and in any other Credit
Document and any certificate or other document made or delivered pursuant
hereto, accounting terms relating to the Company and its Subsidiaries not
defined in Section 1.1 and accounting terms partly defined in Section 1.1 to the
extent not defined, shall have the respective meanings given to them under GAAP.

 

(c)                                  The words hereof, herein and hereunder and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
section, Section, schedule and exhibit references are to this Agreement unless
otherwise specified.

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to the singular and plural forms of such terms.

 

2.                                      AMOUNT AND TERMS OF REVOLVING CREDIT
COMMITMENTS

 

2.1                               Revolving Credit Commitments

 

(a)                                 Subject to the terms and conditions hereof,
each Lender agrees to extend credit, in an aggregate amount not to exceed such
Lender’s Revolving Credit Commitment, to the Company from time to time on any
Borrowing Date during the Revolving Credit Commitment Period by purchasing an
L/C Participating Interest in each Letter of Credit issued by the Issuing Lender
and by making loans to the Company (Revolving Credit Loans) from time to time.
Revolving Credit Loans shall be denominated in Dollars. Notwithstanding the
foregoing and subject to the Administrative Agent’s authority, in its reasonable
discretion, to make Protective Advances pursuant to Section 2.9, in no event
shall (i) any Revolving Credit Loan or Swing Line Loan be made, or any Letter of
Credit be issued, if, after giving effect thereto and the use of proceeds
thereof as irrevocably directed by the Company, the sum of the Aggregate
Revolving Credit Extensions of Credit and the aggregate outstanding principal
amount of the Swing Line Loans would exceed the Line Cap then in effect or if
Section 2.7 would be violated thereby or (ii) any Revolving Credit Loan or Swing
Line Loan be made, or any Letter of Credit be issued, if the amount of such Loan
to be made or any Letter of Credit to be issued would, after giving effect to
the use of proceeds, if any, thereof, exceed the Available Revolving Credit
Commitments. Subject to the foregoing, during the Revolving Credit Commitment
Period, the Company may use the Revolving Credit Commitments by borrowing,
repaying the Revolving Credit Loans or Swing Line Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof, and/or by
having the Issuing Lender issue Letters of

 

45

--------------------------------------------------------------------------------


 

Credit, having such Letters of Credit expire undrawn upon or if drawn upon,
reimbursing the relevant Issuing Lender for such drawing, and having the Issuing
Lender issue new Letters of Credit.

 

(b)                                 Each borrowing of Revolving Credit Loans
shall be in an aggregate principal amount of the lesser of (i) $1,000,000 or a
whole multiple of $1,000,000 in excess thereof, and (ii) the Available Revolving
Credit Commitments, except that any borrowing of a Revolving Credit Loan to be
used solely (x) to pay a like amount of Swing Line Loans may be in the aggregate
principal amount of such Swing Line Loans or (y) to pay the like amount of an
L/C Disbursement may be in the principal amount of such L/C Disbursement.

 

2.2                               Proceeds of Revolving Credit Loans

 

The Company shall use the proceeds of Revolving Credit Loans solely for
(i) making payments to an Issuing Lender to reimburse the Issuing Lender for
drawings made under the Letters of Credit, (ii) repaying Swing Line Loans and
Revolving Credit Loans and (iii) financing other working capital or general
corporate purposes of the Company or any of its Subsidiaries. Notwithstanding
the foregoing, no Credit Party will request any Loans, and no Credit Party shall
use, and shall procure that their Subsidiaries and their respective directors,
officers, employees and, to the knowledge of any Credit Party, agents, shall not
use, the proceeds of any Revolving Credit Loan, Swing Line Loan or Letter of
Credit (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

2.3                               Issuance of Letters of Credit

 

(a)                                 Subject to the terms and conditions hereof,
the Company may from time to time during the Revolving Credit Commitment Period
request any Issuing Lender to issue a Letter of Credit by delivering to the
Administrative Agent at its address specified in Section 12.2 and the Issuing
Lender an L/C Application completed to the satisfaction of the Issuing Lender,
together with the proposed form of the Letter of Credit (which shall comply with
the applicable requirements of paragraph (b) below) and such other certificates,
documents and other papers and information as the Issuing Lender may reasonably
request; provided that if the Issuing Lender informs the Company that it is for
any reason unable to open such Letter of Credit, the Company may request another
Lender to open such Letter of Credit upon the same terms offered to the initial
Issuing Lender and if such other Lender agrees to issue such Letter of Credit
each reference to the Issuing Lender for purposes of the Credit Documents shall
be deemed to be a reference to such Lender. Letters of Credit shall be
denominated in Dollars or in an Alternate Currency. Each letter of credit listed
on Schedule 2.3 (the “Existing Letters of Credit”) shall be deemed to constitute
a Letter of Credit issued hereunder.

 

(b)                                 Each Letter of Credit issued hereunder
shall, among other things, (i) be in such form requested by the Company as shall
be acceptable to the Issuing Lender in its sole discretion

 

46

--------------------------------------------------------------------------------


 

and (ii) subject to paragraph (c) below, have an expiry date occurring not later
than the earlier of (A) 365 days after the date of issuance of such Letter of
Credit and (B) five days prior to the Revolving Credit Termination Date. Each
L/C Application and each Letter of Credit shall be subject to the Uniform
Customs and, to the extent not inconsistent therewith, the laws of the State of
New York.

 

(c)                                  If the Company so requests in the
applicable L/C Application, the Issuing Lender may agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that (x) any such Auto-Extension Letter of Credit must
permit the Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a
certain number of days prior to each anniversary of such Letter of Credit’s date
of issuance (the “Non-Extension Notice Date”), such number of days to be agreed
upon by the Company and the Issuing Lender at the time such Letter of Credit is
issued and (y) such prior notice shall be deemed to have been given by the
Issuing Lender on the effective date of its resignation as Issuing Lender in
accordance with Section 11.9. Unless otherwise directed by the Issuing Lender,
the Company shall not be required to make a specific request to the Issuing
Lender for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Revolving Credit Lenders shall be deemed to have authorized (but may
not require) the Issuing Lender to permit the extension of such Letter of Credit
at any time to an expiry date not later than five days prior to the Revolving
Credit Termination Date; provided, however, that the Issuing Lender shall not
permit any such extension if (A) the Issuing Lender has determined that it would
not be permitted, or would have no obligation at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.1(a), Section 2.5 or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Credit Lender or
the Company that one or more of the applicable conditions specified in
Section 7.2 is not then satisfied, and in each such case directing the Issuing
Lender not to permit such extension.

 

2.4                               Participating Interests

 

Effective in the case of each Letter of Credit opened by the Issuing Lender as
of the date of the opening thereof, the Issuing Lender agrees to allot and does
allot, to itself and each other Revolving Credit Lender, and each Revolving
Credit Lender severally and irrevocably agrees to take and does take in such
Letter of Credit and the related L/C Application, an L/C Participating Interest
in a percentage equal to such Revolving Credit Lender’s Revolving Credit
Commitment Percentage. In consideration and in furtherance of the foregoing,
each such Revolving Credit Lender hereby absolutely and unconditionally agrees
to pay to the Administrative Agent in Dollars, for the account of the applicable
Issuing Lender, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of each L/C Disbursement made by such Issuing Lender, in each case to
the extent not reimbursed by the Company on the date due as provided in
Section 2.6, or of any reimbursement payment required to be refunded to the
Company for any reason.

 

47

--------------------------------------------------------------------------------


 

2.5                               Procedure for Opening Letters of Credit

 

Upon receipt of any L/C Application from the Company in respect of a Letter of
Credit, the Issuing Lender will promptly notify the Administrative Agent thereof
and the Administrative Agent will notify each Revolving Credit Lender. The
Issuing Lender will process such L/C Application, and the other certificates,
documents and other papers delivered to the Issuing Lender in connection
therewith, upon receipt thereof in accordance with its customary procedures and,
subject to the terms and conditions hereof, shall promptly open such Letter of
Credit by issuing the original of such Letter of Credit to the beneficiary
thereof and by furnishing a copy thereof to the Company; provided that no such
Letter of Credit shall be issued (i) if the Dollar Equivalent of the amount of
such requested Letter of Credit, together with the sum of (A) the Dollar
Equivalent of the aggregate unpaid amount of Revolving L/C Obligations
outstanding at the time of such request and (B) the Dollar Equivalent of the
maximum aggregate amount available to be drawn under all Letters of Credit
outstanding at such time, would exceed $50,000,000 or (ii) if Section 2.1 would
be violated thereby.

 

2.6                               Payments in Respect of Letters of Credit

 

(a)                                 If the Issuing Lender shall make any L/C
Disbursement in respect of a Letter of Credit, the Company shall reimburse such
L/C Disbursement by paying to the Administrative Agent an amount equal to the
Dollar Equivalent of such L/C Disbursement in Dollars, not later than 1:00 P.M.,
New York City time, on the Business Day immediately following the day that the
Company receives notice of such L/C Disbursement; provided that the Company may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.7 or 5.1 that such payment be financed with an ABR Loan, which is
a Revolving Credit Loan, or a Swing Line Loan in an equivalent amount and, to
the extent so financed, the Company’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Loan which is a Revolving Credit
Loan or Swing Line Loan.

 

(b)                                 If an Issuing Lender shall make any L/C
Disbursement, then, unless the Company shall reimburse such L/C Disbursement in
full on the date such L/C Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such L/C Disbursement is
made to but excluding the date that the Company reimburses such L/C
Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if the Company fails to reimburse such L/C Disbursement when due pursuant to
paragraph (b) of this Section, then, Section 5.7(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Lender, except that interest accrued on and after the date of payment by
any Revolving Credit Lender pursuant to paragraph (a) of this Section to
reimburse such Issuing Lender shall be for the account of such Revolving Credit
Lender to the extent of such payment. If the Company fails to make such payment
when due, then the Administrative Agent shall notify the applicable Issuing
Lender and each other applicable Revolving Credit Lender of the applicable L/C
Disbursement, the payment then due from the Company in respect thereof and such
Revolving Credit Lender’s Revolving Credit Commitment Percentage thereof.
Promptly following receipt of such notice, each applicable Revolving Credit
Lender shall pay to the Administrative Agent in Dollars its Revolving Credit
Commitment Percentage of the payment then due from the Company (and
Section 5.18(b) shall apply, mutatis mutandis,

 

48

--------------------------------------------------------------------------------


 

to the payment obligations of the Revolving Credit Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Lender in
Dollars the amounts so received by it from such Revolving Credit Lender.
Promptly following receipt by the Administrative Agent of any payment from the
Company pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Lender or, to the extent that Revolving
Credit Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Lender, then to such Revolving Credit Lenders and the applicable Issuing
Lender as their interests may appear. Any payment made by a Revolving Credit
Lender pursuant to this paragraph to reimburse any Issuing Lender for any L/C
Disbursement (other than the funding of ABR Loans or a Swing Line Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Company of its obligation to reimburse such L/C Disbursement.

 

(c)                                  Whenever, at any time after the Issuing
Lender has made a payment under any Letter of Credit and has received from any
other Revolving Credit Lender such other Revolving Credit Lender’s pro-rata
share of the Revolving L/C Obligation arising therefrom, the Issuing Lender
receives any reimbursement on account of such Revolving L/C Obligation or any
payment of interest on account thereof, the Issuing Lender will distribute to
such other Revolving Credit Lender, through the Administrative Agent, the Dollar
Equivalent its pro-rata share thereof in like funds as received (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Credit Lender’s participating interest was outstanding and
funded); provided that, in the event that the receipt by the Issuing Lender of
such reimbursement or such payment of interest (as the case may be) is required
to be returned, such other Revolving Credit Lender will promptly return to the
Issuing Lender, through the Administrative Agent, any portion thereof previously
distributed by the Issuing Lender to it in like funds as such reimbursement or
payment is required to be returned by the Issuing Lender.

 

2.7                               Swing Line Commitment

 

(a)                                 Subject to the terms and conditions hereof,
JPMCB (in such capacity, the “Swing Line Lender”) agrees to make swing line
loans (individually, a Swing Line Loan; collectively, the “Swing Line Loans”) to
the Company from time to time during the Revolving Credit Commitment Period in
an aggregate principal amount at any one time outstanding not to exceed
$25,000,000; provided that at no time may the sum of the aggregate outstanding
principal amount of the Swing Line Loans and the Aggregate Revolving Credit
Extensions of Credit exceed the Line Cap then in effect. Amounts borrowed by the
Company under this Section may be repaid and, through but excluding the
Revolving Credit Termination Date, reborrowed. The Swing Line Loans shall be
denominated in Dollars and be ABR Loans, and shall not be entitled to be
converted into Eurodollar Loans. The Company shall give the Swing Line Lender
irrevocable notice (which notice must be received by the Swing Line Lender prior
to 1:00 P.M., New York City time) on the requested Borrowing Date specifying the
amount of each requested Swing Line Loan, which shall be in the minimum amount
of $500,000 or a multiple of $100,000 in excess thereof. The proceeds of each
Swing Line Loan will be made available by the Swing Line Lender to the Company
by crediting the account of the Company designated by the Company with such
proceeds by 4:00 P.M., New York City time; provided that Swing Line Loans used
to finance the

 

49

--------------------------------------------------------------------------------


 

reimbursement of an L/C Disbursement as provided in Section 2.6 shall be
remitted by the Administrative Agent to the applicable Issuing Lender. The
proceeds of Swing Line Loans may be used solely for the purposes referred to in
Section 2.2.

 

(b)                                 The Swing Line Lender at any time in its
sole and absolute discretion may, and on the fifth day (or if such day is not a
Business Day, the next Business Day) after the Borrowing Date with respect to
any Swing Line Loans shall, on behalf of the Company (which hereby irrevocably
directs the Swing Line Lender to act on its behalf), request each Revolving
Credit Lender to make a Revolving Credit Loan (which shall be initially an ABR
Loan) in an amount equal to such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the amount of such Swing Line Loans (the “Refunded
Swing Line Loans”) outstanding on the date such notice is given. Unless any of
the events described in Section 10.1(f) shall have occurred (in which event the
procedures of paragraph (c) of this Section shall apply) each Revolving Credit
Lender shall make the proceeds of its Revolving Credit Loan available to the
Swing Line Lender for the account of the Swing Line Lender prior to 12:00 Noon
(New York City time) in funds immediately available on the Business Day next
succeeding the date such notice is given. The proceeds of such Revolving Credit
Loans shall be immediately applied to repay the Refunded Swing Line Loans.

 

(c)                                  If prior to the making of a Revolving
Credit Loan pursuant to paragraph (b) of this Section one of the events
described in paragraph (f) of Article 10 shall have occurred, each Revolving
Credit Lender will, on the date such Loan would otherwise have been made,
purchase an undivided participating interest in the Refunded Swing Line Loans in
an amount equal to its Revolving Credit Commitment Percentage of such Refunded
Swing Line Loans. Each Revolving Credit Lender will immediately transfer to the
Swing Line Lender, in Same Day Funds, the amount of its participation.

 

(d)                                 Whenever, at any time after the Swing Line
Lender has received from any Revolving Credit Lender such Revolving Credit
Lender’s participating interest in a Swing Line Loan, the Swing Line Lender
receives any payment on account thereof, the Swing Line Lender will distribute
to such Revolving Credit Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Credit Lender’s participating interest was
outstanding and funded) in like funds as received; provided, however, that in
the event that such payment received by the Swing Line Lender is required to be
returned, such Revolving Credit Lender will return to the Swing Line Lender any
portion thereof previously distributed by the Swing Line Lender to it in like
funds as such payment is required to be returned by the Swing Line Lender.

 

2.8                               Participations

 

Each Revolving Credit Lender’s obligation to purchase participating interests
pursuant to Section 2.4 and clauses (b) and (c) of Section 2.7 is absolute and
unconditional as set forth in Section 5.16.

 

50

--------------------------------------------------------------------------------


 

2.9                               Protective Advances

 

(a)                                 Subject to the limitations set forth below,
the Administrative Agent, in its sole discretion exercised in good faith, may
make Revolving Credit Loans to the Company on behalf of the Lenders, so long as
the aggregate amount of such Revolving Credit Loans shall not exceed 5% of the
Borrowing Base, if the Administrative Agent deems that such Revolving Credit
Loans are necessary or desirable (i) to protect all or any portion of the
Collateral, (ii) to enhance the likelihood or maximize the amount of repayment
of the Loans and the other Obligations or (iii) to pay any other amount
chargeable to the Company pursuant to this Agreement (such Revolving Credit
Loans, “Protective Advances”); provided that (A) in no event shall the sum of
the Aggregate Revolving Credit Extensions of Credit and the aggregate
outstanding principal amount of Swing Line Loans exceed the aggregate Revolving
Credit Commitments and (B) the Required Lenders may at any time revoke the
Administrative Agent’s authorization to make future Protective Advances
(provided that existing Protective Advances shall not be subject to such
revocation and any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof). At any time that
the conditions for making a Revolving Credit Loan are satisfied, the
Administrative Agent may request the Lenders to make a Revolving Credit Loan to
repay a Protective Advance. At any other time the Administrative Agent may
require the Lenders to fund their risk participation described in
Section 2.9(b).

 

(b)                                 Upon the making of a Protective Advance,
each Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent
(regardless of the existence of any Event of Default or other condition),
without recourse or warranty, an undivided interest and participation in such
Protective Advance based upon their Revolving Credit Commitment Percentages.
From and after the date, if any, on which any Lender is required to fund its
participation in any Protective Advance purchased hereunder, the Administrative
Agent shall promptly distribute to such Lender, such Lender’s Revolving Credit
Commitment Percentages of all payments of principal and interest and all
proceeds of Collateral received by the Administrative Agent in respect of such
Protective Advance.

 

(c)                                  All Protective Advances shall be secured by
the Collateral and shall bear interest as provided in this Agreement for ABR
Loans.

 

3.                                      AMOUNT AND TERMS OF INCREMENTAL LOANS;
EXTENSION OF REVOLVING CREDIT TERMINATION DATE

 

3.1                               Requests for Incremental Loans

 

Upon notice to the Administrative Agent (which shall promptly notify the
Lenders) at any time after the Effective Date but prior to the date falling 12
months prior to the Revolving Credit Termination Date, the Company may request
additional revolving loan commitments or increases in the aggregate amount of
Revolving Credit Commitments (each such increase, a Revolving Credit Commitment
Increase” and all of them, collectively, the “Revolving Credit Commitments
Increases”); provided that after giving effect to any Revolving Credit
Commitment Increase, the aggregate amount of Revolving Credit Commitments
Increases that have been added pursuant to this Section 3.1 shall not exceed
$250,000,000. Any loans made in respect of any such Revolving

 

51

--------------------------------------------------------------------------------


 

Credit Commitments Increase (the “Incremental Revolving Credit Loans”) shall be
made by increasing the aggregate Revolving Credit Commitments with terms
identical to those of the existing Revolving Credit Loans.

 

3.2                               Ranking and Other Provisions

 

The Incremental Revolving Credit Loans (i) shall have the same guarantees as,
and rank pari passu in right of payment and in respect of lien priority as to
the Collateral with the Obligations in respect of, the Revolving Credit
Commitments and (ii) shall be on terms and pursuant to documentation identical
as, and treated substantially the same as, the Revolving Credit Loans.

 

3.3                               Notices; Lender Elections

 

The notice from the Company to the Administrative Agent delivered pursuant to
Section 3.1 shall set forth the requested amount and proposed terms of the
Revolving Credit Commitments Increases, which proposed terms shall not be
inconsistent with the requirements of Section 3.2. At the time of the sending of
such notice, the Company (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders). Incremental Revolving Credit Loans (or any portion
thereof) may be made by any existing Lender or by any other bank or financial
institution (any such bank or other financial institution, an “Incremental
Lender”), in each case on terms permitted in this Article 3 and otherwise on
terms reasonably acceptable to the Administrative Agent, provided that the
Administrative Agent, the Issuing Lender and the Swing Line Lender shall have
consented (which consent shall not be unreasonably withheld) to such Lender’s or
Incremental Lender’s, as the case may be, making such Incremental Revolving
Credit Loans if such consent would be required under Section 12.6 for an
assignment of Loans to such Lender or Incremental Lender, as the case may be. No
Lender shall be obligated to provide any Revolving Credit Commitment Increase,
unless it so agrees. Each Lender shall notify the Administrative Agent within
such time period whether or not it agrees to provide a Revolving Credit
Commitment Increase and, if so, whether by an amount equal to, greater than, or
less than its Commitment Percentage of such requested increase (which shall be
calculated on the basis of the amount of the funded and unfunded exposure under
all the Loans held by each Lender). Any Lender not responding within such time
period shall be deemed to have declined to provide a Revolving Credit Commitment
Increase. The Administrative Agent shall notify the Company and each Lender of
the Lenders’ responses to each request made hereunder. To achieve the full
amount of a requested increase, the Company may also invite additional Eligible
Assignees to become Incremental Lenders pursuant to a joinder agreement in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel.

 

3.4                               Incremental Facility Amendment

 

Revolving Credit Commitments Increases shall become Commitments (or in the case
of any Revolving Credit Commitment Increase to be provided by an existing
Revolving Credit Lender, an increase in such Revolving Credit Lender’s Revolving
Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Credit Documents, executed by the Company, each Lender agreeing to provide
such Commitment, if any, each Incremental Lender, if any, and the Administrative

 

52

--------------------------------------------------------------------------------


 

Agent. An Incremental Facility Amendment may, without the consent of any other
Lenders, effect such amendments to any Credit Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Article 3.

 

3.5                               Effective Date and Allocations

 

If any Revolving Credit Commitments Increases are added in accordance with this
Article 3, the Administrative Agent and the Company shall determine the
effective date (the “Incremental Commitments Effective Date”) and the final
allocation of such Revolving Credit Commitments Increases. The Administrative
Agent shall promptly notify the Company and the Lenders of the final allocation
of such Revolving Credit Commitments Increases and the Incremental Commitments
Effective Date.

 

3.6                               Conditions to Effectiveness of Increase

 

The effectiveness of any Incremental Facility Amendment shall, unless otherwise
agreed to by the Administrative Agent, each Lender party thereto, if any, and
the Incremental Lenders, if any, be subject to the satisfaction on the date
thereof (the “Incremental Facility Closing Date”) of each of the following
conditions:

 

(a)                                 the Administrative Agent shall have received
on or prior to the Incremental Facility Closing Date each of the following, each
dated the Incremental Facility Closing Date unless otherwise indicated or agreed
to by the Administrative Agent and each in form and substance reasonably
satisfactory to the Administrative Agent: (i) the applicable Incremental
Facility Amendment; (ii) certified copies of resolutions of the board of
directors of each Credit Party approving the execution, delivery and performance
of the Incremental Facility Amendment; and (iii) a favorable opinion of counsel
for the Credit Parties dated the Incremental Facility Closing Date, to the
extent reasonably requested by the Administrative Agent, addressed to the
Administrative Agent and the Lenders and in form and substance and from counsel
reasonably satisfactory to the Administrative Agent;

 

(b)                                 (i) the conditions precedent set forth in
Section 7.2 shall have been satisfied both before and after giving effect to
such Incremental Facility Amendment and the additional Extensions of Credit
provided thereby (it being understood that all references to “the obligation of
any Lender to make a Loan on the occasion of any Borrowing” shall be deemed to
refer to the effectiveness of the Incremental Facility Amendment on the
Incremental Facility Closing Date) and (ii) all Incremental Revolving Credit
Loans provided by the applicable Incremental Facility Amendment shall be made on
the terms and conditions provided for above; and

 

(c)                                  there shall have been paid to the
Administrative Agent, for the account of the Administrative Agent and the
Lenders (including any Person becoming a Lender as part of such Incremental
Facility Amendment on the related Incremental Facility Closing Date), as
applicable, all fees and expenses (including reasonable out-of-pocket fees,
charges and disbursements of counsel) invoiced with reasonable supporting
documentation that are due and payable on or before the Incremental Facility
Closing Date.

 

53

--------------------------------------------------------------------------------


 

3.7                               Effect of Incremental Facility Amendment

 

On the Incremental Commitments Effective Date, each Lender or Eligible Assignee
which is providing a Revolving Credit Commitment Increase (i) shall become a
“Lender” for all purposes of this Agreement and the other Credit Documents and
(ii) shall have a Revolving Credit Commitment Increase which shall become a
“Commitment” hereunder.

 

3.8                               Revolving Credit Commitment Increases

 

Upon each Revolving Credit Commitment Increase pursuant to this Article 3,
(i) each Revolving Credit Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
existing Lender, if any, and each Incremental Lender, if any, in each case
providing a portion of such Revolving Credit Commitment Increase (each a
“Revolving Credit Commitment Increase Lender”), and each such Revolving Credit
Commitment Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Credit Lender’s participation
interests hereunder in outstanding Letters of Credit and Swing Line Loans such
that, after giving effect to such Revolving Credit Commitment Increase and each
such deemed assignment and assumption of participation interests, the percentage
of the aggregate outstanding (A) participation interests hereunder in Letters of
Credit and (B) participation interests hereunder in Swing Line Loans, in each
case, held by each Revolving Credit Lender (including such Revolving Credit
Commitment Increase Lender) will equal such Revolving Credit Lender’s Revolving
Credit Commitment Percentage and (ii) if, on the date of such Revolving Credit
Commitment Increase, there are any Revolving Credit Loans outstanding, the
Administrative Agent shall take those steps which it deems, in its sole
discretion and in consultation with the Company, necessary and appropriate to
result in each Revolving Credit Lender (including each Revolving Credit
Commitment Increase Lender) having a pro-rata share of the outstanding Revolving
Credit Loans based on each such Revolving Credit Lender’s Revolving Credit
Commitment Percentage immediately after giving effect to such Revolving Credit
Commitment Increase, provided that any prepayment made in connection with the
taking of any such steps shall be accompanied by accrued interest on the
Revolving Credit Loans being prepaid and any costs incurred by any Lender in
accordance with Section 5.21. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro-rata borrowing and pro-rata payment
requirements contained elsewhere in this Agreement shall not apply to any
transaction that may be effected pursuant to the immediately preceding sentence.

 

3.9                               Conflicting Provisions

 

The provisions of this Article 3 shall supersede any provision of Section 5.18
or 12.1 to the contrary.

 

3.10                        Extension of Existing Revolving Credit Termination
Date

 

(a)                                 The Company may, by delivery of a Maturity
Extension Request to the Administrative Agent (which shall promptly deliver a
copy thereof to each of the Lenders) not less than 30 days prior to the
then-existing Revolving Credit Termination Date (the Existing Revolving Credit
Termination Date), request that the Lenders extend the Existing Revolving Credit
Termination Date in accordance with this Section. Each Maturity Extension
Request shall (i) specify the Commitments and/or Loans hereunder to be extended,
(ii) specify the date to which the Revolving Credit Termination Date is sought

 

54

--------------------------------------------------------------------------------


 

to be extended, (iii) specify the changes, if any, to the Applicable Margin to
be applied in determining the interest payable on the Loans of, and fees payable
hereunder to, Consenting Lenders (as defined below) in respect of that portion
of their Commitments and/or Loans extended to such new Revolving Credit
Termination Date and the time as of which such changes will become effective
(which may be prior to the Existing Revolving Credit Termination Date) and
(iv) specify any other amendments or modifications to this Agreement to be
effected in connection with such Maturity Extension Request; provided that no
such changes or modifications requiring approvals pursuant to the provisos to
Section 12.1 shall become effective prior to the Existing Revolving Credit
Termination Date unless such other approvals have been obtained. In the event a
Maturity Extension Request shall have been delivered by the Company, each Lender
shall have the right to agree to the extension of the Existing Revolving Credit
Termination Date and other matters contemplated thereby on the terms and subject
to the conditions set forth therein (each Lender agreeing to the Maturity
Extension Request being referred to herein as a Consenting Lender and each
Lender not agreeing thereto being referred to herein as a Declining Lender),
which right may be exercised by written notice thereof, specifying the maximum
amount of the Commitment and/or Loans of such Lender with respect to which such
Lender agrees to the extension of the Revolving Credit Termination Date,
delivered to the Company (with a copy to the Administrative Agent) not later
than a day to be agreed upon by the Company and the Administrative Agent
following the date on which the Maturity Extension Request shall have been
delivered by the Company (it being understood and agreed that any Lender that
shall have failed to exercise such right as set forth above shall be deemed to
be a Declining Lender). If a Lender elects to extend only a portion of its then
existing Commitment and/or Loans, it will be deemed for purposes hereof to be a
Consenting Lender in respect of such extended portion and a Declining Lender in
respect of the remaining portion of its Commitment and/or Loans, and the
aggregate principal amount of each Type of Loans of such Lender shall be
allocated ratably among the extended and non-extended portions of the Loans of
such Lender based on the aggregate principal amount of such Loans so extended
and not extended. If Consenting Lenders shall have agreed to such Maturity
Extension Request in respect of Commitments and/or Loans held by them, then,
subject to paragraph (d) of this Section, on the date specified in the Maturity
Extension Request as the effective date thereof (the Extension Effective Date),
(i) the Existing Revolving Credit Termination Date of the applicable Commitments
and/or Loans shall, as to the Consenting Lenders, be extended to such date as
shall be specified therein, (ii) the terms and conditions of the applicable
Commitments and/or Loans of the Consenting Lenders (including interest and fees
(including Letter of Credit fees) payable in respect thereof) shall be modified
as set forth in the Maturity Extension Request and (iii) such other
modifications and amendments hereto specified in the Maturity Extension Request
shall (subject to any required approvals (including those of the Required
Lenders) having been obtained) become effective.

 

(b)                                 Notwithstanding the foregoing, the Company
shall have the right, in accordance with the provisions of Section 5.22, at any
time prior to the Existing Revolving Credit Termination Date, to replace a
Declining Lender (for the avoidance of doubt, only in respect of that portion of
such Lender’s Commitment and/or Loans subject to a Maturity Extension Request
that it has not agreed to extend) with a Lender or other financial institution
that will agree to such Maturity Extension Request, and any such replacement
Lender shall for

 

55

--------------------------------------------------------------------------------


 

all purposes constitute a Consenting Lender in respect of the Commitment and/or
Loans assigned to and assumed by it on and after the effective time of such
replacement.

 

(c)                                  If a Maturity Extension Request has become
effective hereunder:

 

(i)                                     not later than the fifth Business Day
prior to the applicable Existing Revolving Credit Termination Date, the Company
shall make prepayments of Revolving Credit Loans and shall Cash Collateralize
its Revolving L/C Obligations, such that, after giving effect to such
prepayments and such provision of cash collateral, the Aggregate Revolving
Credit Extensions of Credit as of such date will not exceed the aggregate
Revolving Credit Commitments of the Consenting Lenders extended pursuant to this
Section (and the Company shall not be permitted thereafter to request any
Revolving Credit Loan or any issuance, amendment, renewal or extension of a
Letter of Credit if, after giving effect thereto, the Aggregate Revolving Credit
Extensions of Credit would exceed the aggregate amount of the Revolving Credit
Commitments so extended);

 

(ii)                                  on the applicable Existing Revolving
Credit Termination Date, the Revolving Credit Commitment of each Declining
Lender shall, to the extent not assumed, assigned or transferred as provided in
paragraph (b) of this Section, terminate, and the Company shall repay all the
Revolving Credit Loans of each Declining Lender, to the extent such Loans shall
not have been so purchased, assigned and transferred, in each case together with
accrued and unpaid interest and all fees and other amounts owing to such
Declining Lender hereunder, it being understood and agreed that, subject to
satisfaction of the conditions set forth in Section 7.2, such repayments may be
funded with the proceeds of new Revolving Credit Loans made simultaneously with
such repayments by the Consenting Lenders, which borrowing of Revolving Credit
Loans shall be made ratably by the Consenting Lenders in accordance with their
extended Revolving Credit Commitments; and

 

(iii)                               on the Existing Revolving Credit Termination
Date, the Company shall repay all the Loans of each Declining Lender, to the
extent such Loans shall not have been so purchased, assigned and transferred, in
each case together with accrued and unpaid interest and all fees and other
amounts owing to such Declining Lender hereunder, it being understood and agreed
that, subject to satisfaction of the conditions set forth in Section 7.2, such
repayments may be funded with the proceeds of a borrowing of Revolving Credit
Loans made simultaneously with such repayments by the Revolving Credit Lenders.

 

(d)                                 Notwithstanding the foregoing, no Maturity
Extension Request shall become effective hereunder unless, on the Extension
Effective Date, the conditions set forth in Section 7.2 shall be satisfied (with
all references in such Section to a Borrowing being deemed to be references to
such Maturity Extension Request) and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by a
Responsible Officer of the Company.

 

56

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding any provision of this
Agreement to the contrary, it is hereby agreed that no extension of an Existing
Maturity Date in accordance with the express terms of this Section, or any
amendment or modification of the terms and conditions of the Commitments and the
Loans of the Consenting Lenders effected pursuant thereto, shall be deemed to
(i) violate any provision of this Agreement requiring the ratable reduction of
Commitments or the ratable sharing of payments or (ii) require the consent of
all Lenders or all affected Lenders under Section 12.1.

 

(f)                                   The Company, the Administrative Agent and
the Consenting Lenders may enter into an amendment to this Agreement to effect
such modifications as may be necessary to reflect the terms of any Maturity
Extension Request that has become effective in accordance with the provisions of
this Section.

 

4.                                      [RESERVED]

 

5.                                      GENERAL PROVISIONS APPLICABLE TO LOANS
AND LETTERS OF CREDIT

 

5.1                               Procedure for Borrowing by the Company

 

(a)                                 The Company may borrow under the Commitments
on any Business Day after the Effective Date. The Company shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to (i) 1:00 P.M., New York City time, three Business
Days prior to the requested Borrowing Date in the case of a proposed borrowing
of Eurodollar Loans and (ii) 11:00 A.M., New York City time, on the requested
Borrowing Date if the borrowing is to be solely of ABR Loans; provided that any
such notice of a borrowing of ABR Loans to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.6(a) may be given not later than 1:00
P.M., New York City time, on the date of the proposed borrowing) specifying
(A) the amount of the borrowing, (B) whether such Loans are initially to be
Eurodollar Loans or ABR Loans, or a combination thereof, (C) if the borrowing is
to be entirely or partly Eurodollar Loans, the length of the Interest Period for
such Eurodollar Loans and (D) the amount of such borrowing to be constituted by
Revolving Credit Loans and/or Incremental Revolving Credit Loans. Upon receipt
of such notice the Administrative Agent shall promptly notify each Lender, which
notice shall in any event be delivered to each Lender by 12:00 Noon, New York
City time, on such date. Not later than 2:00 PM, New York City time, on the
Borrowing Date specified in such notice, each Lender shall make available to the
Administrative Agent at the office of the Administrative Agent specified in
Section 12.2 (or at such other location as the Administrative Agent may direct)
in Dollars an amount in Same Day Funds equal to the amount of the Loan to be
made by such Lender. Subject to Section 2.7(b), loan proceeds received by the
Administrative Agent hereunder shall promptly be made available to the Company
by the Administrative Agent’s crediting the account of the Company designated by
the Company, with the aggregate amount actually received by the Administrative
Agent from the Lenders and in like funds as received by the Administrative
Agent; provided that Revolving Credit Loans made to finance the reimbursement of
an L/C Disbursement as provided in Section 2.6 shall be remitted by the
Administrative Agent to the applicable Issuing Lender.

 

57

--------------------------------------------------------------------------------


 

(b)                                 Any borrowing of Eurodollar Loans by the
Company hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, (i) except as provided in
Section 2.1(b), the aggregate principal amount of all Eurodollar Loans having
the same Interest Period shall not be less than $1,000,000 or a whole multiple
of $1,000,000 in excess thereof, and (ii) no more than ten Interest Periods
shall be in effect at any one time with respect to Eurodollar Loans.

 

5.2                               Repayment of Loans; Evidence of Debt

 

(a)                                 The Company hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Revolving Credit Loan and Swing Line Loan of
such Lender on the Revolving Credit Termination Date (or such earlier date on
which the Revolving Credit Loans become due and payable pursuant to Article 10).
The Company hereby further agrees to pay interest on the unpaid principal amount
of the Loans from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in Section 5.7.

 

(b)                                 At all times during a Cash Dominion Event,
on each Business Day, the Administrative Agent shall apply all funds credited to
the Collection Account as of 10:00 a.m., New York City time, on such Business
Day (whether or not immediately available), first, to prepay any Protective
Advances, second, to prepay the Swing Line Loans, third, to prepay the Revolving
Credit Loans fourth, to the payment of any Revolving L/C Obligations then
outstanding, and fifth, to Cash Collateralize outstanding Letters of Credit,
without a corresponding reduction in the Revolving Credit Commitments.

 

(c)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Company to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

 

(d)                                 The Administrative Agent shall maintain the
Register pursuant to Section 12.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder, the Type
thereof and each Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Company to each Lender hereunder and (iii) both the amount of any sum received
by the Administrative Agent hereunder from the Company and each Lender’s share
thereof.

 

(e)                                  The entries made in the Register and the
accounts of each Lender maintained pursuant to Section 5.2(c) shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Company therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain the
Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Company to repay (with applicable interest) the
Loans made to such Company by such Lender in accordance with the terms of this
Agreement.

 

58

--------------------------------------------------------------------------------


 

5.3                               Conversion and Continuation Options

 

(a)                                 The Company may elect from time to time to
convert Eurodollar Loans into ABR Loans by giving the Administrative Agent
irrevocable notice of such election, to be received by the Administrative Agent
prior to 12:00 Noon, New York City time, at least three Business Days prior to
the proposed conversion date, provided that any such conversion of Eurodollar
Loans shall only be made on the last day of an Interest Period with respect
thereto. The Company may elect from time to time to convert all or a portion of
the ABR Loans (other than Swing Line Loans) then outstanding to Eurodollar Loans
by giving the Administrative Agent irrevocable notice of such election, to be
received by the Administrative Agent prior to 1:00 P.M., New York City time, at
least three Business Days prior to the proposed conversion date, specifying the
Interest Period selected therefor, and, if no Default or Event of Default has
occurred and is continuing, such conversion shall be made on the requested
conversion date or, if such requested conversion date is not a Business Day, on
the next succeeding Business Day. Upon receipt of any notice pursuant to this
Section 5.3, the Administrative Agent shall promptly, but in any event by 2:00
P.M., New York City time, notify each Lender thereof. All or any part of the
outstanding Loans (other than Swing Line Loans) may be converted as provided
herein, provided that partial conversions of Loans shall be in the aggregate
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof, and the aggregate principal amount of the resulting Eurodollar Loans
outstanding in respect of any one Interest Period shall be at least $1,000,000
or a whole multiple of $1,000,000 in excess thereof.

 

(b)                                 So long as no Default or Event of Default
has occurred and is continuing, the Company may elect from time to time to
continue Eurodollar Loans upon the expiration of the then current Interest
Period with respect to such Eurodollar Loans by giving the Administrative Agent
irrevocable notice of such election, to be received by the Administrative Agent
prior to 1:00 P.M., New York City time, at least three Business Days prior to
the end of such Interest Period, in each case specifying the new Interest Period
selected therefor, provided that any such continuation shall only be made on the
last day of an Interest Period with respect thereto. So long as no Default or
Event of Default has occurred and is continuing, such continuation shall become
effective on the last day of such Interest Period. If the Company fails to
timely deliver such notice with respect to a Eurodollar Loan, such Eurodollar
Loan shall be continued into a Eurodollar Loan with a one month Interest Period
on the last day of such Interest Period.

 

5.4                               Changes of Commitment Amounts

 

(a)                                 The Company shall have the right, upon not
less than three Business Days’ notice to the Administrative Agent, to terminate
or, from time to time, reduce the Revolving Credit Commitments subject to the
provisions of this Section 5.4. To the extent, if any, that the sum of the
Revolving Credit Loans, Swing Line Loans, and Revolving L/C Obligations then
outstanding and the Dollar Equivalent of the amounts available to be drawn under
outstanding Letters of Credit exceeds the Line Cap (after giving effect to the
Revolving Credit Commitments as then reduced), the Company shall be required to
make a prepayment equal to such excess amount, the proceeds of which shall be
applied first, to prepay any Protective Advances, second, to payment of the
Swing Line Loans then outstanding, third, to payment of the Revolving Credit
Loans then outstanding, fourth, to payment of any Revolving L/C Obligations then
outstanding, and fifth, to Cash

 

59

--------------------------------------------------------------------------------


 

Collateralize any outstanding Letters of Credit on terms reasonably satisfactory
to the Administrative Agent. Any such termination of the Revolving Credit
Commitments shall be accompanied by prepayment in full of the Revolving Credit
Loans, Swing Line Loans and Revolving L/C Obligations then outstanding and by
cash collateralization of any outstanding Letter of Credit on terms reasonably
satisfactory to the Administrative Agent. Upon termination of the Revolving
Credit Commitments any Letter of Credit then outstanding which has been so Cash
Collateralized shall no longer be considered a “Letter of Credit”, as defined in
Section 1.1 and any L/C Participating Interests heretofore granted by the
Issuing Lender to the Lenders in such Letter of Credit shall be deemed
terminated (subject to automatic reinstatement in the event that such cash
collateral is returned and the Issuing Lender is not fully reimbursed for any
such Revolving L/C Obligations) but the Letter of Credit fees payable under
Section 5.11 shall continue to accrue to the Issuing Lender (or, in the event of
any such automatic reinstatement, as provided in Section 5.11) with respect to
such Letter of Credit until the expiry thereof.

 

(b)                                 Interest accrued on the amount of any
partial prepayment pursuant to this Section 5.4 to the date of such partial
prepayment shall be paid on the Interest Payment Date next succeeding the date
of such partial prepayment. In the case of the termination of the Revolving
Credit Commitments, interest accrued on the amount of any prepayment relating
thereto and any unpaid Commitment Fee accrued hereunder shall be paid on the
date of such termination. Any such partial reduction of the Revolving Credit
Commitments shall be in an amount of $1,000,000 or a whole multiple of $500,000
in excess thereof, and shall reduce permanently the Revolving Credit Commitments
then in effect.

 

5.5                               Optional Prepayments

 

The Company may at any time and from time to time prepay Loans, in whole or in
part, upon at least one Business Day’s irrevocable notice to the Administrative
Agent (to be received no later than 3:00 PM, New York City time, on such
Business Day) in the case of ABR Loans and two Business Days’ irrevocable notice
to the Administrative Agent (to be received no later than 3:00 PM, New York City
time, on such Business Day) in the case of Eurodollar Loans and specifying the
date and amount of prepayment; provided that Eurodollar Loans prepaid on any
date other than the last day of any Interest Period with respect thereto shall
be prepaid subject to the provisions of Section 5.21. Upon receipt of such
notice the Administrative Agent shall promptly notify each Lender thereof. If
such notice is given, the Company shall make such prepayment, and the payment
amount specified in such notice shall be due and payable, on the date specified
therein. Accrued interest on the amount of any Loans paid in full pursuant to
this Section 5.5 shall be paid on the date of such prepayment. Accrued interest
on the amount of any partial prepayment shall be paid on the Interest Payment
Date next succeeding the date of such partial prepayment. Partial prepayments
shall be in an aggregate principal amount equal to the lesser of (A) $1,000,000
or a whole multiple of $500,000 in excess thereof and (B) the aggregate unpaid
principal amount of the applicable Loans, as the case may be.

 

5.6                               Mandatory Prepayments

 

(a)                                 In the event and on such occasion that,
other than by reason of currency fluctuations, the Aggregate Revolving Credit
Extensions of Credit and Swing Line Loans exceed the Line

 

60

--------------------------------------------------------------------------------


 

Cap (including after giving effect to any reductions in the Revolving Credit
Commitments pursuant to Section 5.4(a)), the Company shall prepay Revolving
Credit Loans and Swing Line Loans (or, if no such Loans are outstanding, deposit
cash collateral in an account with the Administrative Agent on terms reasonably
satisfactory to the Administrative Agent) and Cash Collateralize the Revolving
L/C Obligations in an aggregate amount equal to such excess. If the Aggregate
Revolving Credit Extensions of Credit and Swing Line Loans on the last Business
Day of any week, solely by reason of currency fluctuations, shall exceed 105% of
the Line Cap (including after giving effect to any reductions in the Revolving
Credit Commitments pursuant to Section 5.4(a)), then the Company shall, not
later than the next Business Day, prepay Revolving Credit Loans and Swing Line
Loans and Cash Collateralize the Revolving L/C Obligations in the amount
necessary to eliminate such excess.

 

(b)                                 Upon the Revolving Credit Termination Date
the Company shall, with respect to each then outstanding Letter of Credit, if
any, either (i) cause such Letter of Credit to be cancelled without such Letter
of Credit being drawn upon or (ii) Cash Collateralize the Revolving L/C
Obligations with respect to such Letter of Credit with a letter of credit issued
by banks or a bank satisfactory to the Administrative Agent on terms
satisfactory to the Administrative Agent.

 

5.7                               Interest Rates and Payment Dates

 

(a)                                 Each Protective Advance shall bear interest
for the period from and including the date thereof until repayment thereof on
the unpaid principal amount thereof at a rate per annum equal to the ABR plus
the Applicable Margin.

 

(b)                                 Each Eurodollar Loan shall bear interest for
each day during each Interest Period with respect thereto on the unpaid
principal amount thereof at a rate per annum equal to the Adjusted LIBOR
determined for such Interest Period plus the Applicable Margin.

 

(c)                                  Each ABR Loan shall bear interest for the
period from and including the date thereof until maturity thereof on the unpaid
principal amount thereof at a rate per annum equal to the ABR plus the
Applicable Margin.

 

(d)                                 While an Event of Default exists (and
without limiting the rights of the Lenders under Article 10), the Company shall
pay interest on the principal amount of all outstanding Obligations at a
fluctuating interest rate per annum equal to (A) in the case of overdue
principal, 2.00% above the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section or (B) in the case of
overdue interest and fees, 2.00% above the rate described in paragraph (b) of
this Section for Revolving Credit Loans which are ABR Loans, in each case from
the date of such nonpayment or Event of Default, as applicable, until such
amount is paid in full (as well after as before judgment).

 

(e)                                  Interest shall be payable in arrears on
each Interest Payment Date; provided that interest accruing pursuant to
paragraph (d) of this Section shall be payable on demand by the Administrative
Agent made at the request of the Required Lenders.

 

61

--------------------------------------------------------------------------------


 

5.8                               Computation of Interest and Fees

 

(a)                                 Interest in respect of ABR Loans at any time
the ABR is calculated based on the Prime Rate shall be calculated on the basis
of a 365 or 366, as the case may be, day year for the actual days elapsed.
Interest in respect of Eurodollar Loans and ABR Loans at any time the ABR is not
calculated based on the Prime Rate and all fees hereunder shall be calculated on
the basis of a 360 day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Company and the Lenders of each
determination of Adjusted LIBOR. Any change in the interest rate on a Loan
resulting from a change in the ABR shall become effective as of the opening of
business on the day on which such change in the ABR becomes effective. The
Administrative Agent shall as soon as practicable notify the Company and the
Lenders of the effective date and the amount of each such change.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Company and the Lenders in the absence of manifest
error. The Administrative Agent shall, at the request of the Company, deliver to
the Company a statement showing the quotations used by the Administrative Agent
in determining the Adjusted LIBOR.

 

5.9                               Commitment Fees

 

(a)                                 The Company agrees to pay to the
Administrative Agent, for the account of each Lender, a commitment fee (a
“Commitment Fee”) in Dollars from and including the Effective Date, on such
Lender’s Available Revolving Credit Commitment outstanding from time to time, at
a rate per annum for each day during the period for which payment is made equal
to 0.25%.

 

(b)                                 The Commitment Fee provided for in this
Section 5.9 shall be payable quarterly in arrears on the last day of each fiscal
quarter ending after the Effective Date and on the Revolving Credit Termination
Date with respect to the Available Revolving Credit Commitments.

 

5.10                        Certain Fees

 

The Company agrees to pay to the Administrative Agent for its own account a
non-refundable agent’s fee in the amount and payable on such dates as provided
in the Fee Letter (as the same may be amended, supplemented, and restated or
otherwise modified from time to time).

 

5.11                        Letter of Credit Fees

 

(a)                                 In lieu of any letter of credit commissions
and fees provided for in any L/C Application relating to Letters of Credit
(other than standard administrative issuance, amendment and negotiation fees),
the Company agrees to pay the Administrative Agent a Letter of Credit fee in
Dollars, for the account of the Issuing Lender and the Participating Lenders, on
the daily outstanding amount available to be drawn under each Letter of Credit
at a rate per annum equal to the Applicable Margin for Revolving Credit Loans
which are Eurodollar Loans in effect on such day, whether or not there are any
such Eurodollar Loans outstanding at such time, payable in arrears, on the last
day of each fiscal quarter of the Company and on the Revolving Credit
Termination Date.

 

62

--------------------------------------------------------------------------------


 

In addition, the Company shall pay to the Issuing Lender with respect to each
Letter of Credit, in arrears on the last day of each fiscal quarter of the
Company and on the Revolving Credit Termination Date with respect to the
Revolving Credit Commitments, a fee in Dollars to be agreed with the applicable
Issuing Lender but not greater than 1/8 of 1% per annum on the average
outstanding amount available to be drawn under such Letter of Credit, solely for
its own account as Issuing Lender of such Letter of Credit and not on account of
its L/C Participating Interest therein.

 

(b)                                 In connection with any payment of fees
pursuant to this Section 5.11, the Administrative Agent agrees to provide to the
Company a statement of any such fees so paid; provided that the failure by the
Administrative Agent to provide the Company with any such invoice shall not
relieve the Company of its obligation to pay such fees.

 

5.12                        Letter of Credit Reserves

 

(a)                                 If any Change in Law after the date of this
Agreement shall either (i) impose, modify, deem or make applicable any reserve,
special deposit, assessment or similar requirement against letters of credit
issued by the Issuing Lender or (ii) impose on the Issuing Lender any other
condition regarding this Agreement or any Letter of Credit, and the result of
any event referred to in clause (i) or (ii) above shall be to increase the cost
to the Issuing Lender of issuing or maintaining any Letter of Credit (which
increase in cost shall be the result of the Issuing Lender’s reasonable
allocation of the aggregate of such cost increases resulting from such events),
then, upon demand by the Issuing Lender, the Company shall immediately pay to
the Issuing Lender, from time to time as specified by the Issuing Lender,
additional amounts which shall be sufficient to compensate the Issuing Lender
for such increased cost, together with interest on each such amount from the
date demanded until payment in full thereof at a rate per annum equal to the ABR
plus the Applicable Margin for ABR Loans. A certificate submitted by the Issuing
Lender to the Company concurrently with any such demand by the Issuing Lender,
shall be conclusive, absent manifest error, as to the amount thereof.

 

(b)                                 In the event that at any time after the date
hereof any Change in Law with respect to the Issuing Lender shall, in the
opinion of the Issuing Lender, require that any obligation under any Letter of
Credit be treated as an asset or otherwise be included for purposes of
calculating the appropriate amount of capital or liquidity to be maintained by
the Issuing Lender or any corporation controlling the Issuing Lender, and such
Change in Law shall have the effect of reducing the rate of return on the
Issuing Lender’s or such corporation’s capital, as the case may be, as a
consequence of the Issuing Lender’s obligations under such Letter of Credit to a
level below that which the Issuing Lender or such corporation, as the case may
be, could have achieved but for such Change in Law (taking into account the
Issuing Lender’s or such corporation’s policies, as the case may be, with
respect to capital adequacy) by an amount deemed by the Issuing Lender to be
material, then from time to time following notice by the Issuing Lender to the
Company of such Change in Law, within 15 days after demand by the Issuing
Lender, the Company shall pay to the Issuing Lender such additional amount or
amounts as will compensate the Issuing Lender or such corporation, as the case
may be, for such reduction. If the Issuing Lender becomes entitled to claim any
additional amounts pursuant to this Section 5.12(b), it shall promptly

 

63

--------------------------------------------------------------------------------


 

notify the Company of the event by reason of which it has become so entitled. A
certificate submitted by the Issuing Lender to the Company concurrently with any
such demand by the Issuing Lender, shall be conclusive, absent manifest error,
as to the amount thereof.

 

(c)                                  The Company agrees that the provisions of
the foregoing paragraphs (a) and (b) and the provisions of each L/C Application
providing for reimbursement or payment to the Issuing Lender in the event of the
imposition or implementation of, or increase in, any reserve, special deposit,
capital adequacy or similar requirement in respect of the Letter of Credit
relating thereto shall apply equally to each Participating Lender in respect of
its L/C Participating Interest in such Letter of Credit, as if the references in
such paragraphs and provisions referred to, where applicable, such Participating
Lender or any corporation controlling such Participating Lender.

 

5.13                        Further Assurances

 

The Company hereby agrees, from time to time, to do and perform any and all acts
and to execute any and all further instruments reasonably requested by the
Issuing Lender to effect more fully the purposes of this Agreement and the
issuance of Letters of Credit hereunder. The Company further agrees to execute
any and all instruments reasonably requested by the Issuing Lender in connection
with the obtaining and/or maintaining of any insurance coverage applicable to
any Letters of Credit.

 

5.14                        Obligations Absolute

 

The payment obligations of the Company under this Agreement with respect to the
Letters of Credit shall be unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including, without limitation, the following circumstances:

 

(a)                                 the existence of any claim, set-off, defense
or other right which the Company or any of its Subsidiaries may have at any time
against any beneficiary, or any transferee, of any Letter of Credit (or any
Persons for whom any such beneficiary or any such transferee may be acting), the
Issuing Lender, any Agent or any Lender, or any other Person, whether in
connection with this Agreement, the Related Documents, any Credit Documents, the
transactions contemplated herein, or any unrelated transaction;

 

(b)                                 any statement or any other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

(c)                                  payment by the Issuing Lender under any
Letter of Credit against presentation of a draft or certificate which does not
comply with the terms of such Letter of Credit, except where such payment
constitutes gross negligence or willful misconduct on the part of the Issuing
Lender; or

 

(d)                                 any other circumstances or happening
whatsoever, whether or not similar to any of the foregoing, except for any such
circumstances or happening constituting gross negligence or willful misconduct
on the part of the Issuing Lender.

 

64

--------------------------------------------------------------------------------


 

5.15                        Assignments

 

No Participating Lender’s participation in any Letter of Credit or any of its
rights or duties hereunder shall be subdivided, assigned or transferred (other
than in connection with a transfer of part or all of such Participating Lender’s
Revolving Credit Commitment in accordance with Section 12.6) without the prior
written consent of the Issuing Lender, which consent will not be unreasonably
withheld. Such consent may be given or withheld without the consent or agreement
of any other Participating Lender. Notwithstanding the foregoing, a
Participating Lender may subparticipate its L/C Participating Interest without
obtaining the prior written consent of the Issuing Lender.

 

5.16                        Participations

 

Each Revolving Credit Lender’s obligation to purchase participating interests
pursuant to Sections 2.4 and 2.7(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including, without limitation,
(i) any set-off, counterclaim, recoupment, defense or other right which such
Revolving Credit Lender may have against the Issuing Lender, the Company, or any
other Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default; (iii) any adverse change in the condition
(financial or otherwise) of the Company; (iv) any breach of this Agreement by
the Company or any other Lender; or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

 

5.17                        Inability to Determine Interest Rate for Eurodollar
Loans

 

In the event that (i) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Company) that by reason
of circumstances affecting the interbank eurodollar market generally, adequate
and reasonable means do not exist for ascertaining the Adjusted LIBOR for any
Interest Period with respect to (A) proposed Loans that the Company has
requested be made as Eurodollar Loans, (B) any Eurodollar Loans that will result
from the requested conversion of all or part of ABR Loans into Eurodollar Loans
or (C) the continuation of any Eurodollar Loan as such for an additional
Interest Period, (ii) the Administrative Agent is advised by the Required
Lenders that the Adjusted LIBOR determined or to be determined for any Interest
Period will not adequately and fairly reflect the cost to Lenders constituting
the Required Lenders of making or maintaining their affected Eurodollar Loans
during such Interest Period by reason of circumstances affecting the interbank
eurodollar market generally or (iii) deposits in Dollars in the relevant amount
and for the relevant period with respect to any such Eurodollar Loan are not
available to any of the Lenders in their respective Eurodollar Lending Offices’
interbank eurodollar market, the Administrative Agent shall forthwith give
notice of such determination, confirmed in writing, to the Company and the
Lenders at least one day prior to, as the case may be, the requested Borrowing
Date, the conversion date or the last day of such Interest Period. If such
notice is given, (x) any requested Eurodollar Loans shall be made in Dollars as
ABR Loans, (y) any ABR Loans that were to have been converted to Eurodollar
Loans shall be continued as ABR Loans, and (z) any outstanding Eurodollar Loans
shall be converted, on the last day of the then current Interest Period
applicable thereto, into ABR Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made and no ABR Loans
shall be converted to Eurodollar Loans.

 

65

--------------------------------------------------------------------------------


 

5.18                        Pro Rata Treatment and Payments

 

(a)                                 Each borrowing of any Loans (other than
Swing Line Loans) by the Company from the Lenders, each payment by the Company
on account of any fee hereunder (other than as set forth in Sections 5.10 and
5.11) and any reduction of the Revolving Credit Commitments or Revolving Credit
Commitments Increases of the Lenders hereunder shall be made pro-rata according
to the Commitment Percentages of the Lenders. Each payment (including each
prepayment) by the Company on account of principal of and interest on the Loans
(other than Swing Line Loans and other than as set forth in Sections 5.6, 5.19,
5.20 and 5.21) shall be made pro-rata according to the Commitment Percentages of
the Lenders. All payments (including prepayments) to be made by the Company on
account of principal, interest and fees shall be made without set-off or
counterclaim and shall be made to the Administrative Agent, for the account of
the Lenders, at the Administrative Agent’s office located at 270 Park Avenue,
New York, New York 10017, in Same Day Funds. The Administrative Agent shall
promptly distribute such payments ratably to each Lender in like funds as
received to the extent required by this Agreement. If any payment hereunder
(other than payments on Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension. If any payment on
a Eurodollar Loan becomes due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension unless the result of such extension
would be to extend such payment into another calendar month in which event such
payment shall be made on the immediately preceding Business Day. All payments
hereunder shall be made in Dollars.

 

(b)                                 Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a Borrowing Date (or with
respect to an ABR Loan, on the Borrowing Date) that such Lender will not make
the amount which would constitute its Commitment Percentage of the borrowing on
such date available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such Borrowing Date in accordance with Section 5.1, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Company a corresponding amount. If such amount is made available to the
Administrative Agent by such Lender on a date after such Borrowing Date, such
Lender shall pay to the Administrative Agent on demand an amount equal to the
product of (i) the daily average Federal Funds Effective Rate during such period
as quoted by the Administrative Agent, times (ii) the amount of such Lender’s
Commitment Percentage of such borrowing, times (iii) a fraction the numerator of
which is the number of days that elapse from and including such Borrowing Date
to the date on which such Lender’s Commitment Percentage of such borrowing shall
have become immediately available to the Administrative Agent and the
denominator of which is 360. A certificate of the Administrative Agent submitted
to any Lender with respect to any amounts owing under this Section 5.18(b) shall
be conclusive, absent manifest error. If such Lender’s Commitment Percentage of
such borrowing is not in fact made available to the Administrative Agent by such
Lender within three Business Days of such Borrowing Date, the Administrative
Agent shall be entitled to recover such

 

66

--------------------------------------------------------------------------------


 

amount with interest thereon at the rate per annum applicable to ABR Loans
hereunder on demand, from the Company without prejudice to any rights which the
Company or the Administrative Agent may have against such Lender hereunder.
Nothing contained in this Section 5.18(b) shall relieve any Lender which has
failed to make available its ratable portion of any borrowing hereunder from its
obligation to do so in accordance with the terms hereof.

 

(c)                                  The failure of any Lender to make the Loan
to be made by it on any Borrowing Date shall not relieve any other Lender of its
obligation, if any, hereunder to make its Loan on such Borrowing Date, but no
Lender shall be responsible for the failure of any other Lender to make the Loan
to be made by such other Lender on such Borrowing Date.

 

(d)                                 All payments and prepayments (other than
mandatory prepayments as set forth in Section 5.6 and other than prepayments as
set forth in Section 5.20 with respect to increased costs) of Eurodollar Loans
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of all
Eurodollar Loans with the same Interest Period shall not be less than $1,000,000
or a whole multiple of $500,000 in excess thereof.

 

(e)                                  Any proceeds of Collateral received by any
Collateral Agent (i) not constituting either (A) a specific payment of
principal, interest, fees or other sum payable under the Credit Documents (which
shall be applied as specified by the Company), (B) a mandatory prepayment (which
shall be applied in accordance with Section 5.6) or (C) amounts to be applied
from the Collection Account when a Cash Dominion Event is in effect (which shall
be applied in accordance with Section 5.2(b)) and (ii) after an Event of Default
has occurred and is continuing, whenever the Administrative Agent so elects or
the Required Lenders so direct, shall be applied ratably first, to pay any fees,
indemnities, or expense reimbursements including amounts then due to the
Administrative Agent, the Collateral Agents and the Issuing Lender from the
Company (other than in connection with Cash Management Obligations or Swap
Obligations), second, to pay any fees, indemnities or expense reimbursements
then due to the Lenders from the Company (other than in connection with Cash
Management Obligations or Swap Obligations), third, to pay interest due in
respect of the Protective Advances, fourth, to pay the principal of the
Protective Advances, fifth, to pay interest then due and payable on the Loans
(other than Protective Advances) ratably, sixth, to prepay principal on the
Loans (other than Protective Advances), unreimbursed L/C Disbursements and, to
the extent that Reserves have been established with respect to such amounts,
amounts owing with respect to Designated Cash Management Obligations and
Designated Swap Obligations, ratably, seventh, to pay an amount to the
Administrative Agent equal to one hundred five percent (105%) of the Dollar
Equivalent of the amounts available to be drawn under outstanding Letters of
Credit, to be held as cash collateral for Obligations in respect of Letters of
Credit, eighth, to payment of any amounts owing with respect to all other Cash
Management Obligations or Swap Obligations that constitute Finance Obligations
up to and including the amount then due to the relevant parties, and ninth, to
the payment of any other Finance Obligation due to the Administrative Agent, the
Collateral Agents or any Lender by the Company. Any application of funds
pursuant to this Section 5.18 to Revolving Credit Loans shall be applied 
first,  to  ABR Loans,  and  second,  to  Eurodollar  Loans.  Notwithstanding
the

 

67

--------------------------------------------------------------------------------


 

foregoing amounts received from any Credit Party shall not be applied to any
Excluded Swap Obligation (as such term is defined in the Guaranty) of such
Credit Party. Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Company, or unless a Default is in
existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurodollar Loan, except (a) on the expiration
date of the Interest Period applicable thereto or (b) in the event, and only to
the extent, that there are no outstanding ABR Loans and, in any such event, the
Company shall pay the break funding payment required in accordance with
Section 5.21.

 

5.19                        Illegality

 

Notwithstanding any other provisions herein, if any Requirement of Law or any
change therein or in the interpretation or application thereof occurring after
the Effective Date shall make it unlawful for such Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, the commitment of such
Lender hereunder to make Eurodollar Loans or to convert all or a portion of ABR
Loans into Eurodollar Loans shall forthwith be cancelled and such Lender’s Loans
then outstanding as Eurodollar Loans, if any, shall, if required by law and if
such Lender so requests, be converted automatically to ABR Loans on the date
specified by such Lender in such request. To the extent that such affected
Eurodollar Loans are converted into ABR Loans, all payments of principal which
would otherwise be applied to such Eurodollar Loans shall be applied instead to
such Lender’s ABR Loans. The Company hereby agrees promptly to pay any Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
any costs incurred by such Lender in making any conversion in accordance with
this Section 5.19 including, but not limited to, any interest or fees payable by
such Lender to lenders of funds obtained by it in order to make or maintain its
Eurodollar Loans hereunder (such Lender’s notice of such costs, as certified to
the Company through the Administrative Agent, to be conclusive absent manifest
error).

 

5.20                        Requirements of Law

 

(a)                                 In the event that, at any time after the
date hereof, any Change in Law or compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:

 

(i)                                     does or shall subject any Agent or
Lender (or its Lending Office) to any fee of any kind whatsoever with respect to
this Agreement, any Note or any Eurodollar Loans made by it, or change the basis
of imposition of any such fee;

 

(ii)                                  does or shall impose, modify or hold
applicable any reserve, special deposit, compulsory loan, insurance charge,
liquidity or similar requirement against assets held by, or deposits or other
liabilities in or for the account of, advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of such Lender
which are not otherwise included in the determination of the Adjusted LIBOR; or

 

(iii)                               does or shall impose on such Lender any
other condition, cost or expense;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, continuing, converting, renewing or maintaining advances or extensions
of credit or to

 

68

--------------------------------------------------------------------------------


 

reduce any amount receivable hereunder, in each case, in respect of its
Eurodollar Loans, then, in any such case, the Company, shall promptly pay such
Lender, on demand, any additional amounts necessary to compensate such Lender
for such additional cost or reduced amount receivable as determined by such
Lender with respect to such Eurodollar Loans together with interest on each such
amount from the date demanded until payment in full thereof at a rate per annum
equal to the ABR plus the Applicable Margin for Revolving Credit Loans which are
ABR Loans.

 

(b)                                 In the event that at any time after the date
hereof any Change in Law with respect to any Lender shall, in the opinion of
such Lender, require that any Commitment of such Lender be treated as an asset
or otherwise be included for purposes of calculating the appropriate amount of
capital or liquidity to be maintained by such Lender or any corporation
controlling such Lender, and such Change in Law shall have the effect of
reducing the rate of return on such Lender’s or such corporation’s capital or
liquidity, as the case may be, as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender or such corporation, as the
case may be, could have achieved but for such Change in Law (taking into account
such Lender’s or such corporation’s policies, as the case may be, with respect
to capital adequacy and liquidity), then from time to time following notice by
such Lender to the Company of such Change in Law as provided in paragraph (c) of
this Section 5.20, within 15 days after demand by such Lender, the Company shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such corporation, as the case may be, for such reduction.
Notwithstanding the foregoing, no Lender shall be entitled to seek compensation
under this Section 5.20(b) based on the occurrence of a Change in Law unless
such Lender is generally seeking compensation from other borrowers in the United
States loan market with respect to its similarly affected commitments, loans
and/or participations under agreements with such borrowers having provisions
similar to this Section 5.20(b).

 

(c)                                  If any Lender becomes entitled to claim any
additional amounts pursuant to this Section 5.20, it shall promptly notify the
Company through the Administrative Agent, of the event by reason of which it has
become so entitled. The Company shall not be required to make any payments to
any Lender for any additional amounts pursuant to this Section 5.20 unless such
Lender has given written notice to the Company, through the Administrative
Agent, of its intent to request such payments prior to or within 180 days after
the date on which such Lender became entitled to claim such amounts. If any
Lender has notified the Company through the Administrative Agent of any
increased costs pursuant to paragraph (a) of this Section 5.20, the Company at
any time thereafter may, upon at least two Business Days’ notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and
subject to Section 5.21, prepay or convert into ABR Loans all (but not a part)
of the Eurodollar Loans then outstanding. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of paragraph (a) of this
Section 5.20 with respect to such Lender, it will, if requested by the Company,
and to the extent permitted by law or by the relevant Governmental Authority,
endeavor in good faith to avoid or minimize the increase in costs or reduction
in payments resulting from such event (including, without limitation,
endeavoring to change its Lending Office); provided, however, that such
avoidance or minimization can be made in such a manner that such Lender, in its
sole determination, suffers no economic, legal or regulatory disadvantage.  If
any Lender has

 

69

--------------------------------------------------------------------------------


 

notified the Company, through the Administrative Agent, of any increased costs
pursuant to paragraph (b) of this Section 5.20, the Company at any time
thereafter may, upon at least three Business Days’ notice to the Administrative
Agent (which shall promptly notify the Lender thereof), and subject to
Section 5.21, reduce or terminate the Revolving Credit Commitments in accordance
with Section 5.4.

 

(d)                                 A certificate submitted by such Lender,
through the Administrative Agent, to the Company shall be conclusive in the
absence of manifest error. The covenants contained in this Section 5.20 shall
survive the termination of this Agreement and repayment of the outstanding
Loans.

 

(e)                                  Notwithstanding anything to the contrary
herein, this Section 5.20 shall not apply to any Taxes, which shall be governed
solely by Section 5.23.

 

5.21                        Indemnity

 

The Company agrees to indemnify each Lender and to hold such Lender harmless
from any loss or expense which such Lender may sustain or incur as a consequence
of (a) default by the Company in payment of the principal amount of or interest
on any Eurodollar Loans of such Lender, (b) default by the Company in making a
borrowing of Eurodollar Loans after the Company has given a notice in accordance
with Section 5.1 or in making a conversion of ABR Loans to Eurodollar Loans
after the Company has given notice in accordance with Section 5.3 or in
continuing Eurodollar Loans for an additional Interest Period after the Company
has given a notice in accordance with clause (b) of the definition of Interest
Period, (c) default by the Company in making any prepayment of Eurodollar Loans
after the Company has given a notice in accordance with Section 5.5, (d) a
payment or prepayment of a Eurodollar Loan or conversion of any Eurodollar Loan
into an ABR Loan, in either case on a day which is not the last day of an
Interest Period with respect thereto or (e) any assignment of a Eurodollar Loan
other than on the last day of the Interest Period therefor as a result of a
request by the Company pursuant to Section 5.22; in each case including, but not
limited to, any such loss or expense arising from interest or fees payable by
such Lender to lenders of funds obtained by it in order to maintain its
Eurodollar Loans hereunder. This covenant shall survive termination of this
Agreement and payment of the outstanding Obligations. The Company shall not be
required to make any payments to any Lender for any additional amounts pursuant
to this Section 5.21 unless such Lender has given written notice to the Company,
through the Administrative Agent, of its intent to request such payments prior
to or within 180 days after the date on which such Lender became entitled to
claim such amounts. A certificate submitted by a Lender, through the
Administrative Agent, to the Company as to an amount due under this Section 5.21
shall be conclusive in the absence of manifest error.

 

5.22                        Replacement of Lenders

 

In the event any Lender (i) is a Defaulting Lender or a Declining Lender,
(ii) exercises its rights pursuant to Section 5.19 or (iii) requests payments
pursuant to Sections 5.20 or 5.23, the Company may require, at the Company’s
expense and subject to Section 5.21, such Lender or the Issuing Lender to
assign, at par plus accrued interest and fees, without recourse (in accordance
with Section 12.6) all of its interests, rights and obligations hereunder
(including all of its Revolving Credit Commitments and the Loans and other
amounts at the time owing to it hereunder and its

 

70

--------------------------------------------------------------------------------


 

interest in the Letters of Credit) to a bank, financial institution or other
entity specified by the Company; provided that (i) such assignment shall not
conflict with or violate any law, rule or regulation or order of any court or
other Governmental Authority, (ii) the Company shall have received the written
consent of the Administrative Agent (and, in the case of an assignment of a
Revolving Credit Commitment, of the Issuing Lender and Swing Line Lender), which
consent shall not unreasonably be withheld, to such assignment, (iii) the
Company shall have paid to the assigning Lender all monies other than principal
owing hereunder to it and (iv) in the case of a required assignment by the
Issuing Lender, the Letters of Credit shall be canceled and returned to the
Issuing Lender.

 

5.23                        Taxes

 

(a)                                 Defined Terms. For purposes of this
Section 5.23, the term “applicable Law” includes FATCA, the term “Lender”
includes any Issuing Lender, and the term “Withholding Agent” means the Company
and the Administrative Agent.

 

(b)                                 Payments Free of Taxes. Any and all payments
by or on account of any obligation of the Company under any Credit Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable Law. If any applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Company shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
Administrative Agent, any Lender or the Issuing Lender, as the case may be,
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

(c)                                  Payment of Other Taxes by the Company. The
Company shall timely pay to the relevant Governmental Authority in accordance
with applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Company. The Company
shall indemnify the Administrative Agent, or any Lender, within 20 days after
demand therefor, for the full amount of any Indemnified Taxes arising from any
and all payments by or on account of any obligation of the Company under any
Credit Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) that are payable or paid by
the Administrative Agent or any Lender or are required to be withheld or
deducted from a payment to such person and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Company by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

71

--------------------------------------------------------------------------------


 

(e)                                  Indemnification by the Lenders. Each Lender
shall severally indemnify the Administrative Agent, within 20 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Company has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Company to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.6(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                                   Evidence of Payments. As soon as
practicable after any payment of Taxes pursuant to this Section 5.23 by the
Company to a Governmental Authority, the Company shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Credit Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 5.23(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

72

--------------------------------------------------------------------------------


 

(A)                               any Lender that is a U.S. Person shall deliver
to the Company and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent, but only if the Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Credit Document, executed
copies of IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Credit
Document, IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(II)                              executed copies of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit L-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Company
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN-E; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate

 

73

--------------------------------------------------------------------------------


 

substantially in the form of Exhibit L-4 on behalf of each such direct and
indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed copies of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Credit
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Lending Office. Any Lender claiming
additional amounts payable pursuant to this Section 5.23 agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to change the jurisdiction of its Lending Office if, in the
reasonable judgment of such Lender, the making of such change (i) would
eliminate or reduce any such additional amounts payable to such Lender in the
future and (ii) would not subject such Lender to any unreimbursed out-of-pocket
cost or expense and would not otherwise be disadvantageous to such Lender.

 

74

--------------------------------------------------------------------------------


 

(i)            Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 5.23
(including by the payment of additional amounts pursuant to Section 5.23(b)), it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made or additional amounts paid under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (i) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (i), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (i) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(j)                                    Survival. Each party’s obligations under
this Section 5.23 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Credit Document.

 

5.24                        Defaulting Lenders

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                                 Commitment Fees shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender pursuant to
Section 5.9;

 

(b)                                 the Revolving Credit Commitments and the
Revolving Credit Commitment Percentages in outstanding Revolving Credit Loans of
such Defaulting Lender shall not be included in determining whether the Required
Lenders or the Supermajority Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 12.1); provided, that this clause (b) shall not apply to the vote of
a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of all Lenders or of each Lender affected thereby;

 

(c)                                  if any amount outstanding in respect of
Swing Line Loans or amount outstanding in respect of Letters of Credit exists at
the time such Lender becomes a Defaulting Lender then:

 

75

--------------------------------------------------------------------------------


 

(i)                                     all or any part of the Revolving Credit
Commitment Percentage of such Defaulting Lender in Swing Line Loans and Letters
of Credit shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Revolving Credit Commitment Percentages but only to the
extent that (x) the sum of all non- Defaulting Lenders’ Revolving Credit
Commitment Percentages in Revolving Credit Loans and in Swing Line Loans and
Letters of Credit plus such Defaulting Lender’s Revolving Credit Commitment
Percentage in Swing Line Loans and Letters of Credit does not exceed the total
of all non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 7.2 are satisfied at such time;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Company shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Revolving Credit Commitment Percentage in Swing Line Loans and (y) second,
Cash Collateralize for the benefit of the Issuing Lender only the Company’s
obligations corresponding to such Defaulting Lender’s Revolving Credit
Commitment Percentage in Letters of Credit (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 10.1 for so long as such Defaulting Lender’s Revolving Credit
Commitment Percentage in Letters of Credit is outstanding;

 

(iii)                               if the Company Cash Collateralizes any
portion of such Defaulting Lender’s Revolving L/C Obligations pursuant to clause
(ii) above, the Company shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 5.11 with respect to such Defaulting Lender’s
Revolving Credit Commitment Percentage in Letters of Credit during the period
such Defaulting Lender’s Revolving Credit Commitment Percentage in Letters of
Credit is Cash Collateralized;

 

(iv)                              if the Revolving Credit Commitment Percentage
in Letters of Credit of the non- Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section 5.9
and Section 5.11 Revolving Credit Commitment Percentage in Letters of Credit
shall be adjusted in accordance with such non-Defaulting Lenders’ Revolving
Credit Commitment Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s Revolving Credit Commitment Percentage in Letters of Credit is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all Commitment Fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such Revolving Credit Commitment
Percentage in Letters of Credit) and Letter of Credit Fees payable under
Section 5.11 with respect to such Defaulting Lender’s Revolving Credit
Commitment Percentage in Letters of Credit shall be payable to the Issuing
Lender until and to the extent that such Revolving Credit Commitment Percentage
in Letters of Credit is reallocated and/or Cash Collateralized; and

 

76

--------------------------------------------------------------------------------


 

(d)                                 so long as such Lender is a Defaulting
Lender, the Swing Line Lender shall not be required to fund any Swing Line Loan
and the Issuing Lender shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s Revolving Credit Commitment Percentage in then outstanding
Letters of Credit will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance
with Section 5.24(c), and participating interests in any newly made Swing Line
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 5.24(c)(i) (and such
Defaulting Lender shall not participate therein).

 

If the Swing Line Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Line Lender
shall not be required to fund any Swing Line Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swing Line Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Company or such Lender, satisfactory to the Swing
Line Lender or the Issuing Lender, as the case may be, to defease any risk to it
in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Company, the Swing Line Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swing Line Loans and L/C Participating Interest of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Credit
Commitments and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swing Line Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Credit Commitments.

 

6.                                      REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans and to induce the Issuing Lenders to issue, and the Participating Lenders
to participate in, the Letters of Credit, the Company hereby represents and
warrants to each Lender and each Agent, on and as of the Effective Date and on
the date of each Loan made or Letter of Credit issued thereafter, that:

 

6.1                               Corporate Existence; Compliance with Law

 

Each Credit Party and its Restricted Subsidiaries (i) is a limited liability
company, partnership or corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, (ii) has the
power and authority and the legal right to own and operate its property, to
lease the property it operates and to conduct the business in which it is
currently engaged, except to the extent that the failure to have such power,
authority, or rights could not reasonably be expected to have a Material Adverse
Effect, (iii) is duly qualified as a foreign corporation and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect and (iv) is in compliance with all applicable
Requirements of Law (including, without limitation,

 

77

--------------------------------------------------------------------------------


 

occupational safety and health, health care, pension, certificate of need, the
Comprehensive Environmental Response, Compensation and Liability Act, any
so-called “Superfund” or “Superlien” law, or any applicable federal, state,
local or other statute, law, ordinance, code, rule, regulation, order or decree
regulating, relating to, or imposing liability or legally enforceable standards
of conduct concerning, any Materials of Environmental Concern and the Patriot
Act), except to the extent that the failure to comply therewith could not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.

 

6.2                               Corporate Power; Authorization

 

Each Credit Party has the power and authority and the legal right to make,
deliver and perform the Credit Documents to which it is a party; the Company has
the power and authority and legal right to borrow hereunder and to have Letters
of Credit issued for its account hereunder. Each Credit Party has taken all
necessary corporate, stockholder, partnership or limited liability company
action to authorize the execution, delivery and performance of the Credit
Documents to which it is a party and, in the case of the Company, to authorize
the borrowings hereunder and the issuance of Letters of Credit for its account
hereunder. No consent or authorization of, or filing with, any Person
(including, without limitation, any Governmental Authority) is required in
connection with the execution, delivery or performance by any Credit Party, or
the validity or enforceability against any Credit Party, of any Credit Document
to the extent that it is a party thereto, other than any such consent or
authorization which has been obtained or filing which has been made to the
extent required hereunder, or the failure of which to obtain could have a
Material Adverse Effect.

 

6.3                               Enforceable Obligations

 

Each of the Credit Documents has been duly executed and delivered on behalf of
each Credit Party party thereto and each of such Credit Documents constitutes
the legal, valid and binding obligation of such Credit Party, enforceable
against such Credit Party in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

 

6.4                               No Conflict With Law or Contractual
Obligations

 

The performance of each Credit Document, and the use of the proceeds of the
Loans and of drawings under the Letters of Credit will not violate any
Requirement of Law or any material Contractual Obligation (including under such
Credit Party’s organizational documents) applicable to or binding upon any
Credit Party, any of its Subsidiaries or any of its properties or assets, and
will not result in the creation or imposition of (or the obligation to create or
impose) any Lien (other than any Liens created pursuant to the Credit Documents)
on any of its or their respective properties or assets pursuant to any
Requirement of Law applicable to it or them, as the case may be, or any of its
or their Contractual Obligations, except, in the case of any Contractual
Obligations, for any such violations which could not reasonably be expected to
have a Material Adverse Effect.

 

6.5                               No Material Litigation

 

No litigation or investigation or proceeding of or by any Governmental Authority
or any other Person is pending or has been overtly threatened against any Credit
Party or any of its Subsidiaries,

 

78

--------------------------------------------------------------------------------


 

(i) with respect to the validity, binding effect or enforceability of any Credit
Document, or with respect to the Loans made hereunder, the use of proceeds
thereof or of any drawings under a Letter of Credit, and the other transactions
contemplated hereby or thereby, or (ii) which could reasonably be expected to
have a Material Adverse Effect.

 

6.6                               Borrowing Base Certificate

 

At the time of delivery of each Borrowing Base Certificate, assuming that any
eligibility criteria that requires the approval or satisfaction of the
Administrative Agent has been approved by or is satisfactory to the
Administrative Agent, each Account reflected therein as eligible for inclusion
in the Borrowing Base is an Eligible Account and the Inventory reflected therein
as eligible for inclusion in the Borrowing Base constitutes Eligible Inventory.

 

6.7                               Investment Company Act

 

No Credit Party is required to register as an “investment company” (as such term
is defined or used in the Investment Company Act of 1940, as amended).

 

6.8                               Federal Reserve Regulations

 

No part of the proceeds of any of the Loans or any drawing under a Letter of
Credit will be used to “purchase” or “carry” “margin stock” within the meaning
of Regulation U of the Board or for any other purpose which violates, or which
would be inconsistent with, the provisions of Regulation T, U or X of the Board.
Neither the Company nor any of its Subsidiaries is engaged or will engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under said Regulation U.

 

6.9                               No Default

 

Neither the Company nor any of its Restricted Subsidiaries is in default in the
payment or performance of any of its or their Contractual Obligations in any
respect which could reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any of its Restricted Subsidiaries is in default under
any order, award or decree of any Governmental Authority or arbitrator binding
upon or affecting it or them or by which any of its or their properties or
assets may be bound or affected in any respect which could reasonably be
expected to have a Material Adverse Effect, and no such order, award or decree
could reasonably be expected to materially adversely affect the ability of the
Company and its Restricted Subsidiaries taken as a whole to carry on their
businesses as presently conducted or the ability of any Credit Party to perform
its obligations under any Credit Document to which it is a party.

 

6.10                        Taxes

 

Each of the Company and its Restricted Subsidiaries has filed or caused to be
filed or has timely requested an extension to file or has received an approved
extension to file all Federal and all other material tax returns which are
required to have been filed, and has paid all material Taxes shown to be due and
payable on said returns or extension requests or on any assessments made against
it or any of its property and all other material Taxes imposed on it or any of
its property by any

 

79

--------------------------------------------------------------------------------


 

Governmental Authority (other than those the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided in the
books of the Company or its Restricted Subsidiaries, as the case may be); and no
claims are being asserted in writing with respect to any such material Taxes
(other than those the amount or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided in the books of the Company or its
Restricted Subsidiaries, as the case may be).

 

6.11                        Subsidiaries

 

The Subsidiaries of the Company listed on Schedule 6.11(a) constitute all of the
Domestic Subsidiaries of the Company and the Subsidiaries listed on Schedule
6.11(b) constitute all of the Foreign Subsidiaries of the Company, in each case,
as of the Effective Date.

 

6.12                        Ownership of Property; Liens

 

Except as set forth in Schedule 6.12, the Company and each of its Restricted
Subsidiaries has valid and subsisting Leasehold interests in all its respective
material Real Property, and good title to or valid and subsisting Leasehold
interests in all of its respective material other property, except, in each
case, as such failure to have good and valid title or valid and subsisting
Leasehold interests could not reasonably be expected to have a Material Adverse
Effect, and none of such property is subject, except as permitted hereunder, to
any Lien (including, without limitation, and subject to Section 9.3 hereof,
Federal, state and other Tax liens).

 

6.13                        ERISA

 

No “prohibited transaction” (as defined in Section 406 of ERISA or Section 4975
of the Code) or a failure to meet the minimum funding standard (as defined in
Section 302 of ERISA) or Reportable Event (other than a Reportable Event with
respect to which the 30-day notice requirement under Section 4043 of ERISA has
been waived) has occurred during the five years preceding each date on which
this representation is made or deemed made with respect to any Single Employer
Plan in each case the consequences of which could reasonably be expected to have
a Material Adverse Effect. The present value of all accrued benefits under each
Single Employer Plan maintained by the Company or a Commonly Controlled Entity
(based on those assumptions used to fund such Plan) did not, as of the most
recent annual valuation date in respect of each such Plan, exceed the fair
market value of the assets of the Plan (including for these purposes accrued but
unpaid contributions) allocable to such benefits by an amount that could
reasonably be expected to have a Material Adverse Effect. The liability to which
the Company would become subject under ERISA if the Company or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date hereof could not reasonably
be expected to have a Material Adverse Effect. No Multiemployer Plan is either
in Reorganization or Insolvent in any case the consequences of which could
reasonably be expected to have a Material Adverse Effect.

 

80

--------------------------------------------------------------------------------


 

6.14                        Environmental Matters

 

(a)                                 The Properties do not contain any Materials
of Environmental Concern in concentrations which constitute a violation of, or
could reasonably be expected to give rise to liability under, Environmental Laws
that could reasonably be expected to have a Material Adverse Effect.

 

(b)                                 The Properties and all operations at the
Properties are in compliance with all applicable Environmental Laws, except for
failure to be in compliance that could not reasonably be expected to have a
Material Adverse Effect, and there is no contamination at, under or about the
Properties that could reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Neither the Company nor any of its
Restricted Subsidiaries has received any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to the Properties that could
reasonably be expected to have a Material Adverse Effect, nor does the Company
or any Restricted Subsidiary have knowledge that any such action is being
contemplated, considered or threatened.

 

(d)                                 There are no judicial proceedings or
governmental or administrative actions pending or threatened under any
Environmental Law to which the Company or any Restricted Subsidiary is or will
be named as a party with respect to the Properties that could reasonably be
expected to have a Material Adverse Effect, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders under any
Environmental Law with respect to the Properties that could reasonably be
expected to have a Material Adverse Effect.

 

6.15                        Accuracy and Completeness of Financial Statements

 

(a)                                 (i) The audited combined balance sheet of
the Company and its Subsidiaries at December 31, 2014 and the related combined
statements of earnings and comprehensive income, shareholders’ equity and cash
flows for the fiscal year ended on such date, reported on by Deloitte & Touche,
LLP, in each case, as reflected in the Form 10-K, and (ii) the unaudited
condensed combined balance sheet of the Company and its Subsidiaries as of
April 30, 2015, and the related consolidated statements of earnings and
comprehensive income, shareholders’ equity and cash flows for the three-month
period ended on such date, in each case, as reflected in the Form 10-K, fairly
present in all material respects (except, with respect to interim reports, for
year-end adjustments and absence of detailed footnote disclosures) the combined
financial position of the Company and its Subsidiaries as at such date, and the
consolidated results of their operations and cash flows for the fiscal periods
then ended and, in the case of the statements referred to in the foregoing
clause (ii), the portion of the fiscal year through such date, in each case, in
accordance with GAAP consistently applied throughout the periods involved
(except as noted therein).

 

(b)                                 The projections delivered pursuant to
Section 7.1(c) hereof were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Company’s estimate of its future financial
condition and performance.

 

81

--------------------------------------------------------------------------------


 

6.16                        Absence of Undisclosed Liabilities

 

Except as reflected in the Form 10-K and except for the Loans, if any, incurred
on the Effective Date, neither the Company nor any of its Restricted
Subsidiaries has or is subject to any liabilities (absolute, accrued, contingent
or otherwise), except liabilities or obligations which could not, individually
or in the aggregate, reasonably be expected to constitute a Material Adverse
Effect.

 

6.17                        No Material Adverse Change

 

Since December 31, 2014, other than as reflected in the Form 10-K, there has not
been any event, occurrence, fact, condition, change, development or effect which
individually or in the aggregate has had or could reasonably be expected to have
a Material Adverse Effect.

 

6.18                        Solvency

 

The Company is, individually and together with its Subsidiaries on a
consolidated basis, both immediately before and immediately after giving effect
to any Extension of Credit to be made on the Effective Date, Solvent. No Credit
Party intends to, nor will it permit any of its Subsidiaries to, nor does it
believe that it or any of its Subsidiaries has or will incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

 

6.19                        Intellectual Property

 

The Company and each of its Restricted Subsidiaries own, or possess the right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person. To the best knowledge of
the Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any of its Restricted Subsidiaries infringes upon
any rights held by any other Person. No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Company, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

6.20                        Creation and Perfection of Security Interests

 

(i)                                     Article 9 Collateral. The Pledge and
Security Agreement is effective to create in favor of the U.S. Collateral Agent,
for the ratable benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral described therein to secure the Finance
Obligations, and the Pledge and Security Agreement constitutes a fully perfected
Lien on, and security interest in, all right, title and interest of the grantors
thereunder in such of the Collateral in which a security interest can be
perfected under Article 9 of the UCC to secure the Finance Obligations, in each
case prior and superior in right to any other Person, other than with respect to
Permitted Liens. Each European Security Agreement is effective to create in
favor of the European Collateral Agent, for the ratable benefit of the Secured
Parties, a

 

82

--------------------------------------------------------------------------------


 

legal, valid and enforceable security interest in the Collateral described
therein to secure the Finance Obligations, and each European Security Agreement
constitutes a fully perfected Lien on, and security interest in, all right,
title and interest of the grantors thereunder in such of the Collateral in which
a security interest can be perfected under the laws of the relevant Eligible
European Jurisdiction to secure the Finance Obligations, in each case prior and
superior in right to any other Person, other than with respect to Permitted
Liens.

 

(ii)                                  Intellectual Property. The Pledge and
Security Agreement, together with an intellectual property security agreement,
in form and substance reasonably agreed by the Company and the Administrative
Agent will, when filed in the United States Patent and Trademark Office and the
United States Copyright Office, constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the grantors thereunder
in the United States patents, trademarks, copyrights, licenses and other
intellectual property rights covered in such intellectual property security
agreement to secure the Finance Obligations, in each case prior and superior in
right to any other Person (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a lien on registered trademarks, trademark
applications and copyrights acquired by the Credit Parties after the Effective
Date).

 

(iii)                               Status of Liens. Each Collateral Agent, for
the ratable benefit of the Secured Parties, will at all times have the Liens
provided for in the Collateral Documents and, subject to the filing by the
relevant Collateral Agent of continuation statements to the extent required by
the UCC or such other continuation statements or filings required by applicable
Laws of the relevant applicable jurisdiction, the Collateral Documents (subject
to and in accordance with their respective provisions) will at all times
constitute valid and continuing liens of record and first priority perfected
security interests in all the Collateral referred to therein to secure the
Finance Obligations, except as priority may be affected by Permitted Liens. As
of the Effective Date, no filings or recordings are required in order to perfect
the security interests created under the Collateral Documents, except for
filings or recordings listed on Schedule IV to the Pledge and Security
Agreement, all of which listed filings and recordings have been made.

 

6.21                        Accuracy and Completeness of Disclosure

 

The Company has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate, partnership, limited liability company or
other restrictions to which it or any of its Restricted Subsidiaries is subject,
and all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of the Company or any of its Restricted
Subsidiaries to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Credit Document (in each case as modified
or supplemented by other information so furnished), taken as a whole, contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein,

 

83

--------------------------------------------------------------------------------


 

in the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

6.22                        [Reserved]

 

6.23                        Anti-Corruption Laws and Sanctions

 

Each Credit Party has implemented and maintains in effect policies and
procedures designed to ensure compliance by each Credit Party, their
Subsidiaries, and their respective directors, officers, employees and agents
with Anti-Corruption Laws and Sanctions, and each Credit Party, their
Subsidiaries and their respective directors, officers and employees and, to the
knowledge of each Credit Party, its respective agents, are in compliance with
Anti-Corruption Laws and Sanctions in all material respects. None of (a) each
Credit Party, any Subsidiary, or, to the knowledge of each Credit Party, any of
their respective officers, employees or directors, or (b) to the knowledge of
each Credit Party, any agent of such Credit Party or any Subsidiary that will
act in any capacity in connection with or benefit from the Revolving Credit
Facility established hereby, is a Sanctioned Person. No Loan, use of the
proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Laws or Sanctions.

 

6.24                        [g151361kk23i001.gif]Patriot Act

 

Each Credit Party is in compliance, in all material respects, with the Uniting
And Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act (USA Patriot Act of 2001).

 

6.25                        Plan Assets; Prohibited Transactions

 

None of the Company or any of its Subsidiaries is an entity deemed to hold “plan
assets” (within the meaning of the Plan Asset Regulations), and neither the
execution, delivery or performance of the transactions contemplated under this
Agreement, including the making of any Loan and the issuance of any Letter of
Credit hereunder, will give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code.

 

7.                                      CONDITIONS PRECEDENT

 

7.1                               Conditions to Effective Date

 

This Agreement and the obligation of each Lender to make its extensions of
credit to be made hereunder on the Effective Date shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 12.1):

 

(a)                                 Deliverables. The Administrative Agent’s
receipt of the following, each of which shall be originals, telecopies or .pdf
or similar electronic transmission (to be followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Credit Party, if applicable, each dated the Effective Date (or, in the
case of certificates of governmental officials, a recent date before the
Effective Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:

 

84

--------------------------------------------------------------------------------


 

(i)                                     This Agreement & Guaranty. Executed
counterparts of (i) this Agreement signed by the Lenders, the Company and the
Agents and (ii) the Guaranty signed by the Company, the Guarantors thereunder
and the Administrative Agent, or, in each case, written evidence reasonably
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission (including .pdf file) of a signed signature page of this
Agreement) that each such party has signed a counterpart signature page of this
Agreement or the Guaranty.

 

(ii)                                Collateral Documents. Subject to
Section 8.10, executed counterparts of the Pledge and Security Agreement and
each European Security Agreement, together with:

 

(A)                               an executed original of each Note timely
requested by a Lender hereunder;

 

(B)                               to the extent not on file with the appropriate
Governmental Authority, appropriate financing statements (Form UCC-1 or such
other financing statements or similar notices as shall be required by local Law)
authenticated and authorized for filing under the UCC or other applicable local
Law of each jurisdiction in which the filing of a financing statement or giving
of notice may be required, or reasonably requested by the relevant Collateral
Agent, to perfect the security interests intended to be created by the
Collateral Documents;

 

(C)                               to the extent not already delivered, copies of
reports from CT Corporation or another independent search service reasonably
satisfactory to the relevant Collateral Agent listing all effective financing
statements, notices of tax, PBGC or judgment liens or similar notices that name
any of the Company or any other Credit Party (under its present name and any
previous name and, if requested by the relevant Collateral Agent, under any
trade names), as debtor or seller that are filed in the jurisdictions referred
to in clause (ii)(B) above (regardless of whether or not financing statements
are then on file) or in any other jurisdiction having files which must be
searched in order to determine fully the existence of the UCC security
interests, notices of the filing of federal tax Liens (filed pursuant to
Section 6323 of the Code), Liens of the PBGC (filed pursuant to Section 4068 of
ERISA) or judgment Liens on any Collateral, together with copies of such
financing statements, notices of tax, PBGC or judgment Liens or similar notices
(none of which shall cover the Collateral except to the extent evidencing
Permitted Liens or for which the relevant Collateral Agent shall have received
termination statements (Form UCC-3 or such other termination statements as shall
be required by local Law) authenticated and authorized for filing);

 

(D)                               to the extent not already delivered to the
U.S. Collateral Agent, searches of ownership of intellectual property in the
appropriate governmental offices and such patent, trademark and/or copyright
filings as may be requested by the U.S. Collateral Agent to the extent necessary
or reasonably advisable to perfect the U.S. Collateral Agent’s security interest
in intellectual property Collateral;

 

85

--------------------------------------------------------------------------------


 

(E)                                to the extent not previously delivered to the
U.S. Collateral Agent, all of the Pledged Collateral, which Pledged Collateral
shall be in suitable form for transfer by delivery, or shall be accompanied by
duly executed instruments of transfer or assignment in blank, with signatures
appropriately guaranteed, accompanied in each case by any required transfer tax
stamps, all in form and substance reasonably satisfactory to the U.S. Collateral
Agent; and

 

(F)                                 evidence of the completion of all other
filings and recordings of or with respect to the Collateral Documents and of all
other actions as may be necessary or, in the opinion of the relevant Collateral
Agent, desirable to perfect the security interests intended to be created by the
Collateral Documents (including receipt of duly executed payoff letters, UCC-3
termination statements and landlords’ and bailees’ waiver and consent
agreements).

 

(iii)                               Intellectual Property Security Agreements.
To the extent not on file with the United States Patent and Trademark Office or
the United States Copyright Office, as applicable, a short form intellectual
property security agreement, in form and substance reasonably agreed by the
Company and the Administrative Agent, duly executed by each Credit Party,
together with evidence that all action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens in intellectual property
created under the Pledge and Security Agreement and under such short form
assignments or grants of security interests has been taken.

 

(iv)                              Organization Documents. To the extent not
previously delivered to the Administrative Agent, true and correct copies of the
Organization Documents of each Credit Party, certified as to authenticity by the
Secretary or Assistant Secretary of each such Credit Party.

 

(v)                                 Corporate Documents. Copies of certificates
from the Secretary of State or other appropriate authority of such jurisdiction,
evidencing good standing of each Credit Party in its jurisdiction of
incorporation and in each state where the ownership, lease or operation of
property or the conduct of business requires it to qualify as a foreign
corporation except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect.

 

(vi)                              Legal Opinions. Opinions addressed to the
Administrative Agent, the Collateral Agents and the Lenders of (A) Freshfields
Bruckhaus Deringer US LLP, New York counsel to the Company, (B) Roger Franks,
general counsel to the Company, (C) Freshfields Bruckhaus Deringer LLP, English
counsel to the Company, and (D) Freshfields Bruckhaus Deringer LLP, German
counsel to the Company, each in form and substance reasonably satisfactory to
the Administrative Agent. Such opinions shall also cover such other matters
incident to the transactions contemplated by this Agreement as the
Administrative Agent shall reasonably require.

 

86

--------------------------------------------------------------------------------


 

(vii)                         Closing Certificates. Closing certificates of the
Company, substantially in the form of Exhibits B-1 and B-2 hereto, respectively,
with appropriate insertions and attachments, satisfactory in form and substance
to the Administrative Agent and its counsel, executed by (A) the President or
any Vice President and (B) the Secretary or any Assistant Secretary of the
Company.

 

(viii)                      Solvency Certificate. A solvency certificate in the
form of Exhibit J hereto provided by the chief financial officer of the Company.

 

(b)                                 Evidence of Insurance. The Administrative
Agent shall have received evidence of the insurance under all insurance policies
to be maintained with respect to the properties of the Company and its
Subsidiaries forming part of the Collateral, including endorsements naming the
relevant Collateral Agent on behalf of the Lenders, as an additional insured or
loss payee, as the case may be.

 

(c)                                  Financial Projections. The Lenders shall
have received (i) forecasts of the financial performance of the Company and its
Subsidiaries on an annual basis, through 2017 satisfactory to the Lenders and
(ii) all financial statements required to be delivered prior to the Effective
Date pursuant to the Existing Credit Agreement.

 

(d)                                 Fees. The Administrative Agent shall have
received, for the respective accounts of the Persons entitled to the same, all
costs, expenses, fees and other compensation payable to the Lenders, the Agents
and the Joint Lead Arrangers on or prior to the Effective Date, to the extent
invoiced to the Company at least three Business Days prior to the Effective
Date, including, without limitation, reasonable fees of one legal counsel to the
Lenders and one local counsel in each appropriate jurisdiction and any and all
fees due pursuant to the Administrative Agency Fee Letter.

 

(e)                                  Additional Matters. All other documents and
legal matters in connection with the transactions contemplated by this Agreement
shall be reasonably satisfactory in form and substance to the Administrative
Agent and its counsel. Any information submitted to any of the Lenders by or on
behalf of the Company or any of its Subsidiaries or affiliates shall be accurate
and complete in all material respects.

 

(f)                                   Regulatory Authority Information. The
Company and each Subsidiary shall have provided the documentation and other
information to the Lenders that is required by regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), in each case no later than three Business
Days prior to the Effective Date to the extent reasonably requested by the
Lenders at least seven Business Days in advance of the Effective Date.

 

(g)                                  Field Examination. The Administrative Agent
or its designee shall have conducted a field examination of the Company’s
Accounts and related working capital matters and of the Company’s related data
processing and other systems, the results of which shall be satisfactory to the
Administrative Agent in its commercially reasonable discretion.

 

87

--------------------------------------------------------------------------------


 

(h)                                 Appraisal. The Administrative Agent shall
have received an appraisal of the Credit Parties’ Inventory from one or more
firms acceptable to the Administrative Agent, which appraisal shall be
satisfactory to the Administrative Agent in its commercially reasonable
discretion.

 

(i)                                     Existing Credit Agreement. The
“Revolving Credit Commitments” under the Existing Credit Agreement shall have
been replaced with the Revolving Credit Commitments hereunder, any “Loans”
outstanding under the Existing Credit Agreement shall have been prepaid and all
accrued interest and fees under the Existing Credit Agreement shall have been
paid.

 

(j)                                    Consents. Either (i) the Lenders
executing and delivering this Agreement shall constitute the required “Lenders”
under and as defined in the Existing Credit Agreement or (ii) the required
“Lenders” under and as defined in the Existing Credit Agreement shall have
separately consented to amend and restate the Existing Credit Agreement in its
entirety to read as set forth in this Agreement.

 

(k)                                 Borrowing Base Certificate. The
Administrative Agent shall have received at least two days prior to the
Effective Date a Borrowing Base Certificate which calculates the Borrowing Base
as of April 30, 2015.

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

7.2                               Conditions to All Loans and Letters of Credit

 

The obligation of each Lender to make any Loan (other than any Revolving Credit
Loan the proceeds of which are to be used to repay Refunded Swing Line Loans)
and the obligation of each Issuing Lender to issue any Letter of Credit is
subject to the satisfaction of the following conditions precedent on the
relevant Borrowing Date:

 

(a)                                 Representations and Warranties. Each of the
representations set forth in Article 6, or which are contained in any other
Credit Document shall, to the extent already qualified by materiality, be true
and correct in all respects, and, if not so already qualified, shall be true and
correct in all material respects, in any case on and as of the date such Loan is
made (or such Letter of Credit is issued) as if made on and as of such date
(unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

 

(b)                                 No Default or Event of Default. No Default
or Event of Default shall have occurred and be continuing on such date or after
giving effect to the Loan to be made or the Letter of Credit to be issued on
such Borrowing Date.

 

(c)                                  Notice. The Administrative Agent and, if
applicable, the applicable Issuing Lender or the Swing Line Lender shall have
received a notice of borrowing request or credit extension in accordance with
the requirements of Article 5 hereof.

 

(d)                                 Availability. On the date or after giving
effect to any Extension of Credit to be made on such Borrowing Date,
Availability is not less than zero.

 

88

--------------------------------------------------------------------------------


 

Each borrowing by the Company hereunder and the issuance of each Letter of
Credit by each Issuing Lender hereunder shall constitute a representation and
warranty by the Company as of the date of such borrowing or issuance that the
conditions in paragraphs (a) and (b) of this Section 7.2 have been satisfied.

 

8.                                      AFFIRMATIVE COVENANTS

 

The Company hereby agrees that, so long as the Commitments remain in effect, any
Loan or Revolving L/C Obligation remains outstanding and unpaid, any amount
remains available to be drawn under any Letter of Credit or any other amount is
owing to any Lender (other than Unmatured Surviving Obligations), any Agent or
any Issuing Lender hereunder, it shall, and, in the case of the agreements
contained in Sections 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.13
and 8.14, cause each of its Restricted Subsidiaries to:

 

8.1                               Financial Statements

 

Furnish to the Administrative Agent (with sufficient copies for each Lender):

 

(a)                                 Audited Annual Financial Statements. As soon
as available, but in any event within 90 days after the end of each fiscal year
of the Company, commencing with the fiscal year ending January 31, 2016, a copy
of the consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at the end of such year and the related consolidated statements
of income, shareholders’ equity and cash flows for such year, setting forth in
each case in comparative form the figures for the previous year, reported on
without a going concern or like qualification or exception, or qualification
arising out of the scope of the audit, by certified public accountants of
nationally recognized standing acceptable to the Required Lenders.

 

(b)                                 Quarterly Financial Statements. As soon as
available, but in any event not later than 45 days after the end of each of the
first three quarterly periods of each fiscal year of the Company, commencing
with the quarterly period ending July 31, 2015, the unaudited consolidated
balance sheet of the Company and its Consolidated Subsidiaries as at the end of
such quarter and the related unaudited consolidated statements of income,
shareholders’ equity and cash flows of the Company and its Consolidated
Subsidiaries for such quarter and the portion of the fiscal year through the end
of such quarter, setting forth in each case in comparative form the figures for
the previous year, certified by a Responsible Officer on behalf of the Company
as being fairly stated in all material respects (subject to normal year-end
audit adjustments).

 

(c)                                  Annual Budget. As soon as available, but in
any event within 90 days after the beginning of each fiscal year of the Company
to which such budget relates, an annual operating budget of the Company and its
Subsidiaries, on a consolidated basis, as adopted by the board of directors of
the Company.

 

Following delivery of the information required pursuant to clauses (a) or
(b) above (but not more frequently than quarterly), the Company will cause its
and its Subsidiaries’ appropriate officers to participate in a conference call
for Lenders to discuss the financial condition and results of operations of the
Company and its Subsidiaries for the most recently-ended period for which

 

89

--------------------------------------------------------------------------------


 

financial statements have been delivered; provided that the requirement to
participate in any such conference call for the applicable quarter shall be
deemed satisfied if the Company conducts a customary public earnings call for
such fiscal quarter.

 

All financial statements shall be prepared in reasonable detail in accordance
with GAAP in all material respects (provided that interim statements may be
condensed and may exclude detailed footnote disclosure) applied consistently
throughout the periods reflected therein and with prior periods (except as
concurred in by such officer and disclosed therein and except that interim
financial statements need not be restated for changes in accounting principles
which require retroactive application, and operations which have been
discontinued (as such term is used in Statement of Financial Accounting
Standards No. 144) during the current year need not be shown in interim
financial statements as such either for the current period or comparable prior
period). In the event the Company changes its accounting methods because of
changes in GAAP, the Company shall also provide, if necessary for the
determination of compliance with this Section 8.1 and Sections 5.6, 5.7, 5.9,
8.2, 9.1, 9.2, 9.3, 9.7, 9.9, and 9.12, a statement of reconciliation conforming
such financial statements to GAAP.

 

8.2                               Certificates; Other Information

 

Furnish to the Administrative Agent (with sufficient copies for each Lender):

 

(a)                                 Auditors’ Certificate. Concurrently with the
delivery of the consolidated financial statements referred to in Section 8.1(a),
a letter from the independent certified public accountants reporting on such
financial statements stating that in making the examination necessary to express
their opinion on such financial statements that there is no Default or Event of
Default under any financial covenants hereunder, except as specified in such
letter.

 

(b)                                 Compliance Certificate. Concurrently with
the delivery of the financial statements referred to in Sections 8.1(a) and (b),
a certificate of a Responsible Officer on behalf of the Company: (i) stating
that, to the best of such officer’s knowledge, the Company and its Subsidiaries
have observed or performed all of its covenants and other agreements, and
satisfied every applicable condition, contained in this Agreement and the other
Credit Documents to be observed, performed or satisfied by it, and that such
officer has obtained no knowledge of any Default or Event of Default except as
specified in such certificate; (ii) showing in detail as of the end of the
related fiscal period the figures and calculations supporting such statement in
respect of clauses (f), (j) and (k) of Section 9.2, clauses (i) and (j) of
Section 9.6, clauses (b), (k) and (m) of Section 9.7, clauses (c) and (d) of
Section 9.9, and clauses (a) and (b) of Section 9.12; (iii) showing in detail as
of the end of the related fiscal period for purposes of calculating the Secured
Leverage Ratio, the ratio of (A) Consolidated Total Secured Indebtedness to
(B) Consolidated EBITDA, and the calculations supporting such statement;
(iv) showing in detail as of the end of the related fiscal period the
calculations in reasonable detail for purposes of calculating the Fixed Charge
Coverage Ratio for the fiscal quarter then ended (irrespectively of whether a
Covenant Trigger Event has occurred and is then continuing), (v) if not
specified in the financial statements delivered pursuant to Section 8.1,
specifying on a consolidated basis the aggregate amount of interest paid or
accrued by the Company and its Subsidiaries, and

 

90

--------------------------------------------------------------------------------


 

the aggregate amount of depreciation, depletion and amortization charged on the
books of the Company and its Subsidiaries, during such accounting period;
(vi) listing all Indebtedness (other than Indebtedness hereunder) in each case
incurred since the date of the previous consolidated balance sheet of the
Company delivered pursuant to Section 8.1(a) or (b); (vii) setting forth in
reasonable detail the reconciliation of Consolidated EBITDA to Consolidated Net
Income of the Company; and (viii) with respect only to each certificate
delivered concurrently with the financial statements referred to in
Section 8.1(a), and then only to the extent that (A) any Credit Party shall have
acquired any new, direct Foreign Subsidiaries after the Effective Date, and
(B) under the terms of Section 8.10(f) of this Agreement, such Credit Parties
were not required to enter into foreign law Pledge and Security Agreements with
respect to the capital stock of any such newly-acquired Foreign Subsidiaries
(which foreign law Pledge and Security Agreements would otherwise have been
required under the terms of the Credit Documents, if not for the provisions of
Section 8.10(f)) (each such Foreign Subsidiary, an “Excluded Foreign
Subsidiary”), listing each Excluded Foreign Subsidiary and stating the fair
market value of the assets of each such Excluded Foreign Subsidiary and its
direct and indirect Subsidiaries as of the end of the related fiscal period (as
reasonably determined by the Company).

 

(c)                                  Accountants’ Management Letters. Promptly
upon receipt thereof, copies of all final reports submitted to the Company by
independent certified public accountants in connection with each annual, interim
or special audit of the books of the Company made by such accountants.

 

(d)                                 Reports to Holders of Debt Securities.
Promptly, after the furnishing thereof, copies of any statement or report
furnished to holders generally of any debt securities constituting Material
Indebtedness of the Company or any Restricted Subsidiary thereof pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to Section 8.1 or any other
clause of this Section 8.2 and not otherwise filed with the Securities and
Exchange Commission or any Governmental Authority succeeding to any of its
functions.

 

(e)                                  Other Information. Promptly, such
additional financial and other information as any Lender, through the
Administrative Agent, may from time to time reasonably request.

 

(f)                                   Borrowing Base Certificates. On or before
the 15th Business Day of each month from and after the Effective Date, a
Borrowing Base Certificate as of the last day of the immediately preceding
month, with such supporting materials as the Administrative Agent shall
reasonably request. Notwithstanding the foregoing, after the occurrence and
during the continuance of (i) a Cash Dominion Event or (ii) an Event of Default,
within three Business Days of the end of each calendar week, the Company shall
furnish a Borrowing Base Certificate calculated as of the close of business on
the last Business Day of the immediately preceding calendar week. At any time
and from time to time the Company is entitled to calculate the Borrowing Base on
a pro forma basis to give effect to a Permitted Acquisition (including an
acquisition of inventory or accounts receivable), and to adjust the Borrowing
Base accordingly, prior to the completion of any field examination and
appraisal; provided that (A) to the extent that the Borrowing Base is adjusted
by adding Eligible Accounts and Eligible Inventory acquired in such Permitted
Acquisition in an

 

91

--------------------------------------------------------------------------------


 

amount in excess of 10% of the Borrowing Base, the Company shall have 60 days
following such Permitted Acquisition to deliver the appropriate field
examination and appraisal in respect of such excess Eligible Accounts and
Eligible Inventory, and (B) to the extent that the Borrowing Base is adjusted by
adding Eligible Accounts and Eligible Inventory acquired in such Permitted
Acquisition in an amount in excess of 20% of the Borrowing Base, such excess
Eligible Accounts and Eligible Receivables shall not be added to the Borrowing
Base prior to the date that the appropriate field examination and appraisal in
respect of such excess Eligible Accounts and Eligible Inventory is delivered to
the Administrative Agent or its designated representative. The Borrowing Base
Certificate shall also be delivered at such times required pursuant to
Section 9.6 in connection with a disposition, if applicable.

 

Information required to be delivered pursuant to Section 8.1 or 8.2 shall be
deemed to have been delivered if such information shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which each Lender has
been granted access. Information delivered pursuant to Section 8.1 or 8.2 may
also be delivered by electronic communications pursuant to procedures approved
by the Administrative Agent.

 

The Company hereby acknowledges that (i) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Company hereunder (collectively,
“Company Materials”) by posting the Company Materials on IntraLinks or another
similar electronic system (the “Platform”) and (ii) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company hereby agrees that so long as the Company is the issuer
of any outstanding debt or equity securities that are registered or issued
pursuant to a private offering or is actively contemplating issuing any such
securities it will use commercially reasonable efforts to identify that portion
of the Company Materials that may be distributed to the Public Lenders and that:
(A) all such Company Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (B) by marking Company Materials
“PUBLIC”, the Company shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers and the Lenders to treat such Company Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to the Company or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Company Materials constitute Information, they shall be
treated as set forth in Section 12.13); (C) all Company Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (D) the Administrative Agent and the
Joint Lead Arrangers shall be entitled to treat any Company Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information”.

 

8.3                               Payment of Other Obligations

 

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all of its obligations and liabilities of
whatever nature, except (i) when the amount or

 

92

--------------------------------------------------------------------------------


 

validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Company or any of its Restricted Subsidiaries, as
the case may be and (ii) for trade and other accounts payable in the ordinary
course of business in accordance with customary trade terms and which are not
overdue for a period of more than 60 days (or any longer period if longer
payment terms are accepted in the ordinary course of business) or, if overdue
for more than 60 days (or such longer period), as to which a dispute exists and
adequate reserves in conformity with GAAP have been established on the books of
the Company and its Restricted Subsidiaries, as the case may be.

 

8.4                               Continuation of Business and Maintenance of
Existence and Material Rights and Privileges

 

Continue to engage in business of the same general type as now conducted by it
or as contemplated by the Form 10-K, and preserve, renew and keep in full force
and effect its corporate, partnership or limited liability company existence and
take all reasonable action to maintain all rights, privileges, franchises,
accreditations, certifications, authorizations, licenses, permits, approvals and
registrations, necessary or desirable in the normal conduct of its business
except for rights, privileges, franchises, accreditations, certifications,
authorizations, licenses, permits, approvals and registrations the loss of which
could reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect, and except as otherwise permitted by Sections 9.6, 9.7
and 9.9.

 

8.5                               Compliance with All Applicable Laws and
Regulations and Material Contractual Obligations

 

Comply with all applicable Requirements of Law (including, without limitation,
any and all Environmental Laws, tax, and ERISA laws) and Contractual Obligations
except to the extent that the failure to comply therewith could not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect. Without limiting the foregoing, the Company (i) shall retire and cancel
each share of its common stock repurchased in any Qualified Stock Repurchase
promptly following the consummation of such repurchase and ensure that all such
shares revert to the status of authorized and unissued shares and (ii) shall not
sell, reissue, transfer, pledge or otherwise assign or dispose of any such
shares to any other Person after such repurchase.

 

8.6             Maintenance of Property; Insurance

 

Keep all property useful and necessary in its business in good working order and
condition (ordinary wear and tear excepted), and maintain with financially sound
and reputable insurance companies insurance on all its property in at least such
amounts and with only such deductibles as are usually maintained by, and against
at least such risks as are usually insured against in the same general area by,
companies engaged in the same or a similar business (in any event including
general liability, contractual liability, personal injury, workers’
compensation, employers’ liability, automobile liability and physical damage
coverage, all risk property, business interruption, fidelity and crime
insurance); provided that the Company and its Restricted Subsidiaries may
implement programs of self-insurance in the ordinary course of business and in
accordance with industry standards for a company of similar size so long as
reserves are maintained in accordance with GAAP for the liabilities associated
therewith.

 

93

--------------------------------------------------------------------------------


 

8.7                               Maintenance of Books and Records

 

Keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities which permit financial statements to be prepared in conformity with
GAAP and all Requirements of Law.

 

8.8                               Right of the Lenders to Inspect Property and
Books and Records

 

Permit representatives of any Lender upon reasonable notice during business
hours and with a Responsible Officer present to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time and as often as may reasonably be desired upon reasonable
notice, and to discuss the business, operations, properties and financial and
other condition of the Company and its Restricted Subsidiaries with officers and
employees thereof, and with their independent certified public accountants;
provided that, only the Administrative Agent on behalf of the Lenders may
exercise rights of the Lenders under this Section 8.8 and the Administrative
Agent shall not exercise such rights more often than one time during any
calendar year absent the existence of an Event of Default; provided, further,
that when an Event of Default exists, the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing at any
time during normal business hours and upon reasonable advance notice, and any
Lender (or any of its representatives or independent contractors) may accompany
the Administrative Agent (or its representatives or independent contractors).
The Administrative Agent and the Lenders shall give the Company the opportunity
to participate in any discussions with the Company’s independent certified
public accountants.

 

8.9                               Notices

 

Promptly give notice to the Administrative Agent and each Lender:

 

(i)                                   of the occurrence of any Default or Event
of Default;

 

(ii)                                of any (A) default or event of default under
any instrument or other agreement, guarantee or collateral document of the
Company or  any  of  its  Restricted Subsidiaries which default or event of
default has not been waived and could reasonably be expected to have a Material
Adverse Effect, or any other default or event of default under any such
instrument, agreement, guarantee or other collateral document  which, but for
the proviso to clause (e) of Section 10.1, would have constituted a Default or
Event of Default under this Agreement, or (B) litigation, investigation or
proceeding which may exist at any time between the Company or any of its
Restricted Subsidiaries and any Governmental Authority, or receipt of any notice
of any environmental claim or assessment against the Company or any of its
Restricted Subsidiaries by any Governmental Authority, which in any such case
could reasonably be expected to have a Material Adverse Effect;

 

(iii)                             of any litigation or proceeding affecting the
Company or any of its Restricted Subsidiaries (A) in which more than $20,000,000
of the amount claimed is not covered by insurance or (B) in which injunctive or
similar relief is sought which if obtained could reasonably be expected to have
a Material Adverse Effect;

 

94

--------------------------------------------------------------------------------


 

(iv)                              of the following events, as soon as
practicable after, and in any event within 30 days after, the Company knows
thereof: (A) the occurrence of any Reportable Event with respect to any Single
Employer Plan which Reportable Event could reasonably be expected to have a
Material Adverse Effect, or (B) the institution of proceedings or the taking of
any other action by PBGC, the Company or any Commonly Controlled Entity to
terminate, withdraw from or partially withdraw from any Plan and, with respect
to a Multiemployer Plan, the Reorganization or Insolvency of such Plan, in each
of the foregoing cases which could reasonably be expected to have a Material
Adverse Effect, and in addition to such notice, deliver to the Administrative
Agent and each Lender whichever of the following may be applicable: (x) a
certificate of a Responsible Officer on behalf of the Company setting forth
details as to such Reportable Event and the action that the Company or such
Commonly Controlled Entity proposes to take with respect thereto, together with
a copy of any notice of such Reportable Event that may be required to be filed
with PBGC, or (y) any notice delivered by PBGC evidencing its intent to
institute such proceedings or any notice to PBGC that such Plan is to be
terminated, as the case may be;

 

(v)                                 of a failure or anticipated failure by the
Company to make payment when due and payable on any Senior Notes;

 

(vi)                              of any material change in accounting policies
or financial reporting practices by any Credit Party with respect to the
Company’s Accounts and Inventory or which otherwise would reasonably be expected
to affect the calculation of the Borrowing Base or Reserves.

 

(vii)                           of a material adverse change known by the
Company or any of its Restricted Subsidiaries in the business, financial
condition, assets, liabilities, properties or results of operations of the
Company and its Restricted Subsidiaries taken as a whole.

 

Each notice pursuant to this Section 8.9 shall be accompanied by a statement of
a Responsible Officer on behalf of the Company setting forth details of the
occurrence referred to therein and (in the cases of clauses (i) through (v))
stating what action the Company proposes to take with respect thereto.

 

8.10                        Subsidiary Guaranties and Collateral

 

(a)                                 Subsidiary Guarantors. The Company will
deliver, and will cause each Designated Subsidiary to deliver, either (i) a
counterpart of the Guaranty duly executed and delivered on behalf of such Person
or (ii) in the case of any Person that becomes a Designated Subsidiary after the
Effective Date, a supplement to the Guaranty in the form specified therein, duly
executed and delivered on behalf of such Person, together with opinions and
documents of the type referred to in Sections 7.1(a), (b), (e) and (f) with
respect to such Person.

 

95

--------------------------------------------------------------------------------


 

(b)                                 Additional Subsidiaries. If any additional
Subsidiary is formed or acquired (or otherwise becomes a Subsidiary) after the
Effective Date, then the Company will, as promptly as practicable and, in any
event, within 60 days (or such longer period as the Administrative Agent, acting
reasonably (and without any requirement for Lender consent), may agree to in
writing (including electronic mail)) after such Subsidiary is formed or
acquired, notify the Administrative Agent (i) whether the Company intends to
designate such Subsidiary as an Unrestricted Subsidiary, in which case such
Subsidiary shall be deemed to be an Unrestricted Subsidiary from the date of its
formation or acquisition for purposes of Section 9.7 or (ii) if the Subsidiary
is a Restricted Subsidiary and such Subsidiary is not otherwise exempt from
being a Designated Subsidiary pursuant to the definition thereof, that such
Subsidiary is a Restricted Subsidiary that is also a Designated Subsidiary and,
in the case of this clause (ii), the Company shall cause the requirements of
this Section 8.10 to be satisfied with respect to such additional Subsidiary and
with respect to any Equity Interest in or Indebtedness of such Subsidiary owned
by or on behalf of any Credit Party.

 

(c)                                  Pledge of Equity Interests. Each Credit
Party shall pledge the capital stock, or other Equity Interests and intercompany
indebtedness, owned by it (unless such a pledge is expressly not required by
this Agreement or the Pledge and Security Agreements) pursuant to the Pledge and
Security Agreements, it being understood and agreed that, notwithstanding
anything that may be to the contrary herein (other than Section 9.6(i) and
Section 9.7(k)), the Pledge and Security Agreement shall not require the Company
or any Credit Party to pledge:

 

(i)                                   more than 65% of the outstanding voting
capital stock of, or other voting equity interests in, any Subsidiary that is a
CFC or CFC Holdco;

 

(ii)                                any of the outstanding capital stock of, or
other equity interests, in any Subsidiary where such pledge would (A) be
prohibited by applicable law, (B) result in material adverse tax consequences to
the Company or any Credit Party, (C) in the case of any non-wholly owned
Subsidiary or joint venture existing on the Effective Date, result in a breach
of a joint venture agreement, operating agreement or other similar document or
agreement in the form existing on the Effective Date, (D) in the case of any
non-wholly owned Subsidiary or joint venture created or acquired after the
Effective Date, result in a breach of a joint venture agreement, operating
agreement or other similar document or agreement, provided that the Company
shall use its commercially reasonable efforts to obtain all consents or take
such other actions as may be necessary to enable the pledge of such capital
stock or other equity interests, or (E) cause the Company to incur costs
associated with such pledge that are excessive in comparison to the benefits
afforded to the Lenders, as reasonably determined by the Administrative Agent,
and provided further that to the extent the Company or another Credit Party does
not ultimately acquire 100% of the outstanding capital stock or other equity
interests of any acquired or newly formed Subsidiary in any Permitted
Acquisition, notwithstanding clause (iv)(D) above but except as provided in
clauses (ii) or (iv)(A),(B) and (E) above, the U.S. Collateral Agent shall
receive a pledge of all outstanding capital stock or other equity interests of
such entity held by the Company or other Credit Parties.

 

96

--------------------------------------------------------------------------------


 

(d)                                 Additional Security. Each Credit Party will
cause, (i) each parcel of its owned Real Property acquired after the Effective
Date having a fair market value of $25,000,000 or more (except any such parcel
as to which the costs of providing a Mortgage are excessive in relation to the
benefit afforded to the parties secured thereby, as determined in the reasonable
discretion of the Administrative Agent, without any requirement for Lender
consent) and all of its personal property and (ii) upon the occurrence of an
Event of Default, all other assets and properties of such Credit Party as are
not covered by the original Collateral Documents and as may be requested by the
Administrative Agent or the Required Lenders in their sole reasonable
discretion, to be subject at all times to first priority (subject only to
Permitted Liens), perfected and, in the case of owned Real Property, title
insured Liens in favor of the relevant Collateral Agent pursuant to the
Collateral Documents or such other security agreements, pledge agreements,
mortgages or similar collateral documents as the Administrative Agent shall
request in its sole reasonable discretion (collectively, the “Additional
Collateral Documents”).

 

In furtherance of the foregoing terms of this subparagraph (d), upon the
acquisition of any owned Real Property referred to in the preceding paragraph by
any Credit Party, if such owned Real Property, in the judgment of the
Administrative Agent, shall not already be subject to a perfected first priority
deed of trust or mortgage lien in favor of the relevant Collateral Agent for the
benefit of the Secured Parties (subject only to Permitted Liens), then such
Credit Party shall, at the Company’s expense:

 

(i)                                   within 30 days after such acquisition,
furnish to the Administrative Agent a description of the owned Real Property so
acquired in detail satisfactory to the Administrative Agent;

 

(ii)                                within 60 days after such acquisition, cause
the applicable Credit Party to duly execute and deliver to the relevant
Collateral Agent deeds of trust, trust deeds, deeds to secure debt, mortgages,
flood notices and, if applicable, flood insurance, instruments of accession to
the Collateral Documents and other security and pledge agreements, as specified
by and in form and substance satisfactory to the Administrative Agent, securing
payment of all the Finance Obligations of the applicable Credit Party under the
Agreement and constituting Liens on all such owned Real Properties; provided
that the Administrative Agent may, in its reasonable discretion, without any
requirement for Lender consent, extend such time period from 60 days up to a
maximum of 90 days;

 

(iii)                             within 60 days after such acquisition, cause
the applicable Credit Party to take whatever action (including the recording of
mortgages, the filing of UCC financing statements, the giving of notices and the
endorsement of notices on title documents) as may be necessary or advisable in
the opinion of the Administrative Agent to vest in the relevant Collateral Agent
(or in any representative of such Collateral Agent designated by it) valid and
subsisting Liens on such owned Real Property, enforceable against all third
parties; provided that the Administrative Agent may, in its reasonable
discretion, without any requirement for Lender consent, extend such time period
from 60 days up to a maximum of 90 days;

 

97

--------------------------------------------------------------------------------


 

(iv)                              within 60 days after such acquisition, deliver
to the Administrative Agent, upon the request of the Administrative Agent in its
sole discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent, the relevant Collateral Agent, and the other Secured
Parties, of counsel for the Credit Parties acceptable to the Administrative
Agent as to the matters contained in clauses (ii) and (iii) above and as to such
other matters as the Administrative Agent may reasonably request; provided that
the Administrative Agent may, in its reasonable discretion, without any
requirement for Lender consent, extend such time period from 60 days up to a
maximum of 90 days;

 

(v)                                 as promptly as practicable after any
acquisition of any such owned Real Property, deliver, upon the request of the
Administrative Agent in its sole discretion, to the relevant Collateral Agent
with respect to such owned Real Property title reports, surveys and engineering,
soils and other reports, and environmental assessment reports, each in scope,
form and substance satisfactory to the Administrative Agent, provided, however,
that to the extent that any Credit Party or any of its Subsidiaries shall have
otherwise received any of the foregoing items with respect to such owned Real
Property, such items shall, promptly after the receipt thereof, be delivered to
the Administrative Agent; and

 

(vi)                              deliver such proof of organizational
authority, incumbency of officers, opinions of counsel and other documents as is
consistent with those delivered by each Credit Party pursuant to Section 7.1 on
the Effective Date or as the Administrative Agent, the relevant Collateral Agent
or the Required Lenders shall have requested.

 

If, subsequent to the Effective Date, a Credit Party shall acquire any
intellectual property, securities, instruments, chattel paper or other personal
property required to be delivered to the relevant Collateral Agent as Collateral
hereunder or under any of the Collateral Documents, the Company shall promptly
(and in any event within three Business Days after any Responsible Officer of
any Credit Party acquires knowledge of the same) notify the relevant Collateral
Agent of the same. Each of the Credit Parties shall adhere to the covenants
regarding the location of personal property as set forth in the Collateral
Documents.

 

(e)                                  Real Property Appraisals. If the relevant
Collateral Agent or the Required Lenders determine that there is a Requirement
of Law for them to have appraisals prepared in respect of the Real Property of
the Company constituting Collateral, the Company shall provide to such
Collateral Agent appraisals which satisfy the applicable requirements set forth
in 12 C.F.R., Part 32 - Subpart C or any successor or similar statute, rule,
regulation, guideline or order, and which shall be in scope, form and substance,
and from appraisers, reasonably satisfactory to the Required Lenders and shall
be accompanied by a certification of the appraisal firm providing such
appraisals that the appraisals comply with such requirements.

 

(f)                                   Foreign Subsidiaries Security.
Notwithstanding anything to the contrary in the Credit Documents, the Credit
Parties shall not be required to enter into foreign law Pledge and Security
Agreements after the Effective Date with respect to capital stock of Foreign

 

98

--------------------------------------------------------------------------------


 

Subsidiaries which are otherwise required to be pledged under the Credit
Documents to the extent the fair market value of the assets of a Foreign
Subsidiary and its direct and indirect Subsidiaries is less than $25,000,000 at
the time such Foreign Subsidiary is acquired or created; provided that if the
Company shall reasonably determine that the fair market value of the assets of
any Foreign Subsidiary and its direct and indirect Subsidiaries acquired or
created after the Effective Date exceeds $40,000,000 as of the end of any fiscal
year of the Company, then the relevant Credit Party shall be required to enter
into a foreign law Pledge and Security Agreement with respect to the capital
stock of such Foreign Subsidiary (to the extent otherwise required to be pledged
pursuant to the Credit Documents) within 60 days following the date of delivery
to the Administrative Agent of the compliance certificate delivered concurrently
with the financial statements for such fiscal year delivered pursuant to
Section 8.1(a), or such longer period as may be agreed by the Administrative
Agent (and without any requirement for Lender consent).

 

(g)                                  Certain Actions Following an Event of
Default. Upon the request of the Administrative Agent following the occurrence
and during the continuance of an Event of Default, the Company shall, at the
Company’s expense:

 

(i)                                   within 30 days after such request, furnish
to the Administrative Agent a description of the real and personal properties of
the Credit Parties and their respective Subsidiaries in detail satisfactory to
the Administrative Agent;

 

(ii)                                within 45 days after such request, duly
execute and deliver, and cause each Credit Party (if it has not already done so)
to duly execute and deliver, to the Administrative Agent deeds of trust, trust
deeds, deeds to secure debt, mortgages, instruments of accession to the
Collateral Documents and other security and pledge agreements, as specified by
and in form and substance satisfactory to the Administrative Agent (including
delivery of all Pledged Collateral), securing payment of all the Finance
Obligations of the Credit Parties under the Credit Documents and constituting
Liens on all such properties;

 

(iii)                             within 60 days after such request, take, and
cause each Credit Party to take, whatever action (including the recording of
mortgages, the filing of UCC financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent or the relevant Collateral Agent to vest in
such Collateral Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the deeds of trust, trust deeds, deeds to secure debt, mortgages,
instruments of accession to the Collateral Documents and security and pledge
agreements delivered pursuant to this Section 8.10, enforceable against all
third parties in accordance with their terms;

 

(iv)                            within 60 days after such request, deliver to
the Administrative Agent and the relevant Collateral Agent, upon the request of
the Administrative Agent or the relevant Collateral Agent in their sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent, the relevant Collateral Agent, and the other Secured
Parties, of counsel for the Credit Parties acceptable to the

 

99

--------------------------------------------------------------------------------


 

Administrative Agent as to the matters contained in clauses (ii) and
(iii) above, and as to such other matters as the Administrative Agent may
reasonably request; and

 

(v)                                 as promptly as practicable after such
request, deliver, upon the request of the Administrative Agent in its sole
discretion, to the Administrative Agent with respect to each parcel of Real
Property owned or held by the Credit Parties, title reports, surveys and
engineering, soils and other reports, and environmental assessment reports, each
in scope, form and substance satisfactory to the Administrative Agent, provided,
however, that to the extent that any Credit Party or any of its Subsidiaries
shall have otherwise received any of the foregoing items with respect to such
Real Property, such items shall, promptly after the receipt thereof, be
delivered to the Administrative Agent.

 

(h)                                 Further Assurances. At any time upon request
of the Administrative Agent, promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent, in the commercially reasonable exercise of its discretion, may deem
necessary or desirable in obtaining the full benefits of, or (as applicable) in
perfecting and preserving the Liens of, the Collateral Documents and any such
guaranties, deeds of trust, trust deeds, deeds to secure debt, mortgages,
instruments of accession to the Collateral Documents and other security and
pledge agreements.

 

(i)                                     Time for Taking Certain Actions. The
Company agrees that if no deadline for taking any action required by this
Section 8.10 is specified herein, such action shall be completed as soon as
possible, but in no event later than 30 days after such action is either
requested to be taken by the Administrative Agent or the Required Lenders or
required to be taken by the company or any of its Subsidiaries pursuant to the
terms of this Section 8.10.

 

8.11                        Compliance with Environmental Laws

 

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect, comply, and cause all
lessees and other Persons operating or occupying its properties to comply, with
all applicable Environmental Laws and Environmental Permits; obtain and renew
all Environmental Permits necessary for its operations and properties; and
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Materials of Environmental Concern from any of its properties, in accordance
with the requirements of all Environmental Laws; provided, however, that neither
the Company nor any of its Restricted Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

 

8.12                        Appraisals; Field Examinations

 

(a)                                 Upon the Administrative Agent’s request, and
at the expense of the Credit Parties, permit the representatives designated by
the Administrative Agent to conduct field examinations and inventory appraisals,
with respect to any Accounts or Inventory included in the calculation of the
Borrowing Base, at reasonable business times and upon reasonable prior

 

100

--------------------------------------------------------------------------------


 

notice to the Company; provided that (i) such field examinations and inventory
appraisals shall not occur more frequently than (A) once per 12 month period if
clauses (i)(B) and (ii) of this Section 8.12 do not apply and (B) subject to
clause (ii) of this Section 8.12, twice per 12 month period if Availability is
less than the greater of (1) $110,000,000 and (2) 15% of the Line Cap for a
period of three or more consecutive Business Days during such year, and
(ii) additional field examinations and inventory appraisals shall be permitted
upon the occurrence and during the continuance of an Event of Default. The
Credit Parties shall reasonably cooperate with the Administrative Agent and such
designated representatives in the conduct of such field examinations and
inventory appraisals. Such appraisals shall be prepared in a form and on a basis
reasonably satisfactory to the Administrative Agent, such appraisals to include
information required by applicable law and by the internal policies of the
Lenders. With respect to each appraisal made pursuant to this Section 8.12 after
the Effective Date, (i) the Administrative Agent and the Company shall each be
given a reasonable amount of time to review and comment on a draft form of the
appraisal prior to its finalization and (ii) any adjustments to the Appraised
Net Orderly Liquidation Value or the Borrowing Base hereunder as a result of
such appraisal shall be reflected in the Borrowing Base Certificate delivered
immediately succeeding such appraisal.

 

(b)                                 Conduct a physical count of the Inventory
either through periodic cycle counts or wall to wall counts consistent with past
practices, so that all Inventory is subject to such counts at least once each
year.

 

8.13                        Further Assurances

 

Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (i) correct any material defect or error that may be
discovered in any Credit Document or in the execution, acknowledgment, filing or
recordation thereof, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (A) carry out more effectively
the purposes of the Credit Documents, (B) to the fullest extent permitted by
applicable law, subject any Credit Party’s properties, assets, rights or
interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (C) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder and (D) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under any
Credit Document or under any other instrument executed in connection with any
Credit Document to which any Credit Party is or is to be a party, and if and to
the extent necessary, cause each of its Subsidiaries to do so.

 

8.14                        Depositary Banks

 

Maintain one or more of the Lenders as its principal depository bank, including
for the maintenance of operating, administrative, cash management, collection
activity and other deposit accounts for the conduct of its business.

 

101

--------------------------------------------------------------------------------


 

9.                                      NEGATIVE COVENANTS

 

The Company hereby agrees that it shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly so long as the Commitments
remain in effect or any Loan or Revolving L/C Obligation remains outstanding and
unpaid, any amount remains available to be drawn under any Letter of Credit or
any other amount (other than any Unmatured Surviving Obligations) is owing to
any Lender, any Agent or the Issuing Lenders hereunder (it being understood that
each of the permitted exceptions to each covenant in this Article 9 is in
addition to, and not overlapping with, any other of such permitted exceptions in
such covenant except to the extent expressly provided):

 

9.1                               Financial Condition Covenant

 

Upon the occurrence and during the continuance of a Covenant Trigger Event, the
Company shall maintain a Fixed Charge Coverage Ratio of not less than 1.00:1.00
for the most recent period of four consecutive fiscal quarters for which
financial statements have been, or are required to be, delivered at the time of
occurrence of such Covenant Trigger Event, and each subsequent four fiscal
quarter period ending during the continuance of such Covenant Trigger Event.

 

9.2                               Indebtedness

 

Create, incur, assume or suffer to exist any Indebtedness or Contingent
Obligation, except:

 

(a)                                 Indebtedness of the Company or any
Restricted Subsidiary in connection with the Letters of Credit, the Existing
Letters of Credit and this Agreement;

 

(b)                                 Indebtedness of (i) the Company to any
Restricted Subsidiary; provided that all such Indebtedness shall be subordinated
to the Finance Obligations on the terms and conditions set forth in Exhibit G,
and (ii) any Restricted Subsidiary to the Company or any other Restricted
Subsidiary to the extent the Indebtedness referred to in this clause
(b) evidences a loan or advance permitted under Section 9.7;

 

(c)                                  Indebtedness of the Company evidenced by
the Senior Notes;

 

(d)                                 Indebtedness in respect of non-speculative
derivative contracts;

 

(e)                                  Indebtedness consisting of reimbursement
obligations under surety, indemnity, performance, release and appeal bonds and
guarantees thereof and letters of credit required in the ordinary course of
business or in connection with the enforcement of rights or claims of the
Company or its Restricted Subsidiaries, in each case to the extent a Letter of
Credit supports in whole or in part the obligations of the Company and its
Restricted Subsidiaries with respect to such bonds, guarantees and letters of
credit;

 

(f)                                   Indebtedness of the Company or any
Restricted Subsidiary incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including capital lease obligations,
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and any extension or renewal thereof, provided that (A) such Indebtedness is
incurred prior to or

 

102

--------------------------------------------------------------------------------


 

within 90 days after such acquisition or the completion of such construction or
improvement, (B) the aggregate principal amount of Indebtedness permitted by
this paragraph (f) shall not at any time exceed the greater of (x) $150,000,000
and (y) 3.00% of Consolidated Total Assets as of the last day of the fiscal
quarter ending immediately preceding the date of determination for which the
relevant financial information has been delivered to the Lenders pursuant to
Section 8.1 or 8.2, as applicable and (C) such Indebtedness is not incurred or
assumed in connection with any Permitted Acquisition or Permitted Foreign
Acquisition;

 

(g)                                  Indebtedness owed to a seller in a
Permitted Acquisition, Permitted Foreign Acquisition or a Permitted Joint
Venture or to a buyer in a disposition permitted under clause (e) or (f) of
Section 9.6 that (i) relates to customary post-closing adjustments with respect
to accounts receivable, accounts payable, net worth and/or similar items
typically subject to post-closing adjustments in similar transactions, and are
outstanding for a period of one (1) year or less following the creation thereof
or (ii) relates to customary indemnities granted to the seller or buyer in the
transaction;

 

(h)                                 other Indebtedness of the Company or any
Restricted Subsidiary incurred in the ordinary course of business in an
aggregate principal amount not to exceed the greater of (x) $150,000,000 and
(y) 3% of Consolidated Total Assets as of the last day of the fiscal quarter
ending immediately preceding the date of determination for which the relevant
financial information has been delivered to the Lenders pursuant to Section 8.1
or 8.2, as applicable;

 

(i)                                     Indebtedness of the Company or any of
its Restricted Subsidiaries existing on the Effective Date and listed on
Schedule 9.2(i) hereto including any extension or renewals or refinancing
thereof, provided the principal amount thereof is not increased;

 

(j)                                    unsecured Indebtedness of the Company or
any Restricted Subsidiary: (i) the principal of which is not required to be
repaid, in whole or in part, before the date that is the 90th day following the
later of the Revolving Credit Termination Date, (ii) that is subordinated in
right of payment to the Company’s indebtedness, obligations and liabilities to
the Lenders under the Credit Documents pursuant to payment and subordination
provisions satisfactory in form and substance to the Administrative Agent,
(iii) is issued pursuant to credit documents having covenants and events of
default that are no less favorable, including with respect to rights of
acceleration, taken as a whole, to the Company than the terms hereof or are
otherwise reasonably satisfactory in form and substance to the Administrative
Agent, and (iv) if, after giving effect to the incurrence thereof and the
application of the proceeds thereof on a pro forma basis, the Company is in
compliance with the Required Ratios;

 

(k)                                 senior unsecured Indebtedness of the Company
or any Restricted Subsidiary: (i) the principal of which is not required to be
repaid, in whole or in part, before the date that is the 90th day following the
later of the Revolving Credit Termination Date; (ii) which is issued pursuant to
documents having covenants and events of default that are no less favorable,
including with respect to rights of acceleration, taken as a whole, to the
Company than the terms hereof and the terms of the Senior Notes as in effect on
the Effective Date; and (iii) if, after giving effect to the incurrence thereof
and the application

 

103

--------------------------------------------------------------------------------


 

of the proceeds thereof, (A) the Company is in compliance with the Required
Ratios and (B) the Secured Leverage Ratio of the Company and its Restricted
Subsidiaries is less than 2.75 to 1.00, in each case calculated on a pro forma
basis as of the last day of the fiscal quarter ending immediately preceding the
date of the incurrence of any such senior unsecured Indebtedness for which the
relevant financial information has been delivered to the Lenders pursuant to
Section 8.1 or 8.2, as applicable, after giving effect to the incurrence of such
senior unsecured Indebtedness as if it had been made on the first day of the
Measurement Period ending on the last day of such fiscal quarter;

 

(l)                                     the following Contingent Obligations:

 

(i)                                   guarantees of obligations to third parties
made in the ordinary course of business in connection with relocation of
employees of the Company or any of its Restricted Subsidiaries;

 

(ii)                                guarantees by the Company and its Restricted
Subsidiaries incurred in the ordinary course of business for an aggregate amount
not to exceed $50,000,000 at any one time; provided, however, that any such
guarantee granted by a Restricted Subsidiary shall only be given in accordance
with Section 9.15 hereof;

 

(iii)                             Contingent Obligations existing on the
Effective Date and described in Schedule 9.2(l) including any extensions or
renewals thereof;

 

(iv)                            Contingent Obligations in respect of derivative
contracts;

 

(v)                               Contingent Obligations pursuant to the Credit
Documents;

 

(vi)                            guarantees by (i) the Company of Indebtedness of
its Restricted Subsidiaries permitted under Section 9.2(g) and (ii) the Company
or any Restricted Subsidiary of other obligations of Restricted Subsidiaries not
prohibited hereunder; and

 

(vii)                         guarantees by any Restricted Subsidiary of
Indebtedness and other obligations of the Company or any Restricted Subsidiary;
provided that the Indebtedness or obligations so guaranteed is either permitted
pursuant to this Section 9.2 or not prohibited hereunder; and provided further
that any such guarantees shall only be given in accordance with Section 9.15
hereof;

 

(m)                             Indebtedness of Foreign Subsidiaries in respect
of netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and similar arrangements in the ordinary
course of business, in an aggregate principal amount not to exceed $25,000,000
at any time; and

 

(n)                                 Indebtedness of the Company or any
Restricted Subsidiary in respect of one or more series of secured notes or term
loans or unsecured term loans or notes that are issued in a public offering,
Rule 144A or other private placement, or a bridge financing in lieu of the
foregoing that otherwise converts into permanent Incremental Equivalent Debt (as
defined below), in each case that are issued or made in lieu of Revolving Credit
Commitments Increases pursuant to an indenture or a note purchase agreement or
otherwise (the

 

104

--------------------------------------------------------------------------------


 

“Incremental Equivalent Debt”); provided that (i) the aggregate principal amount
of all Incremental Equivalent Debt issued pursuant to this clause shall not,
together with all Revolving Credit Commitments Increases, exceed $250,000,000,
(ii) such notes or loans do not mature prior to the date that is the 90th day
following the later of the Revolving Credit Termination Date, (iii) such notes
or loans do not require mandatory prepayments to be made except customary asset
sale or change of control provisions, (iv) to the extent secured by Liens on the
ABL First Priority Collateral, shall be secured on a junior lien basis to the
Revolving Credit Facility, (v) to the extent secured, shall not be secured by
any lien on any asset of the Company or any Subsidiary Guarantor that does not
also secure the Revolving Credit Facility, or be guaranteed by any person other
than the Subsidiary Guarantors and (vi) to the extent secured, shall be subject
to customary intercreditor arrangements reasonably satisfactory to the
Administrative Agent.

 

9.3                               Limitation on Liens

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets, income or profits, whether now owned or hereafter acquired, or sign or
file or suffer to exist under the UCC of any jurisdiction a financing statement
that names the Company or any of its Restricted Subsidiaries as debtor, or
assign any accounts or other right to receive income, except:

 

(a)                                 Liens for Taxes, assessments or other
governmental charges not yet due and payable or which are being contested in
good faith and by appropriate proceedings if adequate reserves with respect
thereto are maintained on the books of the Company or such Restricted
Subsidiary, as the case may be, in accordance with GAAP;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
landlords’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business in respect of obligations which do not, individually
or in the aggregate, materially impair the use of any of the assets or
properties of the Company or any Restricted Subsidiary or which are not overdue
by more than 30 days or which are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the Company or such Restricted Subsidiary, as the case may be,
in accordance with GAAP;

 

(c)                                  pledges or deposits in connection with
workmen’s compensation, unemployment insurance and other social security
legislation;

 

(d)                                 easements, right-of-way, zoning and similar
restrictions and other similar encumbrances or title defects incurred, or leases
or subleases or licenses granted to others, in the ordinary course of business,
which, in the aggregate, are not substantial in amount, and which do not in any
case materially detract from the value of the property subject thereto or do not
interfere with or adversely affect in any material respect the ordinary conduct
of the business of the Company and its Restricted Subsidiaries taken as a whole;

 

(e)                                  Liens in favor of the Collateral Agents for
the benefit of the Secured Parties pursuant to the Credit Documents and bankers’
liens arising by operation of law;

 

105

--------------------------------------------------------------------------------

 


 

(f)                                   Liens on assets of entities or Persons
which become Restricted Subsidiaries of the Company after the date hereof;
provided that such Liens exist at the time such entities or Persons become
Restricted Subsidiaries and are not created in anticipation thereof;

 

(g)                                  Liens on documents of title and the
property covered thereby securing Indebtedness in respect of the Letters of
Credit;

 

(h)                                 Liens in existence on the Effective Date and
described in Schedule 9.3 and renewals thereof in amounts not to exceed the
amounts listed on such Schedule 9.3;

 

(i)                                     Liens on assets acquired in connection
with a Permitted Acquisition or a Permitted Foreign Acquisition; provided that
such Liens (A) exist at the time of the Permitted Acquisition or Permitted
Foreign Acquisition in question and are not created in anticipation thereof, and
(B) are not extended to cover other assets of the Company or any of its
Restricted Subsidiaries;

 

(j)                                    any leases or licenses of any
intellectual property or intangible assets or entering into any franchise
agreement in the ordinary course of business;

 

(k)                                 deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, licenses, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(l)                                     Liens securing Indebtedness owing to the
Company or any Restricted Subsidiary under Section 9.2(b)(ii);

 

(m)                             Liens on fixed or capital assets acquired,
constructed or improved by the Company or any Restricted Subsidiary; provided
that (i) such security interests secure only Indebtedness permitted by
Section 9.2(f), (ii) such security interests and the Indebtedness secured
thereby are incurred prior to or within 90 days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets, (iv) such security interests shall not apply to any
other property or assets of the Company or any Restricted Subsidiary, and
(v) such security interests shall not interfere with the security and priority
of the Liens granted to the Collateral Agents for the benefit of the Secured
Parties;

 

(n)                                 Liens to secure Indebtedness permitted under
Section 9.2(h) if (i) no Default or Event of Default has occurred and is
continuing or would exist after giving effect thereto, (ii) such Liens shall not
attach to any Collateral or interfere with the security and priority of the
Liens granted to the Collateral Agents for the benefit of the Secured Parties
and (iii) if the aggregate amount of obligations secured by Liens existing in
reliance on this clause (n) is either (A) less than $25,000,000 or (B) if
$25,000,000 or greater, then the Secured Leverage Ratio of the Company and its
Restricted Subsidiaries is less than 2.75 to 1.00 (calculated on a pro forma
basis as of the last day of the fiscal quarter ending immediately preceding the
date of the incurrence of such Indebtedness for which the relevant financial
information has been delivered to the Lenders pursuant to Section 8.1 or 8.2, as
applicable,

 

106

--------------------------------------------------------------------------------


 

giving effect to the incurrence of such as if it had been made on the first day
of the Measurement Period ending on the last day of such fiscal quarter);

 

(o)                                 judgment liens in respect of judgments that
do not constitute an Event of Default under Section 10.1(h);

 

(p)                                 Liens arising from precautionary UCC filings
or similar filings relating to (x) Operating Leases and (y) sub-leasing and/or
chartering arrangements relating to aircrafts;

 

(q)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(r)                                    Liens on insurance proceeds securing the
payment of financed insurance premiums (provided that such Liens extend only to
such insurance proceeds and not to any other property or assets);

 

(s)                                   Liens on (i) cash deposits made to secure
the obligations of the Company and/or its Restricted Subsidiaries under
corporate or employee credit card programs up to a maximum aggregate amount of
deposits not to exceed $10,000,000 at any time, and (ii) assets of the Company
and/or its Restricted Subsidiaries that were purchased using corporate or
employee credit cards to secure the obligations of the Company and/or its
Restricted Subsidiaries under programs pursuant to which such credit cards were
issued, in each case pursuant to corporate or employee credit card programs
entered into in the ordinary course of business; and

 

(t)                                    Liens to secure Indebtedness permitted
under Section 9.2(n), provided that to the extent such Indebtedness is secured
by Liens on the ABL First Priority Collateral, such Liens shall be on a junior
lien basis to the Revolving Credit Facility and shall be subject to customary
intercreditor arrangements reasonably satisfactory to the Administrative Agent.

 

No Liens shall be permitted to exist, directly or indirectly (i) on the
Collateral (as defined in the Pledge and Security Agreements), other than Liens
created under the Pledge and Security Agreements and under clauses (a) or
(t) above, or (ii) except as permitted under clauses (a), (f), (i) and
(j) above, on material trademarks.

 

9.4                               [Reserved]

 

9.5                               Prohibition on Fundamental Changes

 

Enter into any transaction or acquisition of, or merger or consolidation or
amalgamation with, any other Person (including any Subsidiary or Affiliate of
the Company or any of its Subsidiaries), or transfer all or substantially all of
its assets to any Subsidiary, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or engage in any type of business other
than of the same general type now conducted by it or as contemplated by the
Form 10-K and those reasonably related or incidental thereto, or with respect to
the Company, reorganize in any foreign jurisdiction, except for (a) any merger
of any Subsidiary into (i) the Company provided the Company is the surviving
entity or (ii)(A) any Domestic Subsidiary or (B) in the case of a Foreign
Subsidiary, into any other Foreign Subsidiary; provided, in each case, that if
one of the parties of such merger is a

 

107

--------------------------------------------------------------------------------


 

Subsidiary Guarantor then, the surviving entity shall be or become a Subsidiary
Guarantor; (b) any merger of any Domestic Subsidiary into a Foreign Subsidiary
in connection with an Investment permitted under Section 9.7; (c) liquidation or
dissolution of any Subsidiary, provided that all assets of such Subsidiary are
transferred to the Company or to a Wholly-Owned Domestic Subsidiary Guarantor;
(d) any merger, consolidation or amalgamation of any non-Subsidiary Guarantor
with a non-Subsidiary Guarantor; and (e) transactions otherwise expressly
permitted under this Agreement; and (f) the Company or any Subsidiary of the
Company may effect the ESG Spin-Off.

 

9.6                               Prohibition on Sale of Assets

 

Convey, sell, lease, assign, transfer or otherwise dispose of any of its
property, business or assets (including, without limitation, tax benefits,
receivables and leasehold interests), whether now owned or hereafter acquired
except:

 

(a)                                 for the sale or other disposition of any
tangible personal property that, in the reasonable judgment of the Company, has
become uneconomic, obsolete or worn out, and which is disposed of in the
ordinary course of business;

 

(b)                                 for sales or other dispositions of inventory
made in the ordinary course of business and dispositions, assignments or
abandonment of intellectual property in the ordinary course of business;

 

(c)                                  that any Restricted Subsidiary may sell,
lease, transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Company, and the Company and its Restricted
Subsidiaries may make Investments permitted by Section 9.7;

 

(d)                                 that (i) any Foreign Subsidiary of the
Company may sell, lease, transfer or otherwise dispose of any or all of its
assets (upon voluntary liquidation or by merger, consolidation, transfer of
assets, or otherwise) to the Company or a Wholly-Owned Subsidiary of the
Company, (ii) any Subsidiary of the Company which is not a Credit Party may sell
or otherwise dispose of, or part control of any or all of, the capital stock of,
or other equity interests in, any Subsidiary of the Company to a Wholly-Owned
Subsidiary of the Company, and (iii) any Subsidiary of the Company which is not
a Credit Party may sell or otherwise dispose of, or part control of any or all
of, the capital stock of, or other equity interests in, any Subsidiary of the
Company to a Wholly-Owned Subsidiary of the Company which is a Credit Party;
provided that in any case such transfer shall not cause a Domestic Subsidiary to
become a Foreign Subsidiary;

 

(e)                                  for the sale or other disposition by the
Company or any of its Restricted Subsidiaries of any assets described on
Schedule 9.6 hereto consummated after the Effective Date, provided that such
sale or other disposition shall be made for fair value on an arm’s-length basis;

 

(f)                                   for the sale or other disposition by the
Company or any of its Restricted Subsidiaries of other assets consummated after
the Effective Date, provided that (i) such sale or other disposition shall be
made for fair value on an arm’s-length basis and (ii) the consideration for such
sale or other disposition consists of cash and Cash Equivalents, assets (other
than

 

108

--------------------------------------------------------------------------------


 

capital stock and equity interests) which can be employed in the same business
as the Company and its Restricted Subsidiaries are engaged in or a related
business and promissory notes and other debt obligations of the purchaser of the
assets being sold or disposed of, provided that not more than 25% of the
purchase price payable in connection with any such sale or disposition shall be
in the form of promissory notes or other debt obligations of the purchaser of
such assets;

 

(g)                                  any leases or licenses of property in the
ordinary course of business;

 

(h)                                 any leases or licenses of any intellectual
property or intangible assets or entering into any franchise agreement in the
ordinary course of business;

 

(i)                                     the transfer of inventory prior to the
date that is 30 months after the Effective Date, up to a maximum aggregate
amount of $275,000,000, from the Company to non-Subsidiary Guarantors in
connection with the Company’s international tax initiatives;

 

(j)                                    sales, conveyances, transfers or other
dispositions of personal property, leases and other assets of the Company and
its Restricted Subsidiaries not permitted under clauses (a), (b), (c), (d) or
(e) above, having an aggregate fair market value not exceeding $10,000,000 in
each fiscal year; and

 

(k)                                 any disposition, transfer, sale or
assignment permitted under Section 9.5 (other than any described in clause
(e) of Section 9.5) ; and

 

(l)                                     the Company or any Restricted Subsidiary
of the Company may effect the ESG Spin-Off.

 

The Company and its Restricted Subsidiaries shall not convey, sell, lease,
assign, transfer or otherwise dispose of any material trademarks except as
permitted by clauses (e), (g), (h) and (j) above. On or prior to giving effect
to any disposition of assets by the Company which would impact the calculation
of the Borrowing Base in an amount in excess of $10,000,000, the Company shall
have delivered an updated Borrowing Base Certificate setting forth the
calculation of the Borrowing Base after giving effect to such disposition.

 

9.7                               Limitation on Investments, Loans and Advances

 

Make any advance, loan, extension of credit or capital contribution to, or
purchase any stock, bonds, notes, debentures or other securities of, or any
assets constituting a business unit of, or make or maintain any other investment
(each an Investment and, collectively, Investments) in, any Person, except
(subject to the final sentence of this Section 9.7) the following:

 

(a)                                 (i) loans or advances in respect of
intercompany accounts attributable to the operation of the Company’s cash
management system, (ii) loans or advances by the Company or any Restricted
Subsidiary to the Company or any Restricted Subsidiary for working capital needs
so long as such loans or advances constitute Indebtedness of the primary obligor
that is not subordinate to any other Indebtedness of such obligor and, if
evidenced by a promissory note, instrument or other writing and owed to the
Company or any Subsidiary Guarantor, shall be pledged to the relevant Collateral
Agent, and provided that the aggregate outstanding principal amount of all such
loans, when aggregated with the

 

109

--------------------------------------------------------------------------------


 

aggregate amount of all Investments made by the Company and the Restricted
Subsidiaries in its Subsidiaries pursuant to clause (b)(i) below, shall not
exceed five percent (5%) of the Consolidated Total Assets, (iii) loans or
advances to the Company or any Subsidiary Guarantor which are subordinated to
the Finance Obligations on the terms and conditions set forth in Exhibit G and
(iv) loans or advances by any Subsidiary that is not a Credit Party to any other
Subsidiary that is not a Credit Party;

 

(b)                                 (i) Investments by the Company or a
Subsidiary Guarantor in Domestic Subsidiaries of the Company that are not Credit
Parties in an aggregate amount, when taken together with the aggregate amount of
all outstanding loans and advances made pursuant to clause (a)(ii) above, not
exceeding five percent (5%) of the Consolidated Total Assets; (ii) Investments
by the Company or a Domestic Subsidiary in Foreign Subsidiaries of the Company
in an aggregate amount not exceeding $100,000,000 for all such Investments made
or committed to be made from and after the Effective Date plus an amount equal
to any returns of capital or sales proceeds actually received in cash in respect
of any such Investments (which amount shall not exceed the amount of such
investment valued at cost at the time such investment was made); and
(iii) Investments by any Subsidiary that is not a Credit Party in any other
Subsidiary that is not a Credit Party;

 

(c)                                  Investments by the Company or any of its
Restricted Subsidiaries in Restricted Subsidiaries of the Company which are
Credit Parties;

 

(d)                                 any Domestic Subsidiary of the Company which
is not a Credit Party may make Investments in the Company or any Domestic
Subsidiary (by way of capital contribution or otherwise), and any Foreign
Subsidiary of the Company may make Investments in the Company or any other
Foreign Subsidiary (by way of capital contribution or otherwise);

 

(e)                                  the Company or any Restricted Subsidiary
may invest in, acquire and hold cash and Cash Equivalents;

 

(f)                                   the Company or any of its Restricted
Subsidiaries may make travel and entertainment advances and relocation loans in
the ordinary course of business to officers, employees and agents of the Company
or any such Restricted Subsidiary;

 

(g)                                  the Company or any of its Restricted
Subsidiaries may make payroll advances in the ordinary course of business;

 

(h)                                 the Company or any of its Restricted
Subsidiaries may acquire and hold receivables owing to it, if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms (provided that nothing in this clause
(h) shall prevent the Company or any Restricted Subsidiary from offering such
concessionary trade terms, or from receiving such Investments in connection with
the bankruptcy or reorganization of their respective suppliers or customers or
the settlement of disputes with such customers or suppliers arising in the
ordinary course of business, as management deems reasonable in the
circumstances);

 

(i)                                     the Company and its Restricted
Subsidiaries may make Investments in connection with asset sales permitted by
Section 9.6 or to which the Required Lenders consent;

 

110

--------------------------------------------------------------------------------


 

(j)                                    Investments, loans and advances of the
Company or any Restricted Subsidiary existing on the Effective Date and
described on Schedule 9.7 hereto;

 

(k)                                 so long as no Default or Event of Default
has occurred and is continuing or would exist after giving effect to such
transaction, the Company and its Restricted Subsidiaries may make Permitted
Acquisitions, Permitted Foreign Acquisitions and Investments in Permitted Joint
Ventures, provided that (i) after giving effect thereto either
(A) (1) Availability is at least 15% of the Line Cap at such time and for the
immediately preceding 60 days and (2) the Fixed Charge Coverage Ratio, on a pro
forma basis, is at least 1.0 to 1.0 or (B) Availability is at least 20% of the
Line Cap at such time and for the immediately preceding 60 days, after giving
pro forma effect to such transaction and to any other event occurring after such
period as to which pro forma recalculation is appropriate (including any other
transaction described in Sections 9.6 and 9.7 occurring after such period) as if
such acquisition had occurred as of the first day of such period; (ii) the
Secured Leverage Ratio of the Company and its Restricted Subsidiaries is less
than 2.75 to 1.00 (calculated on a pro forma basis as of the last day of the
fiscal quarter ending immediately preceding the effective date of such Permitted
Acquisition or other Investment for which the relevant financial information has
been delivered to the Lenders pursuant to Section 8.1 or 8.2, as applicable,
giving effect to such Permitted Acquisition or Investment as if it had been made
on the first day of the Measurement Period ending on the last day of such fiscal
quarter); (iii) if any Person shall become a Domestic Subsidiary of the Company
by virtue of a Permitted Acquisition, then, unless all or substantially all of
the assets of such Person are transferred to the Company (by merger of such
Person with and into the Company or otherwise) within 90 days after the date
such Person first become a Domestic Subsidiary of the Company, the Company shall
cause such Person to become a Credit Party and shall cause each such Person to
comply with the requirements set forth in Section 8.10, and (iv) no Permitted
Foreign Acquisition or Permitted Joint Venture may be made of, with or in
consideration of any assets which before or after giving effect to such
Investment are (or are required to be) Collateral other than as required under
Section 8.10;

 

(l)                                     Investments received in connection with
the bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

 

(m)                             additional Investments, provided that both
immediately before such Investment is made and immediately after giving effect
thereto, the Payment Conditions shall be satisfied; and

 

(n)                                 Investments permitted under Section 9.6(i) ;
and

 

(o)                                 Investments to effect the ESG Spin-Off.

 

9.8                               Amendments to Documents

 

No Credit Party will, nor will they permit any of their respective Restricted
Subsidiaries to, amend, modify or waive, its certificate of incorporation,
bylaws or other organizational documents, in each case if the effect of such
amendment, modification or waiver would be materially adverse to the Lenders.

 

111

--------------------------------------------------------------------------------


 

9.9                               Limitation on Dividends

 

Declare any dividends on any shares of any class of stock, or make any payment
on account of, or set apart assets for a sinking or other analogous fund for,
the purchase, redemption, retirement or other acquisition of any shares of any
class of stock, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of the Company or any of its Restricted
Subsidiaries; except that:

 

(a)                                 [reserved];

 

(b)                                 Restricted Subsidiaries may pay dividends
directly or indirectly to the Company or to Wholly-Owned Domestic Subsidiaries
and Foreign Subsidiaries may pay dividends directly or indirectly to Foreign
Subsidiaries which are directly or indirectly wholly-owned by the Company or a
Restricted Subsidiary;

 

(c)                                  the Company and its Restricted Subsidiaries
may pay or make dividends or distributions to any holder of its capital stock in
the form of additional shares of capital stock of the same class and type;

 

(d)                                 the Company may effect one or more Qualified
Stock Repurchases if (i) no Default or Event of Default has occurred or would
occur after giving effect thereto, (ii) the Company shall be in compliance with
the Required Ratios calculated on a pro-forma basis as of the last day of the
fiscal quarter ending immediately preceding the date of such Qualified Stock
Repurchase for which the relevant financial information has been delivered to
the Lenders pursuant to Section 8.1 or 8.2, as applicable, giving effect to such
Qualified Stock Repurchase as if it had been made on the first day of the
Measurement Period ending on the last day of such fiscal quarter and (iii) if at
the time of any Qualified Stock Repurchase the Secured Leverage Ratio of the
Company and its Restricted Subsidiaries equals or exceeds 2.75 to 1.00
(calculated on a pro forma basis as of the last day of the fiscal quarter ending
immediately preceding the date of any such Qualified Stock Repurchase for which
the relevant financial information has been delivered to the Lenders pursuant to
Section 8.1 or 8.2, as applicable, giving effect to such Qualified Stock
Repurchase as if it had been made on the first day of the Measurement Period
ending on the last day of such fiscal quarter), the maximum aggregate
consideration for all such Qualified Stock Repurchases made pursuant to this
clause (d) from and after the Effective Date shall not exceed $250,000,000 in
the aggregate after the Effective Date; and

 

(e)                                  the Company may declare and pay cash
dividends or cash distributions to any holders of its Equity Interests and may
effect one or more Qualified Stock Repurchases, provided that both immediately
before such payment is made and immediately after giving effect thereto, the
Payment Conditions shall be satisfied ; and

 

(f)                                   the Company or any Restricted Subsidiary
may effect the ESG Spin-Off.

 

9.10                        Transaction with Affiliates

 

Enter into after the date hereof any transaction, including, without limitation,
any purchase, sale, lease or exchange of property or the rendering of any
service, with any Affiliate except (a) for

 

112

--------------------------------------------------------------------------------


 

transactions which are otherwise permitted under this Agreement and which are in
the ordinary course of the Company’s or a Subsidiary’s business and which are
upon fair and reasonable terms no less favorable to the Company or such
Subsidiary than it would obtain in a hypothetical comparable arm’s length
transaction with a Person not an Affiliate, or (b) as permitted under
Section 9.2(b) and (i), Section 9.3(l), Section 9.2(l)(i), (iii), (vi) and
(vii), Section 9.5, Section 9.6(c), (d) and (i), Section 9.7 and Section 9.9,
(c) transactions among the Company and its Wholly-Owned Subsidiaries not
prohibited under this Agreement or, (d) as set forth on Schedule 9.10 or
(e) transactions with Affiliates pursuant to or contemplated by the ESG Spin-Off
Agreements; provided that nothing in this Section 9.10 shall prohibit the
Company or its Restricted Subsidiaries from engaging in the following
transactions: (x) the performance of the Company’s or any Restricted
Subsidiary’s obligations under any employment contract, collective bargaining
agreement, employee benefit plan, related trust agreement or any other similar
arrangement heretofore or hereafter entered into in the ordinary course of
business, (y) the payment of compensation to employees, officers, directors or
consultants in the ordinary course of business or (z) the maintenance of benefit
programs or arrangements for employees, officers or directors, including,
without limitation, vacation plans, health and life insurance plans, deferred
compensation plans, and retirement or savings plans and similar plans, in each
case, in the ordinary course of business.

 

9.11                        [Reserved]

 

9.12                        Other Indebtedness

 

(a)                                 Prepayments and Repayments of Indebtedness.
Prepay, redeem, purchase, acquire, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of, any Indebtedness, except for: (i) the repayment of
the Obligations in accordance with this Agreement; (ii) the repayment to one or
more Cash Management Banks of Cash Management Obligations in accordance with one
or more Cash Management Agreements; (iii) the repayment to one or more Hedge
Banks of Swap Obligations in accordance with one or more Swap Contracts;
(iv) regularly scheduled or required repayments or redemptions of
non-subordinated Indebtedness permitted under Section 9.2; and (v) the optional
repayments and prepayments of an unlimited amount of Indebtedness permitted
under Section 9.2, provided that both immediately before such optional repayment
and prepayment is made and immediately after giving effect thereto, the Payment
Conditions shall be satisfied.

 

(b)                                 Senior Notes Documents. Waive or otherwise
relinquish any of its rights or causes of action arising under or arising out of
the terms of the Senior Notes or consent to any amendment, modification or
supplement to the terms of the Senior Notes or the Senior Note Documents that is
adverse to the interests of the Lenders except with the consent of the Required
Lenders; provided that, for the avoidance of doubt, any amendment, modification
or supplement to the terms of the Senior Notes or the Senior Note Documents in
connection with permitting the ESG Spin-Off shall be permitted under this clause
(b).

 

113

--------------------------------------------------------------------------------


 

9.13                        Fiscal Year

 

Permit the fiscal year of the Company to end on a day other than January 31,
unless the Company shall have given at least 45 days prior written notice to the
Administrative Agent.

 

9.14                        [Reserved]

 

9.15                        Limitation on Guarantees

 

The Company will not permit any Restricted Subsidiary to, directly, or
indirectly, incur or assume any guarantee of any Indebtedness of any other
entity, unless such Restricted Subsidiary is already a Credit Party or
contemporaneously therewith, effective provision is made to guarantee the
Finance Obligations equally and ratably with (or on a senior secured basis to,
if applicable) such other Indebtedness for so long as such other Indebtedness is
so guaranteed. Any guarantee required to be given under this Section 9.15 shall
be pursuant to the Guaranty or another similar agreement in form and substance
satisfactory to the Administrative Agent.

 

9.16                        Independence of Covenants

 

All covenants contained herein shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that such action or condition would be permitted by an exception to, or
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of a Default if such action is taken or condition exists.

 

10.                               EVENTS OF DEFAULT

 

10.1                        Events of Default

 

Upon the occurrence of any of the following events:

 

(a)                                 the Company shall fail (i) to pay any
principal of any Loan when due in accordance with the terms hereof or thereof or
to reimburse the Issuing Lender in accordance with Section 2.6 or (ii) to pay
any interest on any Loan or any other amount payable hereunder within three
Business Days after any such interest or other amount becomes due in accordance
with the terms thereof or hereof; or

 

(b)                                 any representation or warranty made or
deemed made by any Credit Party in any Credit Document or which is contained in
any certificate, guarantee, document or financial or other statement furnished
under or in connection with this Agreement shall prove to have been incorrect in
any material respect on or as of the date made or deemed made; or

 

(c)                                  the Company shall default in the observance
or performance of any agreement contained in Sections 2.2, 8.1, 8.2, 8.8, 8.9,
8.10, or Article 9 of this Agreement or Section 3.6 of the Pledge and Security
Agreement, provided that, (i) with respect to any default in the observance or
performance of any agreement contained in Sections 8.2(c) through (e), 8.8 and
8.9(ii) through (vi), such default shall continue unremedied for a period of 10
days and (ii) with respect to any default in the observance or performance of
any agreement contained in Section 8.2(f), such default shall continue
unremedied for a period of 5 days (or, during the requirement to provide
Borrowing Base Certificates on a weekly basis, one Business Day) ; or

 

114

--------------------------------------------------------------------------------


 

(d)                                 any Credit Party shall default in the
observance or performance of any other term, covenant, or agreement contained in
any Credit Document, and such default shall continue unremedied for a period of
30 days; or

 

(e)                                  the Company or any of its Restricted
Subsidiaries shall (i) default in any payment of principal of or interest on any
Indebtedness (other than the Loans, the Revolving L/C Obligations and any
intercompany debt (which, if any such intercompany debt consists of loans or
advances to the Company or to one or more Subsidiary Guarantors, is subordinated
to the Finance Obligations on the terms and conditions set forth in Exhibit G))
or in the payment of any Contingent Obligation, beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness or
Contingent Obligation was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or Contingent Obligation or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Contingent Obligation (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity, any applicable grace period having expired, or
such Contingent Obligation to become payable, any applicable grace period having
expired, provided that the aggregate principal amount of all such Indebtedness
and Contingent Obligations which would then become due or payable as described
in this Section 10.1(e) would equal or exceed $25,000,000; or

 

(f)                                   (i) the Company or any of its Restricted
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
assets, or the Company or any such Restricted Subsidiary shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Company or any such Restricted Subsidiary any case, proceeding or
other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(i) there shall be commenced against the Company or any such Restricted
Subsidiary any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (ii) the Company or any
such Restricted Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (iii) the Company or any such
Restricted Subsidiary shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due; or

 

115

--------------------------------------------------------------------------------

 


 

(g)           (i) any failure to meet the minimum funding standard (as defined
in Section 302 of ERISA), whether or not waived, shall exist with respect to any
Single Employer Plan, (ii) a Reportable Event (other than a Reportable Event
with respect to which the 30-day notice requirement under Section 4043 of ERISA
has been waived) shall occur with respect to, or proceedings to have a trustee
appointed shall commence with respect to, or a trustee shall be appointed to
administer or to terminate, any Single Employer Plan, which Reportable Event or
institution of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, and, in the case of a Reportable Event,
such Reportable Event shall continue unremedied for ten days after notice of
such Reportable Event pursuant to Section 4043(a), (c) or (d) of ERISA is given
and, in the case of the institution of proceedings, such proceedings shall
continue for ten days after commencement thereof or (iii) any Single Employer
Plan shall terminate for purposes of Title IV of ERISA; and in each case in
clauses (i) through (iii) above, such event or condition, together with all
other such events or conditions relating to such Single Employer Plans, if any,
could reasonably be expected to subject the Company or any of its Restricted
Subsidiaries to any tax, penalty or other liabilities which, individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect; or

 

(h)           one or more judgments or decrees shall be entered against the
Company or any of its Restricted Subsidiaries involving in the aggregate a
liability (not paid or fully covered by insurance or indemnity) of $25,000,000
or more to the extent that all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within the time required by
the terms of such judgment; or

 

(i)            except as contemplated by this Agreement, any guarantee of this
Agreement given pursuant to the terms hereof shall cease, for any reason, and in
any material respect, to be in full force and effect or any Credit Party shall
so assert in writing; or

 

(j)            except as contemplated by this Agreement or as provided in
Section 12.1, any Credit Party shall breach any covenant or agreement contained
in any Collateral Document with the effect that such Collateral Document shall
cease to be in full force and effect or the Lien granted thereby shall cease to
be a first priority Lien (subject to Permitted Liens) or any Collateral Document
shall assert in writing that any Collateral Document is no longer in full force
and or effect or the Lien granted thereby is no longer a first priority Lien; or

 

(k)           a Change of Control shall occur;

 

then, and in any such event, (i) if such event is an Event of Default with
respect to the Company specified in clause (i) or (ii) of paragraph (f) above,
automatically (A) the Commitments and the Issuing Lender’s obligation to issue
Letters of Credit shall immediately terminate and the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement and
the Loans shall immediately become due and payable, (B) all obligations of the
Company in respect of the Letters of Credit, although contingent and unmatured,
shall become immediately due and payable and the Issuing Lender’s obligation to
issue Letters of Credit shall immediately terminate, and (C) the obligation of
the Company to Cash Collateralize the Revolving L/C Obligations shall
automatically become effective; and (ii) if such event is any other Event of

 

116

--------------------------------------------------------------------------------


 

Default, so long as any such Event of Default shall be continuing, either or
both of the following actions may be taken: (A) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Company declare the
Commitments and the Issuing Lender’s obligation to issue Letters of Credit to be
terminated forthwith, whereupon the Commitments and such obligation shall
immediately terminate; and (B) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice of default to the Company (x) declare all
or a portion of the Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement and the Loans to be due and payable
forthwith, whereupon the same shall immediately become due and payable, and
(y) declare all or a portion of the obligations of the Company in respect of the
Letters of Credit, although contingent and unmatured, to be due and payable
forthwith, whereupon the same shall immediately become due and payable and/or
demand that the Company discharge any or all of the obligations supported by the
Letters of Credit by paying or prepaying any amount due or to become due in
respect of such obligations. All payments under this Article 10 on account of
undrawn Letters of Credit shall be made by the Company directly to a cash
collateral account established by the Administrative Agent for such purpose for
application to the Company’s reimbursement obligations under Section 2.6 as
drafts are presented under the Letters of Credit, with the balance, if any, to
be applied to the Company’s obligations under this Agreement and the Loans as
the Administrative Agent shall determine with the approval of the Required
Lenders. Except as expressly provided above in this Article 10, presentment,
demand, protest and all other notices of any kind are hereby expressly waived.

 

11.          THE SYNDICATION AGENTS; THE DOCUMENTATION AGENTS; THE
ADMINISTRATIVE AGENT; THE ISSUING LENDER

 

11.1        Appointment

 

(a)           Each Lender hereby irrevocably designates and appoints Citigroup
Global Markets Inc., Goldman Sachs Bank, USA, Wells Fargo Bank, N.A., Royal Bank
of Canada and SunTrust Bank as the Syndication Agents of such Lender under this
Agreement and acknowledges that the Syndication Agents, in their respective
capacity as such, shall have no duties or liabilities under the Credit
Documents. Each Lender hereby irrevocably designates and appoints Barclays Bank
PLC, Deutsche Bank Securities Inc., PNC Bank, National Association, Santander
Bank, N.A. and TD Bank, N.A. as the Documentation Agents of such Lender under
this Agreement and acknowledges that the Documentation Agents, in their
respective capacity as such, shall have no duties or liabilities under the
Credit Documents. Each Lender hereby irrevocably designates and appoints JPMCB
as the Administrative Agent under this Agreement and irrevocably authorizes
JPMCB as Administrative Agent and U.S. Collateral Agent for such Lender to take
such action on its behalf under the provisions of the Credit Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent or the U.S. Collateral Agent by the terms of the Credit
Documents, together with such other powers as are reasonably incidental thereto.
Each Lender hereby irrevocably designates and appoints J.P. Morgan Europe
Limited as the European Collateral Agent under this Agreement and under each
European Security Agreement and irrevocably authorizes J.P. Morgan Europe
Limited as European Collateral Agent for such Lender to take such action on its
behalf

 

117

--------------------------------------------------------------------------------


 

under the provisions of the Credit Documents and to exercise such powers and
perform such duties as are expressly delegated to the European Collateral Agent
by the terms of the Credit Documents (including, without limitation, to hold the
security interests constituted by the English Security Agreement on trust for
the Secured Parties on the terms and conditions set forth therein), together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, none of the Agents shall
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the
Credit Documents or otherwise exist against any Agent. The Company and each
other Credit Party acknowledges and agrees that the Agents, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company, the other Credit
Parties and their respective Affiliates, and neither any Agent nor any Lender
has any obligation to disclose any of such interests to the Company or any other
Credit Party or any of their respective Affiliates.

 

(b)           In relation to the German Security Agreements the following
additional provisions shall apply:

 

(i)            The European Collateral Agent, with respect to the part of the
Collateral secured pursuant to the German Security Agreements or any other
Collateral created under German law (“German Collateral”), shall:

 

(A)          hold, administer and realize such German Collateral that is
transferred or assigned by way of security
(Sicherungseigentum/Sicherungsabtretung) or otherwise granted to it and is
creating or evidencing a non-accessory security right (nicht akzessorische
Sicherheit) in its own name as trustee (Treuhänder) for the benefit of the
Secured Parties;

 

(B)          hold, administer, and realize any such German Collateral that is
pledged (verpfändet) or otherwise transferred to the European Collateral Agent
and is creating or evidencing an accessory security right (akzessorische
Sicherheit) as agent.

 

(ii)           With respect to the German Collateral, each Secured Party hereby
authorizes and grants a power of attorney, and each future Secured Party by
becoming a party to this Agreement in accordance with Section 12.6 of this
Agreement authorizes, and grants a power of attorney (Vollmacht) to the European
Collateral Agent (whether or not by or through employees or agents) to:

 

(A)          accept as its representative (Stellvertreter) any pledge or other
creation of any accessory security right granted in favor of such Secured Party
in connection with the German Security Agreements and to agree to and execute on
its behalf as its representative (Stellvertreter) any amendments and/or
alterations to any German Security Agreements or any other agreement related to
such German Collateral which creates a pledge or any

 

118

--------------------------------------------------------------------------------


 

other  accessory  security  right  (akzessorische  Sicherheit)  including  the
release or confirmation of release of such security;

 

(B)          execute on behalf of itself and the Secured Parties where relevant
and without the need for any further referral to, or authority from, the Secured
Parties or any other person all necessary releases of any such German Collateral
secured under the German Security Agreements or any other agreement related to
such German Collateral;

 

(C)          realize such Collateral in accordance with the German Security
Agreements or any other agreement securing such German Collateral; and

 

(D)          make, receive all declarations and statements and undertake all
other necessary actions and measures which are necessary or desirable in
connection with such German Collateral or the German Security Agreements or any
other agreement securing the German Collateral;

 

(E)           take such action on its behalf as may from time to time be
authorized under or in accordance with the German Security Agreements; and

 

(F)           exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Secured Parties under the German
Security Agreements together with such powers and discretions as are reasonably
incidental thereto.

 

(iii)          Each of the Secured Parties agrees that, if the courts of Germany
do not recognize or give effect to the trust expressed to be created by this
Agreement or any German Security  Agreement, the relationship of the Secured
Parties to  the  European Collateral Agent shall be construed as one of
principal and agent but, to the extent permissible under the laws of Germany,
all the other provisions of this Agreement shall have full force and effect
between the parties hereto.

 

(iv)          Each Secured Party hereby ratifies and approves, and each future
Secured Party by becoming a party to this Agreement in accordance with Clause
12.6 of this Agreement ratifies and approves, all acts and declarations
previously done by the European Collateral Agent on such person’s behalf
(including for the avoidance of doubt the declarations made by the European
Collateral Agent as representative without power of attorney (Vertreter ohne
Vertretungsmacht) in relation to the creation of any pledge (Pfandrecht) on
behalf and for the benefit of each Secured Party as future pledgee or
otherwise).

 

(v)           For the purpose of performing its rights and obligations as
European Collateral Agent and to make use of any authorization granted under the
German Security Agreements, each Secured Party hereby authorizes, and each
future Secured Party by becoming a party to this Agreement in accordance with
Clause 12.6 of this Agreement authorizes, the European Collateral Agent to act
as its agent (Stellvertreter), and releases the European Collateral Agent from
any restrictions on representing several persons and self-dealing under any
applicable law, and in

 

119

--------------------------------------------------------------------------------


 

particular from the restrictions of Section 181 of the German Civil Code
(Bürgerliches Gesetzbuch). The European Collateral Agent has the power to grant
sub-power of attorney, including the release from the restrictions of section
181 of the German Civil Code (Bürgerliches Gesetzbuch).

 

11.2        Delegation of Duties

 

The Administrative Agent may execute any of its duties under this Agreement and
each of the other Credit Documents by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Without limiting the foregoing, the Administrative Agent may appoint any
of its affiliates as its agent to perform the functions of the Administrative
Agent hereunder relating to the advancing of funds to the Company and
distribution of funds to the Lenders and to perform such other related functions
of the Administrative Agent hereunder as are reasonably incidental to such
functions. Each Collateral Agent may execute any of its duties under this
Agreement and each of the other Credit Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Without limiting the foregoing, each
Collateral Agent may appoint any of its affiliates as its agent to perform the
functions of the Collateral Agent hereunder relating to the advancing of funds
to the Company and distribution of funds to the Lenders and to perform such
other related functions of the relevant Collateral Agent hereunder as are
reasonably incidental to such functions. None of the Agents shall be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care, except as otherwise provided in Section 11.3.

 

11.3        Exculpatory Provisions

 

Neither any Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact, Affiliates or Subsidiaries shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with the Credit Documents (except for its or such Person’s own gross
negligence or willful misconduct to the extent determined by a final,
nonappealable judgment of a court of competent jurisdiction), or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Credit Party or any
officer thereof contained in the Credit Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agents under or in connection with, the Credit Documents or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of the
Credit Documents or for any failure of any Credit Party to perform its
obligations thereunder. None of the Agents shall be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, any Credit Document, or to
inspect the properties, books or records of any Credit Party.

 

11.4        Reliance by Syndication Agents, Documentation Agents, Administrative
Agent or Collateral Agents

 

Any Agent shall be entitled to rely, and shall be fully protected in relying,
upon any note, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, electronic message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice

 

120

--------------------------------------------------------------------------------


 

and statements of legal counsel (including, without limitation, counsel to the
Company), independent accountants and other experts selected by any Agent. The
Agents may deem and treat the payee of any Note as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Agents. The Agents shall be fully justified in
failing or refusing to take any action under any Credit Document unless it shall
first receive such advice or concurrence of the Required Lenders or
Supermajority Lenders, as applicable (or, where unanimous consent of the Lenders
is expressly required hereunder, such Lenders) as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Agents shall in all cases be fully
protected in acting, or in refraining from acting, under any Credit Document in
accordance with a request of the Required Lenders or Supermajority Lenders, as
applicable, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Notes.

 

11.5        Notice of Default

 

None of the Agents shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless such Agent has received
written notice from a Lender or the Company referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
notice of default. In the event that any Agent receives such a notice, such
Agent shall promptly give notice thereof to the Lenders. The Administrative
Agent shall take such action with respect to such Default or Event of Default as
shall be directed by the Required Lenders; provided that (i) the Administrative
Agent shall not be required to take any action that exposes the Administrative
Agent to liability or that is contrary to this Agreement or applicable law and
(ii) unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

11.6        Non-Reliance on Syndication Agents, Documentation Agents,
Administrative Agent, Collateral Agents and Other Lenders

 

Each Lender expressly acknowledges that none of the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates has made any representations or warranties to it and
that no act by any Agent hereafter taken, including any review of the affairs of
the Credit Parties, shall be deemed to constitute any representation or warranty
by such Agent to any Lender. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, operations, property,
financial and other condition and creditworthiness of the Credit Parties and
made its own decision to make its Loans hereunder, issue and participate in the
Letters of Credit and enter into this Agreement. Each Lender also represents
that it will, independently and without reliance upon any Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under the Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Credit

 

121

--------------------------------------------------------------------------------


 

Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent hereunder, none of the
Agents shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, financial condition,
assets, liabilities, net assets, properties, results of operations, value,
prospects and other condition or creditworthiness of the Credit Parties which
may come into the possession of any Agent or any of its officers, directors,
employees, agents, attorneys-in-fact, Affiliates or Subsidiaries.

 

11.7        Indemnification

 

The Lenders severally agree to indemnify each of the Agents in its capacity as
such (to the extent not reimbursed by the Credit Parties and without limiting
the obligation of the Credit Parties to do so), ratably according to the
respective amounts of their respective Commitments (or, to the extent such
Commitments have been terminated, according to the respective outstanding
principal amounts of the Loans and obligations, and whether as Issuing Lender or
a Participating Lender, with respect to Letters of Credit), in each case
determined as of the time the applicable unreimbursed expense, obligation, loss
or other amount is sought, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following the payment of the Loans) be
imposed on, incurred by or asserted against any Agent in any way relating to or
arising out of the Credit Documents or any documents contemplated by or referred
to herein or the transactions contemplated hereby or any action taken or omitted
by any Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting solely from any Agent’s gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction. The agreements contained in this Section 11.7 shall
survive the payment of all amounts payable hereunder.

 

11.8        Syndication  Agent,  Documentation  Agent,  Administrative  Agent 
and  Collateral Agents in its Individual Capacity

 

The Agents and their Affiliates and Subsidiaries may make loans to, accept
deposits from and generally engage in any kind of business with the Credit
Parties as though each Agent were not each Agent hereunder. With respect to its
Loans made or renewed by it and any Letter of Credit issued by or participated
in by it, each of the Agents shall have the same rights and powers, duties and
liabilities under the Credit Documents as any Lender and may exercise the same
as though it were not an Agent and the terms Lender and Lenders shall include
each Agent in its individual capacities.

 

11.9        Successor  Syndication  Agent,  Documentation  Agent, 
Administrative  Agent  or Collateral Agents

 

Any Agent may resign as Agent upon 30 days’ notice to the Lenders. The
resignation of any Syndication Agent shall be effective without any further act
or deed on the part of the former Syndication Agent. The resignation of any
Documentation Agent shall be effective without any further act or deed on the
part of the former Documentation Agent.  If the Administrative Agent

 

122

--------------------------------------------------------------------------------


 

shall resign as Administrative Agent under the Credit Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders which successor agent shall be approved by the Company (which approval
shall not be unreasonably withheld, provided that no such consent shall be
required upon the occurrence and during the continuation of an Event of Default)
and which appointment shall be agreed by such successor agent, whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent and the term “Administrative Agent” shall mean such
successor agent effective upon its appointment, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement. If any Collateral
Agent shall resign as Collateral Agent under the Credit Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders which successor agent shall be approved by the Company (which approval
shall not be unreasonably withheld) and which appointment shall be agreed by
such successor agent, whereupon such successor agent shall succeed to the
rights, powers and duties of a Collateral Agent and the term “Collateral Agent”
shall mean such successor agent effective upon its appointment, and the former
Collateral Agent’s rights, powers and duties as Collateral Agent shall be
terminated, without any other or further act or deed on the part of such former
Collateral Agent or any of the parties to this Agreement. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Article 11 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under the Credit Documents.

 

Any resignation by JPMCB as Administrative Agent pursuant to this Section shall
also constitute its resignation as an Issuing Lender and as the Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of JPMCB as a retiring Issuing Lender and
as the Swing Line Lender, (ii) JPMCB, as a retiring Issuing Lender and as the
Swing Line Lender, shall be discharged from all of its duties and obligations in
such capacities hereunder or under the other Credit Documents and (iii) a
successor Issuing Lender shall issue letters of credit in substitution for the
Letters of Credit, if any, issued by JPMCB outstanding at the time of such
succession or make other arrangements satisfactory to JPMCB as a retiring
Issuing Lender to effectively assume the obligations of JPMCB as issuer of such
Letters of Credit.

 

11.10      Issuing Lender as Issuer of Letters of Credit

 

Each Lender, each Syndication Agent and each Documentation Agent hereby
acknowledges that the provisions of this Article 11 shall apply to the Issuing
Lender, in its capacity as issuer of any Letter of Credit, in the same manner as
such provisions are expressly stated to apply to the Administrative Agent.

 

11.11      Parallel Debt

 

(a)           Each Credit Party hereby irrevocably and unconditionally
undertakes (and to the extent necessary undertakes in advance) to pay to the
European Collateral Agent amounts equal to any amounts owing from time to time
by such Credit Party to any Secured Party under this Agreement and any other
Credit Document pursuant to any Obligations as and when those amounts are due
under any Credit Document (such payment undertakings under this

 

123

--------------------------------------------------------------------------------


 

Section 11.11 and the obligations and liabilities resulting therefrom being the
Parallel Debt).

 

(b)           The European Collateral Agent shall have its own independent right
to demand payment of the Parallel Debt by the Credit Party. Each Credit Party
and the European Collateral Agent acknowledge that the obligations of each
Credit Party under clause (a) are several, separate and independent
(selbständiges Schuldanerkenntnis) from, and shall not in any way limit or
affect, the corresponding obligations of each Credit Party to any Secured Party
under this Agreement or any other Credit Document (the Corresponding Debt) nor
shall the amounts for which each Credit Party are liable under this
Section 11.11 be limited or affected in any way by its Corresponding Debt
provided that:

 

(i)            the Parallel Debt shall be automatically decreased and discharged
to the extent that the Corresponding Debt has been irrevocably paid or
discharged (other than, in each case, contingent obligations);

 

(ii)           the Corresponding Debt shall be automatically decreased and
discharged to the extent that the Parallel Debt has been irrevocably paid or
discharged;

 

(iii)          the amount of the Parallel Debt shall at all times be equal to
the amount of the Corresponding Debt;

 

(iv)          the Parallel Debt will be payable in the currency or currencies of
the Corresponding Debt; and

 

(v)           for the avoidance of doubt, the Parallel Debt will become due and
payable at the same time when and to the extent that the Corresponding Debt
becomes due and payable.

 

(c)           The security granted under any German Security Agreement with
respect to the Parallel Debt is granted to the European Collateral Agent in its
capacity as sole creditor of the Parallel Debt.

 

(d)           Without limiting or affecting the European Collateral Agent’s
rights against any Credit Party (whether under this Agreement or any other
Credit Document), each of the Credit Party acknowledges that:

 

(i)            nothing in this Agreement shall impose any obligation on the
European Collateral Agent to advance any sum to any Credit Party or otherwise
under any Credit Document; and

 

(ii)           for the purpose of any vote taken under any Credit Document, the
European Collateral Agent shall not be regarded as having  any  credit 
exposure  or commitment other that those which it has in its capacity as a
Lender.

 

(e)           The Parties to this Agreement acknowledge and confirm that the
provisions contained in this Agreement shall not, and shall not be interpreted
so as to, increase the total amount of the Obligations owing from time to time.

 

124

--------------------------------------------------------------------------------


 

(f)            The Parallel Debt shall remain effective in case a third person
should acquire, or otherwise become entitled to, all or any rights of any of the
Secured Parties under any Credit Document, be it by virtue of assignment,
assumption or otherwise.

 

(g)           All monies received or recovered by the European Collateral Agent
pursuant to this Agreement in respect of the Parallel Debt shall be applied in
accordance with this Agreement. All monies received or recovered by the European
Collateral Agent by reason of the enforcement of any security granted under any
European Security Agreement to secure the Parallel Debt shall be applied
pursuant to the provisions of such European Security Agreement.

 

11.12      Certain ERISA Matters

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and each Joint
Lead Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of any Credit Party, that at least one of the
following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments;

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith;

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect

 

125

--------------------------------------------------------------------------------


 

to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)           In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any
Credit Party, that:

 

(i)            none of the Administrative Agent or any Joint Lead Arranger or
any of their respective Affiliates is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Credit Document or
any documents related to hereto or thereto);

 

(ii)           the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E);

 

(iii)          the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations);

 

(iv)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and

 

(v)           no fee or other compensation is being paid directly to the
Administrative Agent, or any Joint Lead Arranger or any of their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Letters of Credit, the Commitments or this Agreement.

 

126

--------------------------------------------------------------------------------


 

(c)           The Administrative Agent and each Joint Lead Arranger hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Credit Documents or otherwise, including structuring fees,
commitment fees, arrangement fees, facility fees, upfront fees, underwriting
fees, ticking fees, agency fees, administrative agent or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.

 

12.          MISCELLANEOUS

 

12.1        Amendments and Waivers

 

No Credit Document nor any terms thereof may be amended, supplemented, waived or
modified except in accordance with the provisions of this Section 12.1. With the
written consent of the Required Lenders, the Administrative Agent and the
respective Credit Parties may, from time to time, enter into written amendments,
supplements or modifications to any Credit Document for the purpose of adding
any provisions to such Credit Document to which they are parties or changing in
any manner the rights of the Lenders or of any such Credit Party or any other
Person thereunder or waiving, on such terms and conditions as the Administrative
Agent may specify in such instrument, any of the requirements of any such Credit
Document or any Default or Event of Default and its consequences; provided,
however, that:

 

(i)            except as expressly provided in Section 3.10, no such waiver and
no such amendment, supplement or modification shall (A) extend the Revolving
Credit Termination Date or the scheduled maturity of any Loan or extend the
expiry date of any Letter of Credit beyond the Revolving Credit Termination
Date, or reduce the rate or extend the time of payment of interest thereon, or
change the method of calculating interest thereon, or reduce the amount or
extend the time of payment of any fee payable to the Lenders hereunder, or
reduce or forgive the principal amount thereof, or increase the amount of any
Commitment of any Lender, without the consent of each Lender directly affected
thereby, or (B) amend, modify or waive any provision of this Section 12.1 or the
definition of Required Lenders or Supermajority Lenders, or alter the manner in
which payments of principal, interest, or other amounts hereunder shall be
applied as among the Lenders in the respective Facility (in which case, the
written consent of each Lender in the respective Facility shall be required), or
change the percentage of the Lenders required to waive a condition precedent
under Section 7.1 or waive or amend any other provision in any of the Credit
Documents which by their terms require all Lenders’ consent or consent to the
assignment or transfer by any Credit Party of any of its rights and

 

127

--------------------------------------------------------------------------------


 

obligations under any Credit Document, or release all or substantially all of
the Collateral in any transaction or series of transactions, or release all or
substantially all of the value of the guarantees granted (or required to be
granted) pursuant to this Agreement, in each case, without the written consent
of each Lender (unless otherwise specified in clause (B) of this clause (i));

 

(ii)           [reserved];

 

(iii)          no such waiver and no such amendment, supplement or modification
shall amend, modify or waive any provision of Article 11 without the written
consent of the Agents and the Issuing Lender;

 

(iv)          no such waiver and no such amendment, supplement or modification
shall amend, modify or waive any provision of Section 5.18(e) in a manner that
would alter the manner in which payments are shared, without the written consent
of each Lender;

 

(v)           no such waiver and no such amendment, supplement or modification
shall increase the advance rates set forth in the definition of “Borrowing Base”
or add new categories of eligible assets or making other changes to the
definition of “Borrowing Base” or any component definition thereof if as a
result thereof the amounts available to be borrowed by the Company would be
increased, without the prior written consent of the Supermajority Lenders;

 

(vi)          the Administrative Agent and the Company acting together may,
without the consent of any other Person, amend, modify or supplement this
Agreement and any other Credit Document to cure any typographical error, mistake
or defect, to comply with local law or the advice of local counsel or to cause
one or more Credit Documents to be consistent with other Credit Documents.

 

Any such waiver and any such amendment, supplement or modification described in
this Section 12.1 shall apply equally to each of the Lenders and shall be
binding upon each Credit Party, the Lenders, each Agent and all future holders
of the Loans. No waiver, amendment, supplement or modification of any Letter of
Credit shall extend the expiry date thereof without the written consent of the
Participating Lenders. In the case of any waiver, the Company, the Lenders and
each Agent shall be restored to their former position and rights hereunder and
under the outstanding Loans, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

If, in connection with any proposed amendment, waiver or consent requiring the
consent of “each Lender” or “each Lender affected thereby” or “the Supermajority
Lenders,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but has not been obtained being referred to herein as a “Non-
Consenting Lender”), then the Company may elect to replace a Non-Consenting
Lender as a Lender party to this Agreement, provided that, concurrently with
such replacement, (i) another bank or other entity which is reasonably
satisfactory to the Company, the Administrative Agent, the Issuing Lender and
the Swing Line Lender shall agree, as of such date, to purchase for cash

 

128

--------------------------------------------------------------------------------


 

the Loans and other Obligations due to the Non-Consenting Lender pursuant to an
assignment under Section 12.6 and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of Section 12.6,
and (ii) the Company shall pay to such Non-Consenting Lender in same day funds
on the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by the Company hereunder to and
including the date of termination, including without limitation payments due to
such Non-Consenting Lender under Sections 5.20 or Section 5.23, and (2) an
amount, if any, equal to the payment which would have been due to such Lender on
the day of such replacement under Section 5.21 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

 

12.2        Notices

 

(a)           All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
sent, confirmation of receipt received, addressed as follows in the case of each
Credit Party and the Administrative Agent, and to the address on record with the
Administrative Agent in the case of any Lender, or to such other address as may
be hereafter notified by the respective parties hereto and any future holders of
the Loans:

 

 

The Company:

 

KLX Inc.

 

 

 

1300 Corporate Center Way

 

 

 

Wellington, FL 33414

 

 

 

Attn: Michael F. Senft

 

 

 

Email: mike.senft@klx.com

 

 

 

Telecopy: 561-791-5479

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

Attn: Roger Franks

 

 

 

Email: roger.franks@klx.com

 

 

 

Telecopy: 561-791-5497

 

129

--------------------------------------------------------------------------------


 

 

The Administrative Agent and U.S. Collateral Agent:

 

JPMorgan Chase Bank, N.A.

 

 

 

500 Stanton Christiana Road, Ops 2NCC5

 

 

 

Floor 31

 

 

 

Newark, DE 19713-2107

 

 

 

Attn: Dina ScarfoJoe Aftanis
Wholesale Loan OperationsLending Services

 

 

 

Email: dinajoe.e.scarfoaftanis@jpmorgan.com

 

 

 

Telecopy: 302-634- 425012016395215@tls.ldsprod.com

 

 

 

 

 

With copies to:

 

JPMorgan Chase Bank, N.A.

 

 

 

383 Madison Avenue

 

 

 

New York, NY 10179

 

 

 

Attn: Matthew MassieCristina Caviness
CIB Credit Risk Management

 

 

 

Email: matthew.massiecristina.caviness@jpmorgan.com

 

 

 

Telecopy: 212917-270464-32796810

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

Attn: Laura CawleyDavid Cho
Credit Risk Management

 

 

 

Email: laura.d.cawleydavid.cho@jpmorgan.com

 

 

 

Telecopy: 212917-270464-32796810

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

Attn: Covenant Compliance

 

 

 

Email: covenant.compliance@jpmchase.com

 

 

 

 

 

European Collateral Agent:

 

J.P. Morgan Europe Limited

 

 

 

25 Bank Street, Canary Wharf

 

 

 

London E145JP

 

 

 

United Kingdom

 

 

 

Attn: Loans Agency

 

 

 

Telecopy: +44-20-7777-2360

 

130

--------------------------------------------------------------------------------


 

 

With copies to:

 

JPMorgan Chase Bank, N.A.

 

 

 

500 Stanton Christiana Road, Ops 2NCC5

 

 

 

Floor 31

 

 

 

Newark, DE 19713-2107

 

 

 

Attn: Dina ScarfoJoe Aftanis
Wholesale Loan OperationsLending Services

 

 

 

Email: dinajoe.e.scarfoaftanis@jpmorgan.com

 

 

 

Telecopy: 302-634- 425012016395215@tls.ldsprod.com

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

Attn: Covenant Compliance

 

 

 

Email: covenant.compliance@jpmchase.com

 

 

 

 

 

Issuing Lender:

 

JPMorgan Chase Bank, N.A.

 

 

 

10420 Highland Manor Dr.
4th Floor

 

 

 

Tampa, FL 33610

 

 

 

Attn: Ralph Davis

 

 

 

Standby LC Operations

 

 

 

Email: ralph.t.davis@jpmchase.com

 

 

 

Telecopy: 856-294-5267

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

Attn: Covenant Compliance

 

 

 

Email: covenant.compliance@jpmchase.com

 

provided, that, in addition to delivery to the applicable recipients set forth
above, each Borrowing Base Certificate and any related notices in respect of the
Borrowing Base shall be delivered, by .pdf file to the following addresses: (A)
ib.cbc@jpmchase.com, (B) covenant.compliance@jpmchase.com, (C)
matthew.massiecristina.caviness@jpmorgan.com, (D)
laura.d.cawleydavid.cho@jpmorgan.com, (E) brittany.s.stark@jpmorgan.com and (F)
dinajoe.e.scarfoaftanis@jpmorgan.com and provided, further that any notice,
request or demand to or upon the Administrative Agent or the Lenders pursuant to
Sections 2.3, 2.7, 5.1, 5.3, 5.4, 5.5, and 5.6 shall not be effective until
received and provided, further that the failure to provide the copies of notices
to the Company provided for in this Section 12.2 shall not result in any
liability to any Agent or any Lender.

 

(b)           THE PLATFORM IS PROVIDED AS IS AND AS AVAILABLE. THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMPANY
MATERIALS OR THE ADEQUACY OF THE PLATFORM  AND  EXPRESSLY  DISCLAIM  LIABILITY 
FOR  ERRORS  IN  OR

 

131

--------------------------------------------------------------------------------


 

OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
COMPANY MATERIALS OR THE PLATFORM.   In no event shall the Administrative Agent
or any of its Related Parties (collectively, “Agent Parties”) or any Indemnified
Person or its Related Parties have any liability to the Company, any Lender or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Credit Party’s
or the Administrative Agent’s, an Indemnified Person’s or its Related Parties’
transmission of Company Materials through electronic telecommunications or other
information transmission systems, except for direct or economic (as such term is
used in Title 18, United States Code, Section 1030(g)) (as opposed to special,
indirect, consequential or punitive) losses, claims, damages, liabilities or
expenses to the extent that such losses, claims, damages, liabilities or
expenses (x) are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party, Indemnified Person or Related Party or
(y) result from a claim brought by the Company or any other Credit Party against
an Agent Party, an Indemnified Person or a Related Party for material breach of
such Agent Party’s, Indemnified Person’s or Related Party’s obligations
hereunder or under any other Credit Document in respect of Company Materials
made available through electronic telecommunications or other information
transmission systems, if the Company or such Credit Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction; provided, however, that in no event shall any Agent
Party, Indemnified Person or Related Party have any liability to the Company,
any Lender or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to such direct or economic damages).

 

12.3        No Waiver; Cumulative Remedies

 

No failure to exercise and no delay in exercising, on the part of any Agent or
any Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

12.4        Survival of Representations and Warranties

 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement, the Letters of
Credit and the Loans.

 

12.5        Payment of Expenses; Indemnification

 

(a)           The Company agrees:

 

132

--------------------------------------------------------------------------------


 

(i)            to pay or reimburse the Administrative Agent and the Lenders for
all of their reasonable out-of-pocket costs and expenses incurred in connection
with the development, preparation, execution, delivery, administration,
amendment, waiver and modification of, the Credit Documents and any other
documents prepared in connection herewith, and the consummation of the
transactions contemplated hereby and thereby and the syndication of the Loans
under this Agreement, including, without limitation, (i) the reasonable fees and
disbursements of counsel to the Administrative Agent and one counsel to the
Lenders and (ii) appraisals and field examinations pursuant to Section 8.12 and
the insurance reviews and the collateral monitoring services performed by the
Administrative Agent or the Collateral Agents, in each case subject to receipt
of supporting documentation in reasonable detail;

 

(ii)           to pay or reimburse each Lender and each Agent for all their
costs and expenses incurred in connection with, and to pay, indemnify, and hold
each Agent and each Lender harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever arising out of
or in connection with, the enforcement or preservation of any rights (including
in any workout proceedings, restructuring, standstill or forbearance  providing
relief to the Credit Parties) under any Credit Document and any such other
documents, including, without limitation, reasonable out-of-pocket fees and
disbursements of counsel to each Agent and each Lender (including, but not
limited to, reasonable fees and expenses of one counsel to the Lenders and one
local counsel  in  each  appropriate  jurisdiction  and  expenses incurred in
connection with travel,  courier, reproduction, printing and delivery
expenses),  incurred  in  connection  with  the foregoing and in  connection
with advising the Administrative Agent with respect  to its rights and
responsibilities under this Agreement and the documentation relating thereto,
subject to receipt of supporting documentation in reasonable detail (it being
agreed that the Agents and the Lenders shall have the right to employ separate
counsel and the Company shall bear the reasonable out-of-pocket fees, costs, and
expenses of such separate counsel if (A) the use of the selected counsel would
present such counsel with a conflict of interest or (B) the actual or potential
defendants in, or targets of, any such action include both the Company and the
Agents and/or a Lender, and such Agent or Lender shall have reasonably concluded
that there may be legal defenses available to it that are different from or
additional to those available to the Company or any other such Person);

 

(iii)          to pay, indemnify, and to hold each Agent and each Lender
harmless from, any and all  recording and filing fees and any and all
liabilities with respect thereto, or resulting from any delay in paying such
recording and filing fees, if any, which may be payable or  determined to be
payable in connection with the execution and delivery of, or consummation of any
of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Credit
Document and any such other documents; and

 

133

--------------------------------------------------------------------------------


 

(iv)          to pay, indemnify, and hold each Agent and each Lender (each, an
“Indemnified Person”) and their respective affiliates, officers, directors,
employees, trustees, advisors and agents (the affiliates, officers, directors,
employees, trustees, advisors and agents of any Indemnified Person are such
Indemnified Person’s “Related Parties”) harmless from and against any and all
other actual out-of-pocket liabilities, obligations, losses, damages (including
punitive damages), penalties, fines, claims (whether brought by a third party or
by the Company or any other Credit Party or any of the Company’s or such Credit
Party’s directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto), actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including, without limitation,
reasonable experts’ and consultants’ fees and reasonable fees and disbursements
of counsel and third party claims for personal injury or real or personal
property damage) which may be incurred by or asserted against any Agent, the
Lenders or the Related Parties (x) arising out of or in connection with any
investigation, litigation or proceeding related to this Agreement, the other
Credit Documents, the proceeds of the Loans, or any of the other transactions
contemplated hereby or thereby, whether or not any Agent or any of the Lenders
is a party thereto, (y) with respect to any environmental matters, any
environmental compliance expenses and remediation expenses in connection with
the presence, suspected presence, release or suspected release of any Materials
of Environmental Concern in or into the air, soil, groundwater, surface water or
improvements at, on, about, under, or within the Properties, or any portion
thereof, or elsewhere in connection with the transportation of Materials of
Environmental Concern to or from the Properties, or (z) without limiting the
generality of the foregoing, by reason of or in connection with the execution
and delivery or transfer of, or payment or failure to make payments under,
Letters of Credit (it being agreed that nothing in this Section 12.5(a)(iv) (z)
is intended to limit the Company’s obligations pursuant to Section 2.6);

 

(all the foregoing, collectively, the “indemnified liabilities”), provided that
the Company shall have no obligation hereunder with respect to indemnified
liabilities of any Indemnified Person or its Related Parties arising from the
gross negligence or willful misconduct of such Indemnified Person or its Related
Parties as determined by a final, non-appealable judgment of a court of
competent jurisdiction.

 

(b)           To the fullest extent permitted by applicable law, no Credit Party
shall assert, and each Credit Party hereby waives, any claim against any
Indemnified Person and its Related Parties on any theory of liability for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.

 

(c)           The agreements in this Section 12.5 shall survive repayment of the
Loans and all other amounts payable hereunder.

 

134

--------------------------------------------------------------------------------


 

(d)           All amounts due under this Section 12.5 shall be payable promptly
after written demand therefor.

 

12.6        Successors and Assigns; Participations; Purchasing Lenders

 

(a)           This Agreement shall be binding upon and inure to the benefit of
the Company, the Lenders, the Agents, all future holders of the Loans, and their
respective successors and assigns, except that the Company may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Lender.

 

(b)           Any Lender other than any Conduit Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
to one or more banks or other financial institutions or Lender Affiliates
(“Participants”) participating interests in any Loan owing to such Lender, any
participating interest of such Lender in the Letters of Credit, any Note held by
such Lender, any Commitment of such Lender or any other interest of such Lender
hereunder and under the other Credit Documents. In the event of any such sale by
a Lender of participating interests to a Participant, such Lender’s obligations
under this Agreement to the other parties to this Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance
thereof, such Lender shall remain the holder of any such Loan for all purposes
under this Agreement and the other Credit Documents, the Company and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement and
the other Credit Documents; provided, however, that such Lender shall not,
without the consent of the Participant, agree to any amendment, waiver or other
modification described in Section 12.1(i) that affects such Participant. The
Company agrees that if amounts outstanding under this Agreement and the Loans
are due and unpaid, or shall have been declared or shall have become due and
payable upon the occurrence of an Event of Default, each Participant shall be
deemed to have the right of setoff in respect of its participating interest in
amounts owing under this Agreement and any Loan to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement or any Loan; provided that such Participant shall only be
entitled to such right of setoff if it shall have agreed in the agreement
pursuant to which it shall have acquired its participating interest to share
with the Lenders the proceeds thereof, as provided in Section 12.7. The Company
also agrees that each Participant shall be entitled to the benefits of Sections
5.12, 5.19, 5.20, 5.21 and 5.23 with respect to its participation in the Letters
of Credit and in the Commitments and the Loans outstanding from time to time;
provided that (x) no Participant shall be entitled to receive any greater amount
pursuant to such Sections than the transferor Lender would have been entitled to
receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred, (y) each
Participant shall be subject to the provisions of paragraph (c) of Section 5.20
and (z) a Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 5.23 unless the Company is notified
of the participation interest sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 5.23(g) as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Company, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in

 

135

--------------------------------------------------------------------------------


 

the Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitment, Loans, Notes or Letters of Credit or its other obligations under any
Credit Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loans, Notes or Letters of Credit
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

(c)           Any Lender other than any Conduit Lender (an “Assignor”) may, in
the ordinary course of its business and in accordance with applicable law, with
the prior written consent of the Issuing Lender and the Swing Line Lender, at
any time sell to any Lender or any Affiliate or Lender Affiliate thereof
(including any Affiliate or Subsidiary of such transferor Lender) and, with the
prior written consent of the Company (provided that the Company shall be deemed
to have consented unless the Company shall object thereto by written notice to
the Administrative Agent within 5 Business Days after having received notice
thereof, and in any case subject to the penultimate sentence of this clause (c))
and the Administrative Agent (which in each case shall not be unreasonably
withheld, conditioned, or delayed), sell to one or more additional banks or
financial institutions, as one or more assignees thereof (together, an
“Assignee”), all or any part of its rights and obligations under this Agreement,
the Notes and the other Credit Documents and, with respect to the Letters of
Credit, such Lender’s L/C Participating Interest, pursuant to an Assignment and
Acceptance executed by such Assignee, such assigning Lender (and by the Company,
the Administrative Agent, the Issuing Lender and the Swing Line Lender, to the
extent their consent is required), and delivered to the Administrative Agent for
its acceptance and recording in the Register; provided that (A) each such sale
pursuant to this Section 12.6(c) of a Lender’s rights and obligations (I) to a
Person which is not then a Lender or an Affiliate or Lender Affiliate of a
Lender shall be of the entire remaining amount of the Assigning Lenders rights
and obligations or, if less than such entire remaining amount, of Commitments
and/or Loans of $5,000,000 or more unless otherwise agreed by the Company and
the Administrative Agent; and (II) to a Person which is then a Lender or an
Affiliate or Lender Affiliate of a Lender may be in any amount and shall not
require the consent of the Company or the Administrative Agent, and (B) each
Assignee which is a Foreign Lender shall comply with the provisions of
Section 5.23(g) hereof; and provided, further that the foregoing shall not
prohibit a Lender from selling participating interests in accordance with
Section 12.6(b) in all or any portion of its Commitments and/or Loans (without
duplication). For purposes of clauses (A) and (B) of the first proviso contained
in the preceding sentence, the amount described therein shall be aggregated in
respect of each Lender and its Lender Affiliates, if any. Upon such execution,
delivery, acceptance and recording, from and after the effective date determined
pursuant to such Assignment and Acceptance, (x) the Assignee thereunder shall be
a party hereto and, to the extent provided in such Assignment and Acceptance,
have the rights and obligations of a Lender hereunder with the Commitments and
Loans as set forth therein, and (y) the assigning Lender thereunder shall, to
the extent of the interest transferred, as reflected in such

 

136

--------------------------------------------------------------------------------


 

Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such assigning Lender shall cease to be a party hereto). Such Assignment and
Acceptance shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Assignee and the resulting
adjustment of Commitment Percentages arising from the purchase by such Assignee
of all or a portion of the rights and obligations of such assigning Lender under
this Agreement. Notwithstanding anything herein to the contrary (and to the
extent permitted by law), after the occurrence and during the continuance of an
Event of Default any Lender may sell all or any part of its rights and
obligations under this Agreement without the consent of the Company.
Notwithstanding the foregoing, any Conduit Lender may assign at any time to its
designating Lender hereunder without the consent of the Company or the
Administrative Agent any or all of the Loans it may have funded hereunder and
pursuant to its designation agreement and without regard to the limitations set
forth in the first sentence of this Section 12.6(c).

 

(d)           The Administrative Agent acting on behalf of and as agent for the
Company, shall maintain at the address of the Administrative Agent referred to
in Section 12.2 a copy of each Assignment and Acceptance delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment of, the principal amount of any Swing Line Loans and
Revolving Credit Loans, if any owing to, and if such Lender has any Revolving
Credit Commitment, the L/C Participating Interests of, each Lender from time to
time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Company, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register as the owner of the
Loans or L/C Participating Interests recorded therein for all purposes of this
Agreement, notwithstanding any notice to the contrary. The Register shall be
available for inspection by the Company or any Lender at any reasonable time and
from time to time upon reasonable prior notice. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(e)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an Assignee (and by the Company, the Issuing Lender, the
Swing Line Lender and the Administrative Agent to the extent required hereby),
together with payment to the Administrative Agent of a registration and
processing fee of $3,500 (which fee the Company shall have no obligation to pay
and which fee may be waived by the Administrative Agent in its discretion), the
Administrative Agent shall (i) promptly accept such Assignment and Acceptance
and (ii) on the effective date determined pursuant thereto, record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Lenders and the Company.

 

(f)            If, pursuant to this Section 12.6, any interest in this Agreement
or any Loan or Letter of Credit is transferred to any Person (such Person, a
“Transferee”) which would be a Foreign Lender upon the effectiveness of such
transfer, the assigning Lender shall cause such Transferee, concurrently with
the effectiveness of such transfer, (i) to represent to the assigning Lender
(for the benefit of the assigning Lender, the Administrative Agent and the
Company) that under applicable law and treaties no Taxes will be required to be

 

137

--------------------------------------------------------------------------------


 

withheld by the Administrative Agent, the Company or the assigning Lender with
respect to any payments to be made to such Transferee in respect of the Loans or
L/C Participating Interests, (ii) to furnish to the assigning Lender (and, in
the case of any Assignee registered in the Register, the Administrative Agent
and the Company) such Internal Revenue Service Forms required to be furnished
pursuant to Section 5.23(g) and (iii) to agree (for the benefit of the assigning
Lender, the Administrative Agent and the Company) to be bound by the provisions
of Section 5.23(g).

 

(g)           For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment (i) by a Lender of any Loan or Note to any Federal Reserve
Bank or other central bank in accordance with applicable law and (ii) by a
Lender or a Lender Affiliate which is a fund to its trustee in support of its
obligations to its trustee; provided that any transfer of Loans or Notes upon,
or in lieu of, enforcement of or the exercise of remedies under any such pledge
shall be treated as an assignment thereof which shall not be made without
compliance with the requirements of this Section 12.6.

 

(h)           The Company, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (g) above.

 

(i)            Each of the Company, each Lender and the Administrative Agent
hereby confirms that it will not institute against a Conduit Lender or join any
other Person in instituting against a Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state bankruptcy or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however (i) that each Lender designating any Conduit Lender hereby
agrees to indemnify, save and hold harmless each other party hereto for any
loss, cost, damage or expense arising out of its inability to institute such a
proceeding against such Conduit Lender during such period forbearance and
(ii) the foregoing shall not prohibit or limit the ability of any such Person to
file claims against a Conduit Lender in connection with any such proceeding.

 

12.7        Adjustments; Set-off; Cashless Settlement

 

(a)           Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender or Lenders, if any Lender (a
“Benefitted Lender”) shall at any time receive any payment of all or part of any
of its Revolving Credit Loans (other than payment of Swing Line Loans) or L/C
Participating Interests, as the case may be, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 10.1(f),
or otherwise) in a greater proportion than any such payment to and collateral
received by any other Lender, if any, in respect of such other Lender’s
Revolving Credit Loans or L/C Participating Interests, as the case may be, or
interest thereon, such Benefitted Lender shall purchase for cash from the other
Lenders such portion of each such other Lender’s

 

138

--------------------------------------------------------------------------------


 

Revolving Credit Loans or L/C Participating Interests, as the case may be, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest. The Company agrees that
each Lender so purchasing a portion of another Lender’s Loans and/or L/C
Participating Interests may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion. The Administrative Agent shall
promptly give the Company notice of any set-off, provided that the failure to
give such notice shall not affect the validity of such set-off.

 

(b)           Upon the occurrence and during the continuance of an Event of
Default specified in Section 10.1(a) or 10.1(f), each Agent and each Lender are
hereby irrevocably authorized at any time and from time to time without notice
to the Company, any such notice being hereby waived by the Company, to set off
and appropriate and apply any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Agent or such Lender to or for the credit or the account of the
Company or any part thereof in such amounts as such Agent or such Lender may
elect, on account of the liabilities of the Company hereunder and under the
other Credit Documents and claims of every nature and description of such Agent
or such Lender against the Company in any currency, whether arising hereunder,
or otherwise, under any other Credit Document as such Agent or such Lender may
elect, whether or not such Agent or such Lender has made any demand for payment
and although such liabilities and claims may be contingent or unmatured. Each
Agent and each Lender shall notify the Company promptly of any such setoff made
by it and the application made by it of the proceeds thereof, provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Agent and each Lender under this paragraph are
in addition to other rights and remedies (including, without limitation, other
rights of setoff) which such Agent or such Lender may have.

 

(c)           Notwithstanding anything to the contrary contained in this
Agreement, any Lender may exchange, continue or rollover all or a portion of its
Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Company, the Administrative Agent
and such Lender.

 

12.8        Counterparts

 

(a)           This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company and the Administrative Agent.

 

139

--------------------------------------------------------------------------------


 

(b)           Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include “Electronic
Signatures”, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

12.9        Integration

 

This Agreement and the other Credit Documents represent the entire agreement of
the Credit Parties, the Agents and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to the subject
matter hereof or thereof not expressly set forth or referred to herein or in the
other Credit Documents.

 

12.10      GOVERNING LAW; NO THIRD PARTY RIGHTS

 

THIS AGREEMENT AND THE LOANS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AGREEMENT AND THE LOANS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK. THIS AGREEMENT
IS SOLELY FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS, AND, EXCEPT AS SET FORTH IN SECTION 12.6, NO OTHER PERSONS SHALL
HAVE ANY RIGHT, BENEFIT, PRIORITY OR INTEREST UNDER, OR BECAUSE OF THE EXISTENCE
OF, THIS AGREEMENT.

 

12.11      SUBMISSION TO JURISDICTION; WAIVERS

 

(a)           EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

 

(i)            SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, OR
FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, THE COURTS OF THE UNITED STATES OF AMERICA
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

140

--------------------------------------------------------------------------------


 

(ii)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN
SUCH COURTS, AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

 

(iii)          AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH IN SECTION 12.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO; AND

 

(iv)          AGREES THAT NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT TO
EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT
THE RIGHT TO SUE IN ANY OTHER JURISDICTION.

 

(b)           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

12.12      Acknowledgements

 

The Company hereby acknowledges that:

 

(i)            none of the Agents or any Lender has any fiduciary relationship
to any Credit Party, and the relationship between the Agents and the Lenders, on
the one hand, and the Credit Parties, on the other hand, is solely that of
creditor and debtor; and

 

(ii)           no joint venture exists among the Lenders or among any Credit
Parties and the Lenders.

 

141

--------------------------------------------------------------------------------


 

12.13      Confidentiality

 

(a)                                 Each of the Administrative Agent, the
Issuing Lender and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority, (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party to this Agreement, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any Assignee of or Participant in, or any
prospective Assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction or securitization relating to
the Company and its obligations, (vii) with the consent of the Company or (viii)
to the extent such Information (A) becomes publicly available other than as a
result of a breach of this Section or (B) becomes available to the
Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis from a source other than the Company. In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Agents and the
Lenders. For the purposes of this Section, “Information” means all information
received from the Company relating to the Company or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Lender or any Lender on a nonconfidential basis prior to disclosure by the
Company; provided that, in the case of information received from the Company
after the date hereof, such information is clearly identified at the time of
delivery as confidential; provided, further, that, in the case of clauses (ii)
and (iii) (other than in connection with routine regulatory examinations),
unless specifically prohibited by applicable law, court order or the applicable
regulatory authority, each Lender and the Administrative Agent shall use its
commercially reasonable efforts to notify the Company of any such non-public
information prior to disclosure hereof. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

(b)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN SECTION 12.13(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY
INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

 

142

--------------------------------------------------------------------------------


 

(c)                                  ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE COMPANY OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE COMPANY, THE OTHER CREDIT PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 

12.14      USA Patriot Act

 

Each Lender hereby notifies the Company that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the Patriot Act), it may be required to obtain, verify and record information
that identifies the Company, which information includes the name and address of
the Company and other information that will allow such Lender to identify the
Company in accordance with the Patriot Act.

 

12.15      [g151361kk35i001.gif]Judgment Currency.

 

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Company hereunder in the currency expressed to be
payable herein (for the purposes of this Section 12.15, the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s principal at 11:00 a.m. London time on the Business Day
preceding that on which final, non-appealable judgment is given. The obligations
of the Company in respect of any sum due to any Lender or the Administrative
Agent hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Company agrees, to the fullest extent that it
may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 5.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Company.

 

143

--------------------------------------------------------------------------------


 

12.16      Amendment and Restatement

 

Upon the Effective Date, this Agreement shall amend, and restate as amended, the
Existing Credit Agreement, but shall not constitute a novation thereof or in any
way impair or otherwise affect the rights or obligations of the parties
thereunder (including with respect to Loans and representations and warranties
made thereunder) except as such rights or obligations are amended or modified
hereby. The Existing Credit Agreement as amended and restated hereby shall be
deemed to be a continuing agreement among the parties, and all documents,
instruments and agreements delivered pursuant to or in connection with the
Existing Credit Agreement not amended and restated in connection with the entry
of the parties into this Agreement shall remain in full force and effect, each
in accordance with its terms, as of the date of delivery or such other date as
contemplated by such document, instrument or agreement to the same extent as if
the modifications to the Existing Credit Agreement contained herein were set
forth in an amendment to the Existing Credit Agreement in a customary form,
unless such document, instrument or agreement has otherwise been terminated or
has expired in accordance with or pursuant to the terms of this Agreement, the
Existing Credit Agreement or such document, instrument or agreement or as
otherwise agreed by the required parties hereto or thereto.

 

12.17      Severability.

 

If any provision of this Agreement or any other Credit Document is held to be
illegal, invalid or unenforceable, (i) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Credit Documents
shall not be affected or impaired thereby and (ii) the parties hereto shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

12.18      Acknowledgment and Consent to Bail-In of EEA Financial Institutions

 

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or

 

144

--------------------------------------------------------------------------------


 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[Signature Pages Follow]

 

145

--------------------------------------------------------------------------------